                                       Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 1 of 107 Page ID #:1



                                    1       RYAN L. EDDINGS, Bar No. 256519
                                            SYED H. MANNAN, Bar No. 328218
                                    2       LITTLER MENDELSON, P.C.
                                            5200 North Palm Avenue, Suite 302
                                    3       Fresno, CA 93704.2225
                                            Telephone: (559) 244-7500
                                    4       Fax No.: (559) 244-7525
                                            reddings@littler.com
                                    5       smannan@littler.com
                                    6       Attorneys for Defendant
                                            FIRST TRANSIT, INC.
                                    7

                                    8                                   UNITED STATES DISTRICT COURT
                                    9                                 CENTRAL DISTRICT OF CALIFORNIA
                                10          OCTAVIO GOMEZ, an individual,                Case No.
                                11                              Plaintiff,               NOTICE OF REMOVAL OF CIVIL
                                                                                         ACTION TO FEDERAL COURT
                                12                v.
                                13          FIRST TRANSIT, INC.; DOES 1                  Action filed in State Court: 06/17/2020;
                                            through 20, inclusive,                       Los Angeles County Superior Court
                                14                                                       Case No. 20STCV22910
                                                                Defendants.
                                15

                                16

                                17                         TO THE CLERK OF COURT, TO THE PARTIES, AND TO THE
                                18          PARTIES’ COUNSEL OF RECORD, PLEASE TAKE NOTICE THAT
                                19          Defendant FIRST TRANSIT, INC. (“First Transit” or “Defendant”), by and through
                                20          the undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby
                                21          gives notice of removal of this lawsuit from the Superior Court of the State of
                                22          California, County of Los Angeles, to the United States District Court for the Central
                                23          District of California (First Transit’s “Notice of Removal”). In support of its Notice of
                                24          Removal, First Transit respectfully submits to this Honorable Court the following
                                25          information:
                                26                              STATEMENT OF JURISDICTION (DIVERSITY)
                                27                         1.      Removal jurisdiction exists because this Court has original
                                28          jurisdiction over Plaintiff OCTAVIO GOMEZ (“Plaintiff”) Complaint pursuant to 28
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                        1.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                       Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 2 of 107 Page ID #:2



                                    1       U.S.C. § 1332, and which may be removed to this Court pursuant to 28 U.S.C. § 1441,
                                    2       as it is a civil action in which neither Plaintiff nor any Defendant are citizens of the
                                    3       same state and in which the amount in controversy exceeds $75,000, exclusive of
                                    4       interest and costs (Diversity Jurisdiction). Here, Plaintiff was a citizen of California at
                                    5       the time the Complaint was filed in the Los Angeles County Superior Court and is not
                                    6       currently a citizen of either Delaware or Ohio. At the time Plaintiff’s Complaint was
                                    7       filed, and also as of the time of this Removal, Defendant is a Delaware corporation
                                    8       with its principal place of business in Cincinnati, Ohio. As set forth herein, this case
                                    9       meets all of the requirements for removal, is timely, and is properly removed by the
                                10          filing of this Notice.
                                11                                        STATE COURT ACTION
                                12                       2.     On or about June 17, 2020, Plaintiff filed this action in the Los
                                13          Angeles County Superior Court, titled Octavio Gomez, an individual v. First Transit,
                                14          Inc., and Does 1 through 20, inclusive, Case Number 20STCV22910, which is
                                15          attached hereto as Exhibit A. The Complaint was served on First Transit on July 10,
                                16          2020. See concurrently-filed Declaration of Syed H. Mannan (“Mannan Decl.”), at ¶
                                17          2.
                                18                       3.     Plaintiff’s Complaint purports to assert thirteen causes of action
                                19          against Defendant for: (i) harassment in violation of California Government Code
                                20          section 12940 et seq.; (ii) retaliation in violation of Government Code section 12940
                                21          et seq.; (iii) retaliation in violation of Labor Code section 98.6, 232.5, and 1102.5 et
                                22          seq.; (iv) failure to prevent discrimination, harassment, and retaliation in violation of
                                23          California Government Code section 12940(k); (v) wrongful termination in violation
                                24          of public policy; (vi) failure to pay regular and minimum wages in violation of
                                25          California Labor Code section 200, 201, 1182.12, 1194, 1194.2, 1197, and the Los
                                26          Angeles Municipal Code sections 187, et seq.; and (vii) failure to pay overtime
                                27          compensation in violation of California Labor Code section 510, (vii) failure to
                                28          provide meal and rest breaks in violation of California Labor Code sections 226.7 and
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                       2.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                              NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                       Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 3 of 107 Page ID #:3



                                    1       512; (ix) failure to provide itemized wage and hour statements in violation of
                                    2       California Labor Code section 226 et seq., (x) waiting time penalties, (xi) failure to
                                    3       permit inspection of personnel and payroll records in violation of California Labor
                                    4       Code section 226 and 1198.5; (xii) penalties under the Private Attorney General Act
                                    5       under Labor Code section 2699; and for (xiii) unfair competition in violation of the
                                    6       Business and Professions Code section 17200 et seq.
                                    7                    4.     Defendant filed a General Denial and Affirmative Defenses to
                                    8       Plaintiff’s Complaint on or about August 6, 2020. A true and correct copy of the
                                    9       General Denial and Affirmative Defenses to Plaintiff’s Complaint is attached hereto
                                10          as Exhibit B. The remaining submissions in this action remaining on file are attached
                                11          hereto as Exhibit C.
                                12                              TIMELINESS OF NOTICE OF REMOVAL
                                13                       5.     An action may be removed from state court by filing a notice of
                                14          removal, together with a copy of all process, pleadings, and orders served on the
                                15          defendant, within 30 days of Defendant receiving an “initial pleading setting forth the
                                16          claim for relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b).
                                17          Here, Plaintiff served his Complaint on July 10, 2020. Mannan Decl., at ¶ 2.
                                18          Therefore, Defendant can remove this action up to August 10, 2020. See Fed. R. Civ.
                                19          P. 6(a) (explaining that “the last day of the period shall be included, “but if the last
                                20          day is a Saturday, Sunday, or legal holiday, the period continues to run until the end of
                                21          the next day that is not a Saturday, Sunday, or legal holiday.”).
                                22                                                  VENUE
                                23                       6.     Pursuant to 28 U.S.C. § 1391(a) and 28 U.S.C. § 1441, venue is
                                24          proper in the United States District Court for the Central District of California insofar
                                25          as Defendant conducts business within Los Angeles County, which is where P laintiff
                                26          was employed, where the instant action was originally filed, and which is within this
                                27          Court’s jurisdiction.
                                28          ///
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                      3.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                              NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                       Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 4 of 107 Page ID #:4



                                    1                                        NOTICE TO PLAINTIFF
                                    2                       7.      As required by 28 U.S.C. § 1446(d), Defendant provided written
                                    3       notice of the filing of this Notice of Removal to Plaintiff. See Defendant’s Notice to
                                    4       Plaintiff of Removal to Federal Court, attached hereto as Exhibit D.
                                    5                                 NOTICE TO THE SUPERIOR COURT
                                    6                       8.      Defendant also filed its Notice of Removal with the Clerk of the
                                    7       Los Angeles County Superior Court, attached hereto as Exhibit E.
                                    8              FACTS AND LAW SUPPORTING DIVERSITY JURISDICTION
                                    9                       9.      This action is a civil action of which this Court has original
                                10          jurisdiction under 28 U.S.C. § 1332, and is one which may be removed to this Court
                                11          by Defendant pursuant to the provisions of 28 U.S.C. § 1441(b). Specifically, this is a
                                12          civil action between citizens of different states and the matter in controversy exceeds
                                13          the sum of $75,000, exclusive of interest and costs, because Plaintiff claims that he is
                                14          entitled to an award in excess of $75,000 as result of Defendant’s alleged conduct.
                                15                A.        Citizenship of Parties
                                16                          10. Defendant is informed and believes that Plaintiff is a citizen and
                                17          resident of the State of California. Complaint, ¶ 2 (“Plaintiff, OCTAVIO GOMEZ, is
                                18          and at all times relevant hereto was a resident of the County of Los Angeles, State of
                                19          California.”)
                                20                          11.     Defendant is a corporation duly organized and existing under the
                                21          laws of the State of Delaware, and it maintains its principal place of business in
                                22          Cincinnati, Ohio. See concurrently-filed Declaration of Zack Deukmajian
                                23          (“Deukmajian Decl.”), at ¶ 3.           Defendant is a citizen of Delaware and Ohio.
                                24          Defendant is not a citizen of California.
                                25                B.        Amount in Controversy
                                26                          12.     Where the Complaint leaves the amount in controversy unclear or
                                27          ambiguous, the defendant has the burden of proving by a preponderance of evidence
                                28          that the amount in controversy exceeds $75,000. See Singer v. State Farm Mutual
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                         4.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                  NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                       Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 5 of 107 Page ID #:5



                                    1       Auto. Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997). This framework requires the
                                    2       removing defendant to establish that the plaintiff’s total damages “more likely than
                                    3       not” exceed the jurisdictional amount. Sanchez v. Monumental Life Ins. Co., 102 F.3d
                                    4       399 (9th Cir. 1996). In measuring the amount in controversy, the Court must assume
                                    5       that the allegations of the Complaint are true and that a jury will return a verdict in
                                    6       favor of Plaintiff on all claims asserted in the Complaint. Kenneth Rothschild Trust v.
                                    7       Morgan Stanley Dean Witter, 199 F.Supp.2d 1001 (C.D. Cal. 2002). Economic
                                    8       damages, non-economic damages, general damages, attorneys’ fees and costs, and
                                    9       punitive damages all are included in determining the amount in controversy. See Galt
                                10          G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-1156 (9th Cir. 1998) (prayer for
                                11          attorneys’ fees included in determining the amount in controversy where potentially
                                12          recoverable by statute); Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644,
                                13          648 (9th Cir. 2016) (stating that compensatory and punitive damages are included in
                                14          determining the amount in controversy).
                                15                       13.     Here, Defendant reasonably and in good faith believes that the
                                16          amount put in controversy herein exceeds the jurisdictional requirement of 28 U.S.C.
                                17          § 1332(a). Should Plaintiff prevail on his claims for violations of the California Labor
                                18          Code and for wrongful termination in violation of public policy, he would be entitled
                                19          to recover the amount he would have earned up to the present date, including benefits
                                20          or pay increases. See Wise v. Southern Pac. Co., 1 Cal.3d 600, 607 (1970).
                                21                       14.     Here, Plaintiff alleges that he was employed by Defendant as
                                22          driver beginning on November 1, 2017. Complaint, ¶ 17 (“On or around November 1,
                                23          2017 Defendants hired Plaintiff to work as a member of FIRST TRANSIT’S staff as a
                                24          driver.”) Plaintiff further alleges that Defendant terminated Plaintiff’s employment on
                                25          or about July 20, 2019. Complaint, ¶ 17 (“Plaintiff was a full-time, non-exempt
                                26          employee, and performed all of Plaintiff’s job duties satisfactorily before Plaintiff was
                                27          ultimately terminated on or about July 20, 2019.”) Plaintiff alleges that his daily
                                28          average wage was $118.00. Complaint, ¶ 139 (“Plaintiff is entitled to payment of
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                      5.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                               NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                       Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 6 of 107 Page ID #:6



                                    1       Plaintiff’s regular wages, overtime, meal and rest periods as previously pleaded
                                    2       herein, at his daily average wage of $118.00.”) Plaintiff seeks lost income from the
                                    3       date of his last date of employment on or about July 20, 2019, through to the present
                                    4       and into the future. See, e.g., Complaint, pp. 30:1-6 (seeking a prayer for relief as to
                                    5       the first, second, fourth, and fifth causes of action, “[f]or a money judgment
                                    6       representing compensatory damages including lost wages, earnings, commissions,
                                    7       retirement benefits, and other employee benefits.”). As of the date of this Notice of
                                    8       Removal, it has been approximately 385 days since Plaintiff’s separation of
                                    9       employment with Defendant. Assuming Plaintiff worked five of seven days per week
                                10          (385 ÷ 7 x 5), Plaintiff alleges he experienced 275 days without pay. Given Plaintiff’s
                                11          average daily wage ($118.00), as alleged in the Plaintiff’s Complaint, as well as the
                                12          number of days since Plaintiff’s separation of employment with Defendant (275 days),
                                13          Plaintiff alleges to have suffered at least $32,450.00 in damages in the form of lost
                                14          income alone as of the date of this filing ($118.00 x 275 days), with the damages
                                15          continuing into the future through trial continuing at least the rate of $590 per week
                                16          ($118 x 5 days per week). Each year of front pay amounts to $30,680 ($590 per week
                                17          x 52 weeks). Although Defendant denies each of Plaintiff’s allegations, if Plaintiff
                                18          were to prevail on these claims, the lost income claim alone would exceed $93,810
                                19          ($30,680 in back pay plus two years of front pay at $30,680 per year).
                                20                       14.     Plaintiff further seeks recovery of overtime compensation for the
                                21          Defendant’s alleged failure to pay overtime wages. Plaintiff alleges that the amount
                                22          owed to Plaintiff is approximately $25,000. Complaint, ¶ 117 (“For the entirety of the
                                23          time periods set forth above, Plaintiff is owed overtime wages in the amount of
                                24          approximately $25,000.00.”) While Defendant vigorously denies the Plaintiff’s
                                25          allegations, Plaintiff’s claim for overtime compensation further establishes that the
                                26          amount put in controversy will more likely than not exceed the jurisdictional
                                27          minimum of $75,000.
                                28          ///
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                      6.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                               NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                       Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 7 of 107 Page ID #:7



                                    1                    15.     Plaintiff also seeks recovery of $20,000 in civil penalties
                                    2       associated with his claim for retaliation under California Labor Code sections 98.6,
                                    3       232.5, 1102.5, et seq. Complaint, ¶¶ 79-80. The total claim for civil penalties put into
                                    4       controversy, then, amounts to $20,000.
                                    5                    16.     Plaintiff also seeks additional compensation for the Defendant’s
                                    6       alleged failure to provide proper meal and breaks. Plaintiff alleges that the amount
                                    7       owed to Plaintiff is $5,258.40, itemized to include compensation for alleged
                                    8       nonpayment of premiums for 440 unpaid rest breaks and 440 unpaid meal breaks.
                                    9       Complaint, ¶¶ 126-127. Although Defendant denies Plaintiff’s allegations, the amount
                                10          put into controversy on the basis of the Plaintiff’s rest and meal period claim amounts
                                11          to $5,258.40.
                                12                       17.     Plaintiff also alleges that Defendant failed to pay Plaintiff’s
                                13          accrued wages, and that the Defendants’ failure entitles Plaintiff to waiting time
                                14          penalties. Complaint, ¶ 137-139. As a result, Plaintiff alleges that he is entitled to
                                15          approximately $3,540.00 in statutory penalties. Complaint, ¶ 138. Although
                                16          Defendant denies Plaintiff’s allegations, this amount further augments the amount put
                                17          in controversy by at least $3,540.00, and establishes that the amount put in
                                18          controversy more likely than not will exceed the jurisdictional minimum of $75,000.
                                19                       18.     Additionally, Plaintiff seeks an award of attorneys’ fees in
                                20          connection with his claims. Complaint, ¶¶ 58, 70, 83, 89, 110, 119, 135, 139.
                                21          Attorney’s fees are also included in the amount in controversy calculation when the
                                22          underlying claims permit recovery of attorneys’ fees. Galt G/S v. JSS Scandinavia,
                                23          142 F.3d 1150, 1156 (9th Cir. 1998). While Plaintiff’s attorneys’ fees cannot be
                                24          calculated precisely, it is reasonable to assume that they could exceed a damages
                                25          award. Simmons v. PCR Technology, 209 F.Supp.2d 1029, 1035 (N.D. Cal. 2002)
                                26          (holding that where attorneys’ fees are “recoverable by statute,” fees reasonably
                                27          anticipated over the life of the litigation are included in the amount in controversy
                                28          analysis); Fritsch v. Swift Transportation Company of Arizona, LLC., 2018 WL
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                      7.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                               NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                       Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 8 of 107 Page ID #:8



                                    1       3748667, at *2 (9th Cir. 2018) (in deciding amount in controversy issue, court may
                                    2       estimate the amount of reasonable attorneys’ fees like to be recovered by plaintiff if he
                                    3       were to prevail). Moreover, past cases indicate that the award of attorneys’ fees alone
                                    4       could reach or exceed the jurisdictional amount of $75,000. See Mitchell v. GigOptix,
                                    5       LLC, H036131, at *30 (Cal. Ct. App. Nov. 29, 2011) (noting the trial court’s attorneys
                                    6       fee award of $45,017.15, representing one-fourth of the total fees, for just the claims
                                    7       of unpaid wages, unpaid vacation, and unpaid meal breaks).
                                    8                    19.     The amount in controversy also includes punitive damages unless
                                    9       (1) punitive damages are not recoverable as a matter of state law, and (2) it is a legal
                                10          certainty that plaintiff would not be entitled to recover the jurisdictional amount. See
                                11          Anthony, supra, 75 F.3d at 315; St. Paul Reinsurance Co., Ltd. v. Greenberg (5th Cir.
                                12          1998) 134 F.3d 1250, 1253-1254. Here, Plaintiff alleges that she is entitled to punitive
                                13          damages for Defendant’s alleged misconduct, but does not provide a total amount of
                                14          the alleged punitive damages sought. See Complaint ¶¶ 47, 57, 69, 82, 88, 71, 82, 102.
                                15          With respect to punitive damages, California law does not provide any specific
                                16          monetary limit on the amount of punitive damages which may be awarded under Civil
                                17          Code section 3294, and the proper amount of punitive damages under California law
                                18          is based on the reprehensibility of a defendant’s misdeeds, the ratio between
                                19          compensatory and punitive damages, and ratio between damages and a defendant’s net
                                20          worth. Boyle v. Lorimar Productions, Inc., 13 F.3d 1357 (9th Cir. 1994). Although
                                21          Defendant vigorously denies Plaintiff’s allegations, if Plaintiff were to prevail on his
                                22          claims, the punitive damages alone could exceed the jurisdictional minimum.
                                23                       20.     Plaintiff also seeks damages for emotional distress in connection
                                24          with his claims. E.g., Complaint, ¶ 44 (“As a result of Defendants’ actions, Plaintiff
                                25          has suffered and will continue to suffer general and special damages, including severe
                                26          and profound pain and emotional distress, anxiety, depression . . . .”) Plaintiff’s claim
                                27          for emotional distress damages further augments the foregoing amounts and
                                28          demonstrates that the jurisdictional prerequisite for removal of this action is met. See
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                      8.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                               NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                       Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 9 of 107 Page ID #:9



                                    1       Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) (claims for pain,
                                    2       suffering and humiliation properly may be factored into the jurisdictional analysis for
                                    3       purposes of removal). Although Defendant disputes that Plaintiff is entitled to any
                                    4       such award, plaintiffs in employment cases have been awarded substantial sums for
                                    5       emotional distress. See, e.g., Swinton v. Potomac Corp., 270 F.3d 794 (9th Cir. 2001),
                                    6       cert. denied, 535 U.S. 1018 (2002) (award of $30,000); Dotson v. Uni ted States, 87
                                    7       F.3d 682 (5th Cir. 1996) (award of $25,000). In Kroske v. U.S. Bank Corp., 432 F.3d
                                    8       976 (9th Cir. 2005), cert denied, 127 S.Ct. 157 (2006), the Ninth Circuit upheld the
                                    9       lower court’s finding that the amount in controversy had been established. In reaching
                                10          its holding, the Ninth Circuit reasoned that the plaintiff’s “emotional distress damages
                                11          would add at least an additional $25,000 to her claim” where she had only $55,000 in
                                12          lost wages, thus satisfying the amount in controversy requirement “even without
                                13          including a potential award of attorney’s fees.” Id. at 980. A similar result is
                                14          compelled here, as Plaintiff expressly seeks damages for emotional distress and lost
                                15          wages are at issue. Thus, based on Kroske and other analogous cases, the emotional
                                16          distress component of Plaintiff’s claims is likely to add at least $25,000 to the amount
                                17          in controversy, if not more. The foregoing, when taken together with Plaintiff’s claims
                                18          for lost wages, punitive and statutory damages, and attorney’s fees, establishes that the
                                19          plaintiff’s total damages more likely than not will exceed the jurisdictional amount of
                                20          $75,000.
                                21                       21.     Thus, while Defendant’s position is that Plaintiff is not entitled to
                                22          damages in any amount, the total amount in controversy appears to be, at a minimum,
                                23          $225,838.40, as of the date of this Notice of Removal. This sum is reflective of a
                                24          potential amount put in controversy of at least: (1) $30,680 in lost income to date; (2)
                                25          $61,360 for two years of front pay; (3) $25,000 for recovery of overtime
                                26          compensation; (4) $20,000 in civil penalties; (5) $5,258.40 for the alleged
                                27          nonpayment of rest and meal break premiums; (6) $3,540.00 in waiting time penalties;
                                28          ///
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                       9.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                               NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 10 of 107 Page ID #:10



                                    1       (7) $25,000 in a possible award of punitive damages; and (8) $30,000 in attorney’s
                                    2       fees; and (9) $25,000 for the alleged emotional distress.
                                    3                          22.     Consequently, the requirements of 28 U.S.C. § 1332(a) have been
                                    4       met in that the amount in controversy exceeds $75,000.00, exclusive of interest and
                                    5       costs, and because this is a civil action between citizens of different states.
                                    6                          WHEREFORE, pursuant to 28 U.S.C. §1332, 1441, and 1446, Defendant
                                    7       removes this case from the Superior Court of the State of California, County of Los
                                    8       Angeles, to the United States Court for the Central District of California.
                                    9
                                            Dated: August 7, 2020
                                10

                                11

                                12
                                                                                              RYAN L. EDDINGS
                                13                                                            SYED H. MANNAN
                                                                                              LITTLER MENDELSON, P.C.
                                14                                                            Attorneys for Defendant
                                                                                              FIRST TRANSIT, INC.
                                15

                                16

                                17          4834-5377-8628.1

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                            10.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                     NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 11 of 107 Page ID #:11




                EXHIBIT “A”
                                                                       ■   vy'
     Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 12 of 107 Page ID #:12
                                    ■*20STCV22910
                              Assigned for all purposes to: Stanley l^osk Courthouse, Judicial Officer John Doyle


Electronically LED by Superior Court of California, County of Los Angeles on 06/17/2020 02:55 PM Sherri R. Carter. Executive Officer/Clertt of Court, by M. Barel.Deputy Clerit


          1     Ruben Guerra, Esq. (SBN 291446)
                Tizoc Perez-Casillas, Esq. (SBN 309981)
          2     GUERRA & CASILLAS, LLP
                617 South Olive Street, Suite 1206
          3     Los Angeles, California 90014
                Telephone: (213) 437-9495
          4     Facsimile: (213) 342-5503
                ruben@guerracasillas.com
          5     tizoci^uerracasillas.com

          6     Attorneys for Plaintiff,
                OCTAVIO GOMEZ
          7
          8
          9                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
        10                                FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
        11
                OCTAVIO GOMEZ, an individual,                                                   Case No. 2 0SXOV2 2 91 O
        12
                                                            Plaintiff,                          COMPLAINT FOR DAMAGES FOR:
        13
                            V.                                                                  1. HARASSMENT IN VIOLATION OF
        14                                                                                         GOV’T CODE §§12940 ET SEQ.;
                FIRST TRANSIT, INC.; and DOES 1 through
        15      20, inclusive.                                                                  2. RETALIATION IN VIOLATION OF
                                                                                                   GOV’T CODE §§12940 ET SEQ.;
        16                                                  Defendants.
                                                                                                3. RETALIATION LABOR CODE §§98.6,
        17                                                                                         232.5,1102.5, ET SEQ.

        18                                                                                      4. FAILURE TO PREVENT
                                                                                                   DISCRIMINATION, HARASSMENT AND
        19                                                                                         RETALIATION IN VIOLATION OF
                                                                                                   GOV’T CODE §12940(k);
        20                                                                                      5. WRONGFUL TERMINATION IN
        21                                                                                         VIOLATION OF PUBLIC POLICY;

        22                                                                                      6. FOR FAILURE TO PAY REGULAR AND
                                                                                                   MINIMUM WAGES (CAL. LABOR CODE
        23                                                                                         §§ 200, 201,1182.12,1194,1194.2,1197, L.A.
                                                                                                   MUNICIPAL CODE §§ 187, ET SEQ.)
        24                                                                                      7. FAILURE TO PAY OVERTIME
        25                                                                                         COMPENSATION (CAL. LABOR CODE
                                                                                                   §§510,1194,1197 and 1197.1);
        26                                                                                      8. FAILURE TO PROVIDE MEAL AND
        27                                                                                         REST PERIODS (CAL. LABOR CODE
                                                                                                   §§226.7, 512);
        28


                                                                                              -1-
                                                                           COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 13 of 107 Page ID #:13




                                                           9. FAILURE TO PROVIDE ITEMIZED
  1                                                           WAGE AND HOUR STATEMENTS (CAL.
                                                              LABOR CODE §§226, ET SEQ );
  2
                                                           10. WAITING TIME PENALTIES (CAL.
  3                                                            LABOR CODE §§201-203);
  4                                                        11. FAILURE TO PERMIT INSPECTION OF
                                                               PERSONNEL AND PAYROLL RECORDS
  5                                                            (CAL. LABOR CODE §§226,1198.5);
  6                                                        12. PRIVATE ATTORNEY GENERAL ACT
                                                               LABOR CODE §2699
  7
                                                           13. UNFAIR COMPETITION BUSINESS &
  8                                                            PROFESSIONS CODE §§17200,ET SEQ.
  9                                                                    DEMAND OVER $25,000
 10                                                        (DEMAND FOR JURY TRIAL]
 11

 12           COMES NOW PLAINTIFF, OCTAVIO GOMEZ, and for causes of action against the
 13    Defendants and each of them, alleges as follows:
 14
 15                                              JURISDICTION
 16           1.     This Court is the proper court, and this action is properly filed in Los Angeles County,
 17    because Defendants’ obligations and liability arise therein, because Defendants maintain offices and
 18    transact business within Los Angeles County, and because the work that is the subject of this action was
 1-9   performed by Plaintiff in Los Angeles County.
 20
 21                                                  THE PARTIES
 22           2.     Plaintiff, OCTAVIO GOMEZ, is and at all times relevant hereto was a resident of the
 23    County of Los Angeles, State of California.
 24           3.     Plaintiff is informed and believes, and based thereupon alleges, that at all times relevant
 25    hereto, Defendant FIRST TRANSIT, INC. (hereinafter referred to as “FIRST TRANSIT”) was and is an
 26    Delaware corporation doing business in California at 1950 E. Washington Street, Los Angeles, in the
 27    County of Los Angeles, State of California.
 28



                                                          -2-
                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 14 of 107 Page ID #:14




  1            4.    Plaintiff is informed and believes, and based thereupon alleges, that at all times relevant
  2   hereto, Employers owned and operated a public transit business.
  3            5.    At all times relevant herein, FIRST TRANSIT and DOES 1-20 were Plaintiffs employers,
  4   joint employers and/or special employers within the meaning of Government Code §§ 12926, subdivision
  5   (d), 12940, subdivisions (a),(h),(l), (h)(3)(A), and (i), and 12950, and regularly employ five (5) or more
  6   persons and are therefore subject to the jurisdiction of this Court.
  7            6.    At all times relevant herein. Employers and DOES 1-20 were Plaintiffs employers, joint
  8   employers and/or special employers within the meaning of the Labor Code and Industrial Welfare
  9   Commission Order No. 9-2001, and are each an “employer or other person acting on behalf of an
 10   employer” as such term is used in Labor Code section 558 and/or 558.1, and liable to Plaintiff on that
 11   basis.
 12            7.    The true names and capacities, whether individual, corporate, associate, or otherwise, of
 13   the Defendants named herein as DOES 1 -20, inclusive, are unknown to Plaintiff at this time and therefore
 14   said Defendants are sued by such fictitious names. Plaintiff will seek leave to amend this complaint to
 15   insert the true names and capacities of said Defendants when the same become known to Plaintiff.

 16   Plaintiff is informed and believes, and based thereupon alleges, that each of the fictitiously named
 17   Defendants is responsible for the wrongful acts alleged herein, and is therefore liable to Plaintiff as

 18   alleged hereinafter.

 19            8.    Plaintiff is informed and believes, and based thereupon alleges, that at all times relevant

 20   hereto. Defendants, and each of them, were the agents, employees, managing agents, supervisors,

 21   coconspirators, parent corporation, joint employers, alter egos, successors, and/or joint ventures of the

 22   other Defendants, and each of them, and in doing the things alleged herein, were acting at least in part

 23   within the course and scope of said agency, employment, conspiracy, joint employer, alter ego status,

 24   successor status and/or joint venture and with the permission and consent of each of the other Defendants.

 25            9.     Plaintiff is informed and believes, and based thereupon alleges, that Defendants, and each

 26   of them, including those defendants named as DOES 1-20, acted in concert with one another to commit

 27   the wrongful acts alleged herein, and aided, abetted, incited, compelled and/or coerced one another in the

 28   wrongful acts alleged herein, and/or attempted to do so, including pursuant to Government Code



                                                           -3-
                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 15 of 107 Page ID #:15




  1   § 12940(i). Plaintiff is further informed and believes, and based thereupon alleges, that Defendants, and
  2   each of them, including those defendants named as DOES 1-20, and each of them, formed and executed
  3   a conspiracy or common plan pursuant to which they would commit the unlawful acts alleged herein,
  4   with all such acts alleged herein done as part of and pursuant to said conspiracy, intended to cause and
  5   actually causing Plaintiff harm.
  6           10.    Whenever and wherever reference is made in this complaint to any act or failure to act by
  7   a Defendant or co-Defendant, such allegations and references shall also be deemed to mean the acts
  8   and/or failures to act by each Defendant acting individually, jointly and severally.
  9           11.    Plaintiff has filed complaints of discrimination, harassment, retaliation, failure to prevent
 10   discrimination or retaliation, failure to accommodate, failure to engage in the interactive process, and
 11   wrongful termination under Government Code §§12940, et seq., the California Fair Employment and
 12   Housing Act (“FEHA”) with the California Department of Fair Employment and Housing (“DFEH”),
 13   and has satisfied Plaintiffs administrative prerequisites with respect to these and all related filings.
 14
 15                   ALTER EGO. AGENCY, SUCCESSOR AND JOINT EMPLOYER

 16           12.    Plaintiff is informed and believes, and based thereon alleges, that there exists such a unity
 17   of interest and ownership between Employers and DOES 1-20 that the individuality and separateness of

 18   defendants have ceased to exist.

 19           13.    Plaintiff is informed and believes, and based tliereon alleges, that despite the formation of

 20   purported corporate existence, Employers and DOES 1-20 are, in reality, one and the same, including,

 21   but not limited to because:

 22                  a.        Employers are completely dominated and controlled by one another and DOES 1-

 23   20, who personally committed the frauds and violated the laws as set forth in this complaint, and who

 24   have hidden and currently hide behind Defendants to perpetrate frauds, circumvent statutes, or

 25   accomplish some other wrongful or inequitable purpose.

 26                  b.        Employers and DOES 1-20 derive actual and significant monetary benefits by and

 27   through one another’s unlawful conduct, and by using one another as the funding source for their own

 28   personal expenditures.



                                                           -4-
                                              COMPLAIMT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 16 of 107 Page ID #:16




  1                  c.     Employers and DOES 1-20, while really one and the same, were segregated to
  2   appear as though separate and distinct for purposes of perpetrating a fraud, circumventing a statute, or
  3   accomplishing some other wrongful or inequitable purpose.
  4                  d.     Employers do not comply with all requisite corporate formalities to maintain a
  5   legal and separate corporate existence.
  6                  e.     The business affairs of Employers and DOES 1-20 are, and at all times relevant
  7   were, so mixed and intermingled that the same cannot reasonably be segregated, and the same are in
  8   inextricable confusion. Employers are, and at all times relevant hereto were, used by one another and
  9   DOES 1-20 as a mere shell and conduit for the conduct of certain of Defendants’ affairs, and are, and
 10   were, the alter ego of one another and DOES 1-20. The recognition of the separate existence of
 II   Defendants would not promote justice, in that it would permit Defendants to insulate themselves from
 12   liability to Plaintiff for violations of the Government Code and other statutory violations. The corporate
 13   existence of Employers and DOES 1-20 should be disregarded in equity and for the ends of justice
 14   because such disregard is necessary to avoid fraud and injustice to Plaintiff herein.
 15          14.     Accordingly, Employers constitute the alter ego of one another and DOES 1-20, and the
 16   fiction of their separate corporate existence must be disregarded.
 17           15.    As a result of the aforementioned facts, Plaintiff is informed and believes, and based

 18   thereon alleges that Employers and DOES 1-20 are Plaintiffs joint employers by virtue of a joint

 19   enterprise, and tliat Plaintiff was an employee of Employers and DOES 1-20. Plaintiff performed services

 20   for each and every one of Defendants, and to the mutual benefit of all Defendants, and all Defendants

 21   shared control of Plaintiff as an employee, either directly or indirectly, and the manner in which
 22   Defendants’ business was and is conducted.

 23           16.    Alternatively, Plaintiff is informed and believes and, based thereupon alleges, that as and

 24   between DOES 1-20, Employers, or any of them, (1) there is an express or implied agreement of

 25   assumption pursuant to which Employers and/or DOES 1 -20 agreed to be liable for the debts of the other

 26   Defendants, (2) the transaction between Employers and/or DOES 1 -20 and the other Defendants amounts

 27   to a consolidation or merger of the two corporations, (3) Employers and/or DOES 1-20 are a mere

 28   continuation of the other Defendants, or (4) the transfer of assets to Employers and/or DOES 1-20 is for



                                                          -5-
                                                COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 17 of 107 Page ID #:17




  1   the fraudulent purpose of escaping liability for Defendants’ debts. Accordingly, Employers and/or DOES
  2   1 -20 are the successors of one or more of the other Defendants, and are liable on that basis.
  3
  4                                         FACTUAL ALLEGATIONS
  5   AGE DISCRIMINATION AND RETALIATION
  6           17.    On or around November 1,2017 Defendants hired Plaintiff to work as a member of FIRST
  7   TRANSIT’S staff as a driver. Plaintiff was a full-time, non-exempt employee, and performed all of
  8   Plaintiffs job duties satisfactorily before Plaintiff was ultimately terminated on or about July 20, 2019.
  9   At the time of his termination, Plaintiff was 70 years old.
 10           18.    As a driver for FIRST TRANSIT, Plaintiff was in charge of driving a multi-passenger
 It   vehicle in which he was tasked to transport persons who were elderly or disabled. The routes were
 12   predetermined whereby Plaintiff was scheduled to arrive at a particular stop at a certain time. Because
 13   of traffic or other intervening variables, arriving at a stop at a particular time with exactitude was not
 14   always possible; however. Plaintiff typically arrived within a reasonable approximation, usually within 2
 15   or 3 minutes prior to or after the schedule arrival time.
 16           19.    For months prior to Plaintiffs termination. Defendant, by and through its management,
 17   agents, or other employees, knowingly and intentionally began to discriminate and harass Plaintiff by
 18   imposing groundless and baseless discipline and eventually terminated him for the purpose of replacing

 19   him with younger employees.

 20          20.     Frequently during Plaintiffs tenure, “Valerie,” the Road Supervisor, would tail or follow

 21   closely behind Plaintiff, while he was on his route and hyperscrutinize Plaintiffs driving. Valerie would

 22   force Plaintiff to pull over by signaling him to do so, and then she would board the passenger vehicle he

 23   was driving to chastise Plaintiff in front of passengers. Valerie yelled at Plaintiff in such a loud and rude

 24   manner that some of the passengers, who were regular passengers, voiced concern as to why she felt it

 25   necessary to address Plaintiff that way.

 26           21.     On one such occasion, Valerie accused Plaintiff of being 15 minutes too early, which was

 27   false. In fact, Plaintiff had not even been on his route for 15 minutes, so it would have been impossible

 28   for him to be that early.



                                                           -6-
                                              CON'TPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 18 of 107 Page ID #:18




  I          22.       On a separate occasion, Valerie again tailed Plaintiff and forced him to stop while he was
  2   on his route. She yelled at him in front of the passengers again and accused him of “capping,” meaning
  3   he had purposely taken a shortcut in an effort to avoid picking up passengers. This was patently false,
  4   and Plaintiff is informed and believes and thereon alleges that Valerie knew this to be false. The truth
  5   was that the roads were being repaired on Plaintiffs regular route, which necessarily required him to take
  6   an alternate route, pursuant to the “detour” signs posted on the road. Plaintiff had previously informed
  7   Defendant that a “re-route” was required because of the road work, but that did not stop Valerie from
  8   making these knowingly false accusations against Plaintiff.
  9          23.       Another one of the Route Supervisors, “Margarita,” also engaged in similar harassing
 10   conduct. For example, she accused Plaintiff of refusing to pick up a passenger who was in a wheelchair,
 11   but that too was false. She yelled at Plaintiff in front of his coworkers prior to the start of his shift.
 12          24.       In or around July 2019, Plaintiff complained about the harassment, the obvious false
 13   accusations, the frequent tailing and stops while he was on his route, and he complained about not having
 14   received his breaks on time or a premium payment in lieu thereof, and complained about not having been
 15   properly for hours worked. He made these complaints to “Bert,” to “Heidi,” and to “Narcisa,” all of whom
 16   were in positions of authority and could and should have acted to remedy and/or prevent further
 17   harassment, retaliation, and discrimination, which they failed to do.

 18           25.      On or around July 3,2019, Plaintiff was terminated from his position at FIRST TRANSIT.

 19           26.      Defendants harassed and retaliated against Plaintiff by subjecting him to a hostile work

 20   environment as set forth above, by failing to take action on the harassment as it was reported by Plaintiff,
 21   and finally by terminating him from his position after he reported the harassing and hostile behaviors to
 22   his superiors.

 23           27.      Plaintiffs termination was substantially motivated by Plaintiffs age, engagement in

 24   protected activities, and/or his complaints about wage and hour violations. Defendants failed to address

 25   in any meaningful or effective manner, failed to remedy, and failed to prevent such unlawful conduct as

 26   alleged herein against Plaintiff.

 27
 28



                                                            -7-
                                               COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 19 of 107 Page ID #:19




  1   WAGE & HOUR VIOLATIONS
  2          28.       During Gomez’s tenure with Employer, he worked over 8 hours per day on certain days
  3   and/or in excess of 40 hours per week but was not paid the requisite overtime pay.
  4          29.       Since his hiring in November 2017, Plaintiff was regularly required to come in earlier than
  5   the start of their shift, approximately fifteen (15) minutes early each day that he worked. Plaintiff was
  6   not compensated for this earlier start time that he worked.
  7           30.      Additionally, on Saturday, Gomez was not paid for all hours he worked, at least one hour
  8   each Saturday.
  9           31.      In addition, Gomez worked split shifts from approximately November 10, 2017 to August
 10   17, 2018. IWC Wage Order No. 9, Section 4(C), requires that an employee who works a split shift be
 II   paid an additional hour’s pay at the minimum wage, but Employer failed to pay those premiums for the
 12   split shifts that Plaintiff worked.
 13           32.      From approximately August 17, 2018 through Marcy 24, 2019, Employer failed to
 14   lawfully provide Plaintiff with 10-minute rest breaks for every four (4) hours of work, or majority portion
 15   thereof, throughout his employment. Employer failed to pay Plaintiff one (1) additional hour of pay at
 16   Plaintiffs regular rate of compensation for each workday that one or more statutory rest breaks were not
 17   provided, at least for part of the duration that Plaintiff was employed with Employer.
 18           33.      From approximately August 17, 2018 through Marcy 24, 2019, Employer failed to

 19   lawfully provide Plaintiff with 30-minute meal breaks for every five (5) hours of work, or majority portion

 20   thereof, throughout his employment. Employer failed to pay Plaintiff one (1) additional hour of pay at

 21   Plaintiffs regular rate of compensation for each workday that a statutory meal break was not provided,

 22   at least for part of the duration that Plaintiff was employed with Employer.

 23           34.      Plaintiff is also informed and believes and thereon alleges that he had at least five (5)

 24   accrued vacation days or forty (40) hours, which were never paid to him, even after he was terminated.

 25           35.      Plaintiffs hourly rate was set by the State of California’s minimum wage requirements.

 26           36.      Employer failed to provide Plaintiff with itemized wage and hour statements that fully or

 27   accurately state (1) the gross wage earned, (2) total hours worked by employee (3) net wages earned (4)

 28



                                                           -8-
                                               COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 20 of 107 Page ID #:20




  1   and all applicable hourly rates in effect during the pay period and the corresponding number of hours
  2   worked at each hourly rate by the employee.
  3          37.     Plaintiffs pay stubs failed to include all hours worked and omitted the hourly rate for
  4   those excluded hours, rendering both the stated gross wages and net wages false and inaccurate.
  5          38.     Employer also necessarily failed to keep a copy of the required accurate, itemized
  6   statements on file for at least three (3) years at the place of employment or a central location within the
  7   State of California.
  8          39.     Employer willfully failed to pay Plaintiff earned wages when they became due. Not only
  9   did his paycheck not include all the hours he worked, or the appropriate overtime rates, but also. Employer
 10   failed to pay the wages when due and failed to make corrections by paying the earned wages within the
 II   following work period’s paycheck.
 12          40.      Employer willfully failed to pay Plaintiff earned and due wages upon separation of
 13   employment, either immediately upon involuntary termination, or within 72 hours of resignation. To date,
 14   Employer has not paid all wages earned and due following the separation. The earned but unpaid wages
 15   include, minimum wages, regular wages earned but not paid, overtime wages and all wages due and

 16   owing at the end of employment.
 17           41.     Employer failed to allow Plaintiff to keep track of accrued sick time, to use said accrued
 18   sick time, and retaliated against him after exercising right sick leave.

 19           42.     Employer retaliated against and harassed Plaintiff for exercising his rights under the Labor

 20   Code. Specifically, Plaintiff complained that his check was missing hours, that his breaks were not being

 21   permitted pursuant to law, that his meal breaks were not being permitted pursuant to law, that he was not

 22   being paid for split shifts, that he was being accused and written up for things that were false and/or out

 23   of his control, that he was not being allowed sick time usage, and that he was generally being placed in

 24   an intolerable work environment.

 25   GENERAL ALLEGATIONS

 26           43.     Defendants’ conduct described herein was undertaken, authorized, and/or ratified

 27   Defendants’ officers, directors' and/or managing agents, including those identified herein as DOES I

 28   through 20, who were authorized and empowered to make decisions that reflect and/or create policy for



                                                           -9-
                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 21 of 107 Page ID #:21




      Defendants. The aforementioned conduct of said managing agents and individuals was therefore
  2   undertaken on behalf of Defendants who further had advanced knowledge of the actions and conduct of
  3   said individuals whose actions and conduct were ratified, authorized, and approved by managing agents
  4   whose precise identities are unknown to Plaintiff at this time and are therefore identified and designated
  5   herein as DOES 1 through 20, inclusive.
  6            44.     As a result of Defendants’ actions, Plaintiff has suffered and will continue to suffer general
  7   and special damages, including severe and profound pain and emotional distress, anxiety, depression,
  8   headaches, tension, and other physical ailments, as well as medical expenses, expenses for psychological
  9   counseling and treatment, and past and future lost wages and benefits.
 10            45.     As a result of the above, Plaintiff is entitled to past and future lost wages, bonuses,
 II   commissions, benefits and loss or diminution of earning capacity.
 12            46.     Plaintiff claims general damages for emotional and mental distress and aggravation in a
 13   sum in excess of the jurisdictional minimum of this Court.
 14            47.     Because the acts taken toward Plaintiff were carried out by officers, directors and/or
 15   managing agents acting in a deliberate, cold, callous, cruel and intentional manner, in conscious disregard
 16   of Plaintiffs rights and in order to injure and damage Plaintiff, Plaintiff requests that punitive damages
 17   be levied against Defendants and each of them, in sums in excess of the jurisdictional minimum of this
 18   Court.

 19                                          FIRST CAUSE OF ACTION

 20                  FOR HARASSMENT IN VIOLATION OF GOV’T CODE $S12940 ET SEP.

 21                                         AGAINST ALL DEFENDANTS

 22            48.     Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 43, inclusive, as

 23   though set forth in full herein.

 24            49.     At all times hereto, the FEHA was in full force and effect and was binding upon

 25   Defendants and each of them.

 26            50.     As such term is used under FEHA, “on the bases enumerated in this part” means or

 27   refers to harassment on the bases of one or more of the protected characteristics under FEHA, including

 28   as alleged here, age and engagement in protected activity.



                                                            -10-
                                               COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 22 of 107 Page ID #:22




  1             51.   These laws set forth in the preceding paragraph require Defendants to refrain from
  2   harassing, or creating, or maintaining a hostile work environment against an employee based upon the
  3   employee’s engagement in protected activities, as set forth hereinabove.
  4             52.   Defendants’ harassing conduct was severe or pervasive, was unwelcome by Plaintiff,
  5   and a reasonable person in Plaintiff’s circumstances would have considered the work environment to
  6   be hostile or abusive.
  7             53.   Defendants violated the FEHA and the public policy of the State of California which is
  8   embodied in the FEHA by creating a hostile work environment and harassing Plaintiff because of
  9   Plaintiff’s engagement in protected activities as set forth hereinabove.
 10             54.   The above said acts were perpetrated upon Plaintiff by a supervisor, and/or Defendants
 ll   knew or should have known of the conduct but failed to take immediate and appropriate corrective
 12   action.
 13             55.   The above said acts of Defendants constitute violations of the FEHA and violations of
 14   the public policy of the State of California. Such violations were a proximate cause in Plaintiff’s
 15   damage as stated below.
 16             56.   The damage allegations of Paragraphs 44 through 47, inclusive, are herein incorporated

 17   by reference.
 18             57.   The foregoing conduct of Defendants individually, or by and through their officers,

 19   directors and/or managing agents, was intended by tlie Defendants to cause injury to the Plaintiff or

 20   was despicable conduct carried on by the Defendants with a willful and conscious disregard of the

 21   rights of Plaintiff or subjected Plaintiff to cruel and unjust hardship in conscious disregard of Plaintiff s

 22   rights such as to constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling

 23   Plaintiff to punitive damages in an amount appropriate to punish or make an example of Defendants.

 24             58.   Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of

 25   attorneys’ fees and costs, including expert fees pursuant to the FEHA.

 26
 27
 28


                                                        -11-
                                               COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 23 of 107 Page ID #:23




  1                                        SECOND CAUSE OF ACTION
  2                  FOR RETALIATION IN VIOLATION OF GOV’T CODE 6S12940 ET SEP.
  3                                        AGAINST ALL DEFENDANTS
  4           59.      Plaintiff re-alleges and incorporates by reference Paragraphs I through 43, inclusive, as
  5   though set forth in full herein.
  6           60.      At all times hereto, the FEHA was in full force and effect and was binding upon
  7   Defendants and each of them.
  8           61.       These laws set forth in the preceding paragraph require Defendants to refrain from
  9   retaliating against an employee for engaging in protected activity.
 10           62.       Plaintiff engaged in the protected activities of complaining about and protesting
      Defendants’ harassing conduct towards Plaintiff based upon Plaintiffs engagement in protected
 12   activities.
 13           63.       Plaintiff suffered the adverse employment actions of unlawful harassment,
 14   discrimination^ failure to investigate, remedy, and/or prevent harassment, and termination, and was
 15   harmed thereby.
 16           64.       Plaintiff is informed and believes that Plaintiffs conduct of complaining about and
 17   protesting about Defendants’ harassing conduct, and/or some combination of these factors, were

 18   motivating reasons and/or factors in the decisions to subject Plaintiff to the aforementioned adverse

 19   employment actions.

 20           65.       Defendants violated the FEHA by retaliating against Plaintiff and terminating Plaintiff

 21   for attempting to exercise Plaintiffs protected rights, as set forth hereinabove.

 22            66.      Plaintiff is informed and believes, and based thereon alleges, that the above acts of

 23   retaliation committed by Defendants were done with the knowledge, consent, and/or ratification of, or

 24   at the direction of, each other Defendant and the other Managers.

 25            67.      The above said acts of Defendants constitute violations of the FEHA, and were a

 26   proximate cause in Plaintiffs damage as stated below.

 27            68.      The damage allegations of Paragraphs 44 through 47, inclusive, are herein incorporated

 28   by reference.



                                                           -12-
                                               complaint FOR      DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 24 of 107 Page ID #:24




             69.     The foregoing conduct of Defendants individually, or by and through their officers,
  2   directors and/or managing agents, was intended by the Defendants to cause injury to the Plaintiff or
  3   was despicable conduct carried on by the Defendants with a willful and conscious disregard of the
  4   rights of Plaintiff or subjected Plaintiff to cruel and unjust hardship in conscious disregard of Plaintiff s
  5   rights such as to constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling
  6   Plaintiff to punitive damages in an amount appropriate to punish or make an example of Defendants.
  7           70.     Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of
  8   attorneys’ fees and costs, including expert fees pursuant to the FEHA.
  9
 10                                         THIRD CAUSE OF ACTION
 II                                                 RETALIATION
 12                                LABOR CODE $$98.6, 232.5,1102.5. ET SEP.
 13                      AGAINST ALL DEFENDANTS AND DOES 1-20. INCLUSIVE
 14           71.     Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 43, inclusive, as

 15   though set forth in full herein.

 16           72.     Labor Code §98.6(a) prohibits an employer from discharging or in any manner

 17   discriminating or retaliating against an employee who, among other things, has exercised his or her rights

 18   under that Chapter, including conduct delineated in Chapter 5 of the Labor Code, which encompasses

 19   §1102.5. An employee who has been discharged or retaliated against in violation of Labor Code §98.6

 20   is entitled to recovery of a civil penalty against the employer in an amount not exceeding ten thousand

 21   dollars ($10,000.00) for each violation of that section.

 22           73.     At all relevant times, Labor Code §232.5 was in full force and effect and binding on

 23   Defendants. Labor Code §232.5(b) prohibits an employer from discharging, formally disciplining, or

 24   otherwise discriminating against an employee who discloses information about the employer’s working

 25   conditions.

 26           74.     At all relevant times, Labor Code §1102.5 was in full force and effect, and was binding

 27   on Defendants. Labor Code §1102.5(b) prohibits an employer, or any person acting on behalf of the

 28   employer, from discharging an employee or in any manner discriminating or retaliating against, or taking



                                                           -13-
                                               complaint FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 25 of 107 Page ID #:25




      any adverse action against, an employee because, among other things, the employee disclosed, or because
  2   the employer believes that the employee disclosed or may disclose^ information to a government or law
  3   enforcement agency, or to a person with authority over the employee or another employee who has the
  4   authority to investigate, discover, or correct the violation or noncompliance, if the employee has
  5   reasonable cause to believe that the information discloses a violation of state or federal statute, or
  6   violation of or noncompliance with a local, state, or federal rule or regulation, regardless of whether
  7   disclosing the information is part of the employee’s job duties. An employee who has been discharged or
  8   retaliated against in violation of Labor Code §1102.5 is entitled to recovery of a civil penalty against the
  9   employer in an amount not exceeding ten thousand dollars ($10,000.00) for each violation of that section.
 10          75.      Sections 98.6, 232.5, and 1102.5 create an entitlement to recovery by Plaintiff in a civil
 11   action for the unlawful actions by Defendants.
 12          76.      Plaintiff was terminated from his employment with Defendants as a result of his exercise
 13   of his rights under Labor Code §§98.6 and 1102.5, et seq. Defendants’ retaliatory animus is evidenced
 14   by, among other things: because Plaintiff complained about wage and hour violations, including not being
 15   paid all his hours, Defendants’ refusal to correct his paycheck, and those allegations set forth in

 16   Paragraphs 17 through 42, all of which Plaintiff believed and/or knew to be illegal; Defendants
 17   mistreated, harassed and terminated Plaintiff.
 18          77.      Plaintiffs reports of these violations were a motivating and contributing factor for the

 19   adverse employment actions by Defendants against Plaintiff

 20           78.     The damage allegations of Paragraphs 44 through 47, inclusive, are herein incorporated

 21   by reference.

 22           79.     As a result of Defendants’ actions, Plaintiff is entitled to a civil penalty of $10,000.00 for

 23   Defendants’ violations of Labor Code §§ 98.6.

 24           80.     As a result of Defendants’ actions, Plaintiff is entitled to a civil penalty of $ 10,000.00 for

 25   Defendants’ violations of Labor Code §§ 1102.5.

 26           81.     Defendants’ conduct described herein was undertaken, authorized, and/or ratified by

 27   Defendants, and Defendants’ officers and/or managing agents, and those identified herein as DOES I-

 28   20, who were authorized and empowered to make decisions that reflect and/or create policy for



                                                           .14-
                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 26 of 107 Page ID #:26




   1   Defendants.     The aforementioned conduct of said managing agents and individuals was therefore
  2    undertaken on behalf of Defendants. Defendants further had advanced knowledge of the actions and
  3    conduct of said individuals whose actions and conduct were ratified, authorized, and approved by
  4    managing agents whose precise identities are unknown to Plaintiff at this time and are therefore identified
  5    and designated herein as DOES 1-20, inclusive.
  6            82.     Because the acts taken toward Plaintiff were carried out by managerial employees acting
  7    in a deliberate, cold, callous, cruel and intentional manner, in conscious disregard of PlaintifTs rights and
  8    in order to injure and damage Plaintiff, Plaintiff requests that punitive damages be levied against
  9    Defendants and each of them, in sums in excess of the Jurisdictional minimum of this court.
 10            83.     Plaintiff is also entitled to reasonable attorneys’ fees and costs, pursuant to Labor Code
 11    §§ 98.7(e), 1102.5, et seq., 2699(g)(1); and Civil Code § 1021.5, or any other applicable statute.
 12
• 13                                       FOURTH CAUSE OF ACTION
 14         FAILURE TO PREVENT DISCRIMINATION. HARASSMENT. AND RETALIATION
 15                                 IN VIOLATION OF GOV^T CODE $12940(k)

 16                                        AGAINST ALL DEFENDANTS
 17            84.     Plaintiff re-alleges and incorporates by reference Paragraphs I through 43, inclusive, as
 18    though set forth in full herein.

 19            85.     At all times hereto, the FEHA, including in particular Government Code §12940(k),

 20    was in full force and effect and was binding upon Defendants. This subsection imposes a duty on

 21    Defendants to take all reasonable steps necessary to prevent discrimination, harassment, and retaliation

 22    from occurring. As alleged above, Defendants violated this subsection and breached their duty by

 23    failing to take all reasonable steps necessary to prevent discrimination, harassment and retaliation from

 24    occurring.

 25            86.     The above said acts of Defendants constitute violations of the FEHA, and were a

 26    proximate cause in Plaintiffs damage as stated below.

 27            87.     The damage allegations of Paragraphs 44 through 47, inclusive, are herein incorporated

 28    by reference.



                                                           -15-
                                               complaint FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 27 of 107 Page ID #:27




  I           88.    The foregoing conduct of Defendants individually, or by and through their officers,
  2   directors and/or managing agents, was intended by the Defendants to cause injury to the Plaintiff or
  3   was despicable conduct carried on by the Defendants with a willful and conscious disregard of the
  4   rights of Plaintiff or subjected Plaintiff to cruel and unjust hardship in conscious disregard of Plaintiffs
  5   rights such as to constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling
  6   Plaintiff to punitive damages in an amount appropriate to punish or make an example of Defendants.
  7           89.    Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of
  8   attorneys’ fees and costs, including expert fees pursuant to the FEHA.
  9
 10                                         FIFTH CAUSE OF ACTION
 II                                      FOR WRONGFUL TERMINATION
 12             IN VIOLATION THE PUBLIC POLICY OF THE STATE OF CALIFORNIA
 13                                       AGAINST ALL DEFENDANTS
 14           90.     Plaintiff re-alleges and incorporates by reference Paragraphs I through 43, inclusive, as

 15   though set forth in full herein.
 16           91.     At all relevant times mentioned in this complaint, the FEHA was in full force and effect

 17   and was binding on Defendants. This law requires Defendants to refrain, among other things, from

 18   discriminating against any employee on the basis of age, actual or perceived disability, actual or

 19   perceived medical condition, anticipated use of medical leave, and engagement in protected activities.

 20           92.     At all times mentioned in this complaint, it was a fundamental policy of the State of

 21   California that Defendants cannot discriminate and/or retaliate against any employee on the basis of

 22   age and/or engagement in protected activities, or because the employee resisted what he reasonably

 23   believed were illegal practices.

 24           93.     Plaintiff believes and thereon alleges that Plaintiffs engagement in protected activities

 25   were factors in Defendants’ conduct as alleged hereinabove.

 26           94.     Such discrimination and retaliation, resulting in the wrongful termination of Plaintiff s

 27   employment on the basis of engagement in protected activities were a proximate cause in Plaintiffs

 28   damages as stated below.



                                                           -16-
                                               complaint FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 28 of 107 Page ID #:28




  1            95.    The above said acts of Defendants constitute violations of the Government Code and
  2   the public policy of the State of California embodied therein as set forth above. Defendants violated
  3   these laws by discriminating and retaliating against Plaintiff and terminating Plaintiff’s employment in
  4   retaliation for exercise of protected rights.
  5            96.    At all times mentioned in this complaint, it was a fundamental policy of the State of
  6   California that Defendants cannot discriminate and/or retaliate against any employee in violation of
  7   basis.
  8            97.    Plaintiff is informed and believes, and based thereupon alleges, that Plaintiffs status as
  9   a protected member of a protected class or classes under FEHA was a proxirnate cause in Plaintiffs
 10   damages as stated below.
 11            98.    At all relevant times mentioned in this complaint, Labor Code §98.6 was in full force
 12   and effect and was binding upon Defendants and each of them. This law prohibits retaliation against
 13   employees who complain about unpaid wages and/or attempt to exercise the rights under the Labor
 14   Code. Labor Code §98.6 reflects the State’s broad public policy interest in protecting the rights of
 15   individual employees and job applicants who could not otherwise afford to protect themselves from
 16   violations of the Labor Code.
 17            99.    At all relevant times mentioned in this complaint, Labor Code § 1102.5 was in full force

 18   and effect and was binding upon Defendants and each of them. This law prohibits retaliation against

 19   employees who disclose reasonable suspicions of illegal activity or conduct by their employer to a

 20   government or law enforcement agency, or to employer itself. Labor Code §1102.5 reflects the State’s

 21   broad public policy interest in encouraging workplace "whistleblowers," who may without fear of
 22   retaliation report concerns regarding an employer's suspected illegal conduct, irrespective of whether

 23   the reporting is made to governmental agencies or to the employer itself, and irrespective of whether

 24   the employee’s suspicions are correct that the challenged conduct actually violates some law. Indeed,

 25   the law in California is that an employee's good faith but mistaken belief in the illegality of his co­

 26   workers’, supervisor’s, and employer’s conduct is protected from employer retaliation in the whistle­

 27   blowing context.

 28


                                                          -17-
                                               complaint FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 29 of 107 Page ID #:29




  1           100.    Plaintiff is informed and believes, and based thereupon alleges, that Plaintiffs’
  2   engagement in protected activities under Labor Code §§ 98.6 and/or 1102.5 was a proximate cause in
  3   Plaintiffs’ damages as stated below.
  4           101.    The damage allegations of Paragraphs 44 through 47, inclusive, are herein incorporated
  5   by reference.
  6           102.    The foregoing conduct of Defendants individually, or by and through their officers,
  7   directors and/or managing agents, was intended by the Defendants to cause injur>' to the Plaintiff or
  8   was despicable conduct carried on by the Defendants with a willful and conscious disregard of the
  9   rights of Plaintiff or subjected Plaintiff to cruel and unjust hardship in conscious disregard ofPlaintifTs
 10   rights such as to constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling
 11   Plaintiff to punitive damages in an amount appropriate to punish or make an example of Defendants.
 12
 13                                          SIXTH CAUSE OF ACTION
 14                     FOR FAILURE TO PAY REGULAR AND MINIMUM WAGES
 15   LABOR CODE SS 200. 20L 1182.12.1194.1194.2.1197. L.A. MUNICIPAL CODE SS 187. et sea.

 16                                       AGAINST ALL DEFENDANTS
 17           103.    Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 43, inclusive, as
 18   though set forth in full herein.

 19           104.    Pursuant to Labor Code §1197, payment of less than the minimum wage fixed by law

 20   is unlawful. An employer violates the minimum wage statute even if the average rate for paid and

 21   unpaid hours exceeded the minimum wage. Under California law. Plaintiffs are entitled to at least the

 22   minimum wage for every hour worked.

 23           105.    California Labor Code § 200 defines wages as “all amounts for labor performed by

 24   employees of every description, whether the amount is fixed or ascertained by the standard of time,

 25   task, piece, commission basis or other method of calculation.” Moreover, “an employee’s 'wages’ or

 26   ‘earnings’ are the amount the employer has offered or promised to pay, or has paid pursuant to such

 27   offer or promise, as compensation for that employee’s labor.” See Prachasaisoradej v. Ralphs Grocery

 28   Co,, Inc. (2007) 42 Cal.4th 217, 228 (emphasis original).



                                                          -18-
                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 30 of 107 Page ID #:30




                106.   The applicable minimum wage for Los Angeles, California' is as follows:
  2                                  Effective        26+ employees   1-25 employees
                                             7/1/19          $14.25      $13.25
  3
                                             7/1/18          $13.25      $12.00
  4                                          7/1/17          $12.00      $10.50

  5             107.    In the four years immediately preceding the filing of this complaint, Defendants failed

  6   and refused to pay Plaintiff the legal minimum wage in the State of California, as set forth in Labor

  7   Code §1182.12, as well as his regular wages, in each of the following ways:

  8             a.     Plaintiff worked for a wage less than the required minimum wage pursuant to Los Angeles

  9   Municipal Code § 187.02.

 10             b.      Plaintiff worked split shifts from approximately November 10, 2017 to August 17, 2018,

 11   and should have been paid at least one (1) hour for that split shift;

 12             c.      From November 10, 2017 until his termination on or around July 3, 2019, Plaintiff was

 13   required (along with other employees) to work off the clock at least 15 minutes each morning before his

 14   shift started Monday through Friday, for which he was never compensated;

 15             d.      From November 10,2017 until his termination on or around July 3,2019, Plaintiff worked

 16   an additional hour on Saturdays, for which he was never compensated;

 17             e.      Defendants failed to pay out Plaintiffs accrued and owed vacation pay.

 18             108.    Defendants’ failure to pay the legal minimum wage to Plaintiff as alleged herein is
      unlawful and creates entitlement, pursuant to Labor Code §1197, to recovery by Plaintiff in a civil
 19
      action for the unpaid balance of the full amount of the unpaid wages owed, calculated as the difference
 20
      between the straight time compensation paid and applicable minimum wage, including interest thereon.
 21
                109.    Plaintiff is owed unpaid regular and minimum wages in the amount of approximately
 22
 23   $35,000.00.
                110.    Pursuant to Labor Code §1194, Plaintiffs requests that the court award reasonable
 24
      attorneys’ fees and costs incurred by Plaintiffs in this action.
 25
 26

 27

 28       I
              Los Angeles Municipal Code §§ 187, et seq.


                                                            -19-
                                                COMPLATNT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 31 of 107 Page ID #:31




  1           111.   In addition, pursuant to Labor Code § 1194.2, Plaintiffs are entitled to recover liquidated
  2   damages in an amount equal to the minimum wages unlawfully unpaid as previously alleged, an
  3   additional $20,000, plus interest thereon.
  4

  5                                      SEVENTH CAUSE OF ACTION
  6                         FOR FAILURE TO PAY OVERTIME COMPENSATION
  7                                            LABOR CODE SS510
  8                      AGAINST ALL DEFENDANTS AND DOES 1-20. INCLUSIVE
  9           112.    Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 43, inclusive, as
 10   though set forth in full herein.
 11           113.    Labor Code §510 requires employers to pay their non-exempt employees one and one-
 12   half times their regular hourly rate (overtime) for time worked in excess of eight hours in a single day,
 13   or 40 hours per week, and double their regular hourly rate (double-time) for all hours worked in excess
 14   of 12 hours in a single day. It also requires employers to pay their non-exempt employees overtime
 15   compensation for the first eight hours of work done on the seventh consecutive day of work done in

 16   any work week, and double-time compensation for any work done beyond the first eight hours on the
 17   seventh consecutive day of work.
 18           114.    At all relevant times, Defendants required Plaintiff to work more than eight hours per

 19   day and/or more than 40 hours per workweek.

 20           115.    At all relevant times, Defendants failed and refused to pay Plaintiff all the overtime

 21   compensation required by Labor Code §510, 8 Code of Regulations §11090, and Industrial Welfare

 22   Commission Order No. 9-2001.

 23           116.    In the last four years. Plaintiff worked approximately an average of 9.25 hours of

 24   overtime each week, all of which should have been paid at 1.5 times Plaintiff’s regular hourly wage

 25   rate at that time. Defendants failed to pay Plaintiff the requisite overtime wages.

 26           117.    For the entirety of the time periods set forth above, Plaintiff is owed overtime wages in

 27   the amount of approximately $25,000.00.

 28


                                                       -20-
                                              complaint FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 32 of 107 Page ID #:32




  1           118.   As alleged herein, Plaintiff is not exempt from the overtime pay requirements of Labor
  2   Code §510, 8 Code Regulations § 11090, and Industrial Welfare Commission Order No. 9-2001.
  3           119.   Plaintiff has been deprived of Plaintiffs rightfully earned overtime compensation as a
  4   direct and proximate result of Defendants’ failure and refusal to pay said compensation. Plaintiff is
  5   entitled to recover such amounts, plus interest thereon, attorneys’ fees, and costs.
  6
  7                                        EIGHTH CAUSE OF ACTION
  8                       FOR FAILURE TO PROVIDE MEAL AND REST BREAKS
  9                                          LABOR CODE SS226.7, 512
 10                       AGAINST ALL DEFENDANTS AND DOES 1-20. INCLUSIVE
 11           120.   Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 43, inclusive, as
 12   though set forth in full herein.
 13           121.   Labor Code §512 requires employers to provide every employee with an uninterrupted
 14   meal period of not less than 30 consecutive minutes, for every period of work exceeding five hours.
 15           122.    Labor Code §226.7 requires an employer to provide every employee with an

 16   uninterrupted rest period of not less than 10 minutes, for every period worked of four hours, or
 17   substantial portion thereof.
 18           123.    In the four years last past, Plaintiff regularly worked in excess of five hours per day, and

 19   was thereby entitled to take uninterrupted 30-minute meal periods and two 10-minute rest periods on

 20   each day of work.

 21           124.    Defendants failed and refused to provide Plaintiff with meal and rest periods, and failed

 22   to compensate Plaintiff for missed meal and rest periods, as required by Labor Code §§226.7 and the

 23   applicable sections of 8 Code of Regulations §11090 and Industrial Welfare Commission Order No. 9-

 24   2001.

 25           125.    As alleged herein. Plaintiff is not exempt from the meal and rest break requirements of

 26   8 Code of Regulations §11090 and Industrial Welfare Commission Order No. 9-2001. Consequently,

 27   Plaintiff is owed one hour of pay at Plaintiff’s then regular hourly rate, or the requisite minimum wage,

 28   whichever is greater, for each day that Plaintiff was denied such meal periods, and is owed one hour of



                                                           -21-
                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 33 of 107 Page ID #:33




  1   pay at Plaintiffs regular hourly rate, or the requisite minimum wage, whichever is greater, for each
  2   day that Plaintiff was denied such rest periods, calculated as follows:
  3           126.    Throughout, Plaintiffs employment he was deprived of his lawful meal and rest
  4   periods; however, from approximately August 17,2018 to March 24, 2019, approximately 31.3 weeks,
  5   Plaintiff was not paid a premium in lieu of his meal and rest periods. Since Plaintiff typically worked
  6   6 days per week, that amounts to approximately 440 unpaid breaks and 440 unpaid meal periods.
  7           127.    Plaintiff estimates that he is owed $5,258.40 in unpaid meal and rest period premiums,
  8   plus interest, pursuant to Labor Code §§ 226.7 and 512.
  9           128.    Plaintiff has been deprived of Plaintiff s rightfully earned compensation for meal and
 10   rest breaks as a direct and proximate result of Defendants’ failure and refusal to pay said compensation.
 11
 12                                        NINTH CAUSE OF ACTION
 13            FOR FAILURE TO PROVIDE ITEMIZED WAGE AND HOUR STATEMENTS
 14                                       LABOR CODE SS 226 ET SEP.
 15                       AGAINST ALL DEFENDANTS AND DOES 1-20, INCLUSIVE

 16           129.    Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 43, inclusive, as
 17   though set forth in full herein.
 18           130.    Pursuant to Labor Code §§226 and 1174, employers have a duty to provide their non­

 19   exempt employees with itemized statements showing total hours worked, hourly wages, gross wages,

 20   total deductions and net wages earned. An employer who violates these code sections is liable to its
 21   employees for the greater of actual damages suffered by the employee, or $50.00 in civil penalties for
 22   the initial pay period in which a violation occurred, and $ 100.00 per employee for each subsequent pay

 23   period, up to a statutory maximum of $4,000.00. Pursuant to Labor Code §226(e)(2), an employee is

 24   deemed to suffer injury for purposes of this subdivision if the employer fails to provide a wage

 25   statement at all.

 26           131.    At all relevant times. Defendants failed to provide the Plaintiff with timely and accurate

 27   wage and hour statements showing gross wages earned, total hours worked, all deductions made, net

 28   wages earned, the name and address of the legal entity employing Plaintiff, and all applicable hours



                                                          -22-
                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 34 of 107 Page ID #:34




  1   and rates in effect during each pay period and the corresponding number of hours worked at each hourly
  2   rate by Plaintiff. For the majority of the time and as to nearly all of Plaintiffs wages, Defendants
  3   knowingly and intentionally, not inadvertently, failed to provide Plaintiff with accurate paystubs, and
  4   for a certain period of time failed to provide any paystubs at all, and instead paid Plaintiff entirely in
  5   cash without any calculations of how Plaintiffs gross wages were calculated. Not one of the paystubs
  6   dial Plaintiff received complied with Labor Code §226, and failed to contain the required iiifonnalion.
  7           132.      As alleged herein, Plaintiff is not exempt from the requirements of Labor Code §226.
  8           133.      This failure has injured Plaintiff, by misrepresenting and depriving Plaintiff of hour,
  9   wage, and earnings information to which Plaintiff is entitled, causing Plaintiff difficulty and expense
 10   in attempting to reconstruct time and pay records, causing Plaintiff not to be paid wages Plaintiff is
 11   entitled to, causing Plaintiff to be unable to rely on earnings statements in dealings with third parties,
 12   eviscerating Plaintiffs right under Labor Code §226(b) to review itemized wage statement information
 13   by inspecting the employer’s underlying records, and deceiving Plaintiff regarding Plaintiffs
 14   entitlement to overtime, meal period, and rest period wages. For the time periods that Plaintiff was not
 15   provided with paystubs at all. Plaintiffs aforementioned injuries are presumed as a matter of law.

 16           134.      Defendants are liable to Plaintiff for Plaintiffs actual damages, or penalties in the
 17   statutory maximum amount of $4,000.00.
 18           135.      Based on Defendants’ conduct as alleged herein. Defendants are liable for damages and

 19   statutory penalties pursuant to Labor Code §226, and other applicable provisions, as well as attorneys’

 20   fees and costs.
 21
 22                                          TENTH CAUSE OF ACTION

 23                                      FOR WAITING TIME PENALTIES

 24                                            LABOR CODE SS201-203

 25                        AGAINST ALL DEFENDANTS AND DOES 1-20. INCLUSIVE

 26           136.      Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 43, inclusive, as

 27   though set forth in full herein.

 28



                                                           -23-
                                               COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 35 of 107 Page ID #:35




              137.   At all relevant times, Defendants failed to pay all of the Plaintiff’s accrued wages and
  2   other compensation due immediately upon termination or within 72 hours of resignation, as required.
  3   These wages refer to, at a minimum, unpaid minimum wages, overtime compensation, and meal and rest
  4   period compensation that Defendants should have paid, but did not pay to Plaintiff during the term of
  5   Plaintiffs employment and which were, at the latest, due within the time restraints of Labor Code §§201-
  6   203.

  7           138.   As alleged herein, Plaintiff is not exempt from the requirements of Labor Code §§201-
  8   203.

  9           139.    As a direct and proximate result of Defendants’ willful failure to pay these wages, Plaintiff
 10   is entitled to payment of Plaintiffs regular wages, overtime, meal and rest periods as previously pleaded
 11   herein, at his daily average wage of $118.00, or approximately $3,540.00, in statutory penalties pursuant
 12   to Labor Code §203 and other applicable provisions, as well as attorneys’ fees and costs.
 13
 14                                      ELEVENTH CAUSE OF ACTION
 15          FAILURE TO PERMIT INSPECTION OF PERSONNEL AND PAYROLL RECORDS

 16                                         LABOR CODE SS226.1198.5
 17                                       AGAINST ALL DEFENDANTS

 18           140.    Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 43, inclusive, as

 19   though set forth in full herein.

 20           141.    Labor Code §1198.5 requires an employer, within thirty (30) days of a written request

 21   thereof, to inspect or receive a copy of an employee’s personnel and payroll records. An employer’s

 22   failure to do so subjects the employer to a $750.00 penalty, payable to the employee.

 23           142.    Labor Code §226 requires an employer, within twenty-one (21) days of a written request

 24   thereof, to allow inspection or to provide a copy of an employee’s personnel and payroll records. An

 25   employer’s failure to do so subjects the employer to a $750.00 penalty, payable to the employee.

 26           143.    On November 13, 2019, Plaintiff made a written request to inspect or receive a copy of

 27   Plaintiffs personnel and payroll records from Defendants, which Defendants received.

 28


                                                          -24-
                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 36 of 107 Page ID #:36




  1           144.   Defendants failed and refused to permit Plaintiffs inspection of Plaintiffs personnel
  2   and payroll records, and failed to provide a copy of Plaintiffs personnel and payroll records to Plaintiff
  3   within the time required by Labor Code § 1198.5, or ever.
  4           145.   As a result of Defendants’ failure and refusal to comply with Labor Code §1198.5,
  5   Plaintiff is entitled to recover from Defendants a civil penalty of $750.00.
  6           146.   As a result of Defendants’ failure and refusal to comply with Labor Code §226(f),
  7   Plaintiff is entitled to recover from Defendants a civil penalty of $750.00.
  8           147.    Pursuant to Labor Code §§1198.5(/) and 226(h), Plaintiff requests a reasonable award
  9   of attorneys’ fees and costs.
 10
 11                                      TWELFTH CAUSE OF ACTION
 12          FOR PENALTIES PURSUANT TO THE PRIVATE ATTORNEY GENERAL ACT
 13                                            LABOR CODE S2699
 14                            ON BEHALF OF ALL AGGRIEVED EMPLOYEES
 15                                       AGAINST ALL DEFENDANTS
 16           148.    Plaintiffs re-allege and incorporate by reference each of the foregoing paragraphs as
 17   though set forth in full herein.
 18           149.    Under Labor Code §2699, Plaintiff, as an aggrieved employee, may bring an action

 19   against Defendants, on behalf of herself and other current or former employees, seeking statutory civil

 20   penalties for Defendants' violations of the California Labor Code.
 21           150.    Plaintiff and the Classes are aggrieved employees within the meaning of Labor Code
 22   §§2699(c) and 2699.3(a), as Defendants have committed multiple California Labor Code violations

 23   against the Classes, as previously pleaded in this Complaint.

 24           151.    On January 9, 2020, and more than 63 calendar days before filing this First Amended

 25   Complaint, Plaintiff provided electronic notice to the Labor and Workforce Development Agency and

 26   notice by certified mail to Defendants of the specific provisions of the California Labor Code that

 27   Defendants violated, thereby satisfying the requirements of Labor Code §2699.3(a) by citing the

 28



                                                          -25-
                                             COMPLAtNT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 37 of 107 Page ID #:37




  1   specific provision of the Labor Code alleged to have been violated, including the facts and theories
  2   sufficient to support the alleged violations.
  3           152.   Here, Plaintiffs’ civil action alleges violations of provisions listed in Labor Code
  4   §2699.5 and violations of provisions other than those listed in Labor Code §2699.5. As such, Labor
  5   Code §2699.3(a) and §2699.3(c) apply to this action.
  6           153.   As of the filing of this Complaint, Plaintiff has not received any response from the Labor
  7   and Workforce Development Agency on its intent to pursue an action against Defendants.
  8   Consequently, Plaintiff may now commence a civil action, pursuant to Labor Code §2699.3.
  9           154.   Further, as of the filing of this Complaint, Plaintiffs have not received from Defendants
 10   written notice by certified mail that the alleged violations have been cured, including a description of
 11   the actions taken. As such, Plaintiffs have complied with Labor Code §2699.3(c) and have been given
 12   authorization therefrom to commence a civil action which includes a cause of action pursuant to Labor
 13   Code §2699.
 14                                                   PENALTIES
 15           155.   Pursuant to Labor Code §2699(a) (which provides that any provision of the Labor Code
 16   that provides for a civil penalty to be assessed and collected by the Labor and Workforce Development
 17   Agency (“LWDA”) (or any of its departments, divisions, commissions, board agency or employees), such
 IS   civil penalties may, as an alternative, be recovered through a civil action brought by an aggrieved

 19   employee on behalf of himself or herself and other current or former employees) and Labor Code

 20   §2699(f) (which establishes a civil penalty for violations of all Labor Code provisions except those which

 21   a civil penalty is specifically provided), the aggrieved employees seek recover of all applicable civil

 22   penalties, as follows:
 23                   a.       As applicable, civil penalties under Labor Code §2699(f), for all violations of the

 24   Labor Code except for those for which a civil penalty is specifically provided, in the amount of one

 25   hundred dollars ($100.00) for each aggrieved employee per period for the initial violation; and two

 26   hundred dollars ($200;00) for each aggrieved employee per pay period for each subsequent violation; and

 27                   b.       As applicable, civil penalties under Labor Code §558 (in addition to and entirely

 28   independent and apart from any other penalty provided for in the Labor Code), for violations of Labor



                                                           -26-
                                               COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 38 of 107 Page ID #:38




      Code §§1-556, in the amount of $50 for each underpaid aggrieved employee for each pay period the
  2   aggrieved employee was underpaid in addition to an amount sufficient to recover underpaid wages, and
  3   $100 for each subsequent violation for each underpaid employee for each pay period for which the
  4   employee was underpaid; and also an additional amount sufficient to recover under paid wages as
  5   penalties, with all wages recovered pursuant to Labor Code §557 paid to the aggrieved employees;
  6                  c.     As applicable, civil penalties under Labor Code §1197.1 (in addition to and
  7   entirely independent and apart from any other penalty provided in the Labor Code) for violations of Labor
  8   Code §§1194 and 1197, in the amount of $100 for each underpaid aggrieved employee for each pay
  9   period the aggrieved employee was intentionally underpaid in addition to an amount sufficient to recover
 10   underpaid wages, and $250 for each subsequent violation for each underpaid aggrieved employees
 11   regardless of whether the initial violation was intentionally committed in addition to an amount sufficient
 12   to recover underpaid wages, with all wages recovered pursuant to Labor Code § 1197.1;
 13                  d.      As applicable, civil penalties under Labor Code §210 (in addition to and entirely
 14   independent and apart from any other penalty provided in the Labor Code), for each employee who is/was
 15   not paid wages in accordance with Labor Code §§201.3, 204, 204b, 204.1,204.2, 205, 205.5 and 1197.5,

 16   in the amount of a civil penalty of $100 for each aggrieved employee per pay period for each initial
 17   violation, and $200 for each aggrieved employee per pay period for each subsequent violation;

 18                  e.      As applicable, civil penalties under Labor Code §225.5 (in addition to and entirely

 19   independent and apart from any other penalty provided in the Labor Code), for each violation of Labor

 20   Code §221, in the amount of $100 for each aggrieved employee per pay period for each violation; and

 21   $200 for each aggrieved employee per pay period for each subsequent violation plus 25 percent of the

 22   amount unlawfully withheld;

 23                  f.      As applicable, civil penalties under Labor Code §226.3 (in addition to and entirely

 24   independent and apart from any other civil penalty provided in the Labor Code), for each violation of

 25   Labor Code §226(a), in the amount of $250 for each aggrieved employee per pay period for each violation

 26   and $ 1,000 for each aggrieved employee per pay period for each subsequent violation;

 27                  g-      As applicable, civil penalties under Labor Code §§203 and/or 256 (in addition to

 28   and entirely independent and apart from any other penalty provided in the Labor Code), for any aggrieved



                                                         -27-
                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 39 of 107 Page ID #:39




  1   employee who was discharged or quit, and was not paid all earned wages at termination in accordance
  2   with Labor Code §§201,201.1, 201.5, 202, and 205.5, in the amount of a civil penalty of one day of pay,
  3   at the same rate, for each day that he or she was paid late, until payment was/is made, up to a maximum
  4   of thirty (30) days; and
  5                   h.      As applicable, any and all additional applicable civil penalties and sums as
  6   provided by the Labor Code and/or other relevant statutes.
  7           156.    In addition, Plaintiffs seek and are entitled to seventy-five percent (75%) of all penalties
  8   obtained under Labor Code §2699 to be allocated to the LWDA, for education of employers and
  9   employees about their rights and responsibilities under the Labor Code, and twenty-five percent (25%)
 10   to the aggrieved employees.
 11           157.    Pursuant to Labor Code §218.6 and Civil Code §3287, these aggrieved employees seek
 12   recovery of pre-judgment interest on all amounts recovered herein.
 13           158.    Further, Plaintiffs are entitled; to recover reasonable attorneys’ fees and costs pursuant
 14   to Labor Code §§2699(g)(l) and any other applicable statute.
 15                                      THIRTEENTH CAUSE OF ACTION
 16                                        FOR UNFAIR COMPETITION
 17                          BUSINESS & PROFESSIONS CODE $S17200. ET SEP.

 18                                       AGAINST ALL DEFENDANTS

 19           159.    Plaintiffs re-allege and incorporate by reference each of the foregoing paragraphs as

 20   though set forth in full herein.

 21           160.    B&PC §17200 provides in pertinent part “...[Ujnfair competition shall mean and

 22   include any unlawful, unfair or fraudulent business act..

 23           161.    B&PC §17205 provides that unless otherwise expressly provided, the remedies or

 24   penalties provided for unfair competition “are cumulative to each otlier and to the remedies or penalties

 25   available under all other laws of this state.”

 26           162.    B&PC §17204 provides that an action for relief from unfair competition may be

 27   prosecuted by any person who has suffered injury in fact and has lost money or property as a result of

 28   such unfair competition.



                                                          -28-
                                              CONIPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 40 of 107 Page ID #:40




             163.     Defendants’ have engaged in unlawful, unfair and fraudulent, business acts or practices
  2   prohibited by B&PC §17200, including those set forth in the preceding and foregoing paragraphs of
  3   the complaint, thereby depriving the members of the 17200 Class of the minimum working standards
  4   and conditions due to them under the Labor Code and/or the IWC Wage Orders, as specifically
  5   described herein.
  6          164.     Defendants have engaged in unfair business practices in California by practicing,
  7   employing, and utilizing the employment practices outlined in the preceding paragraphs, specifically,
  8   by requiring employees to perform the labor services complained of herein without the requisite
  9   compensation.
 10          165.     Defendants’ use of such practices constitutes an unfair business practice, unfair •
 11   competition and provides an unfair advantage over Defendants’ competitors.
 12          166.     Plaintiffs have suffered injury in fact and have lost money or property as a result of such
 13   unfair competition.
 14          167.     Plaintiffs seek full restitution from Defendants, as necessary and according to proof, to
 15   restore any and alt monies withheld, acquired and/or converted by Defendants by means of the unfair
 16   practices complained of herein.
 17          168.     Further, if Defendants are not enjoined from the conduct set forth above, Defendants
 18   will continue to practice, employ and utilize the employment practices outlined in the preceding

 19   paragraphs.
 20           169.    Therefore, Plaintiffs request that the Court issue a preliminary and permanent injunction

 21   prohibiting Defendants from engaging in the foregoing conduct.
 22           170.    Plaintiffs seek the appointment of a receiver, as necessary, to establish the total

 23   monetary relief sought from Defendants.

 24
 25                                            PRAYER FOR RELIEF

 26          WHEREFORE, Plaintiff seeks judgment against Defendants and each of them, in an amount

 27   according to proof as follows:

 28



                                                          -29-
                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 41 of 107 Page ID #:41




  1   As to the First. Second. Fourth, and Fifth Causes of Action for FEHA Violations and Wrongful
  2   Termination:

  3          1.      For a money judgment representing compensatory damages including lost wages,
  4   earnings, commissions, retirement benefits, and other employee benefits, and all other sums of money,
  5   together with interest on these amounts; for other special damages; and for general damages for mental
  6   pain and anguish and emotional distress and loss of earning capacity;
  7          2.      For prejudgment interest on each of the foregoing at the legal rate from the date the
  8   obligation became due through the date of judgment in this matter;
  9          3.      For punitive damages, pursuant to Civil Code §§3294 in amounts sufficient to punish
 10   Defendants for the wrongful conduct alleged herein and to deter such conduct in the future;
 11          4.      For a declaratory judgment reaffirming Plaintiffs equal standing under the law and
 12   condemning Defendants’ discriminatory practices;
 13          5.      For injunctive relief barring Defendants’ discriminatory employment policies and
 14   practices in the future, and restoring Plaintiff to Plaintiffs former position with Defendants;
 15   As to the Third Cause of Action for Retaliation in violation of the Labor Code:

 16          6.      For a money judgment representing compensatory damages including lost wages,
 17   earnings, commissions, retirement benefits, and other employee benefits, and all other sums of money,

 18   together with interest on these amounts; for other special damages; and for general damages for mental

 19   pain and anguish and emotional distress and loss of earning capacity;

 20          7.      For prejudgment interest on each of the foregoing at the legal rate from the date the

 21   obligation became due through the date ofjudgment in this matter;

 22           8.     For punitive damages, pursuant to Civil Code §§3294 in amounts sufficient to punish

 23   Defendants for the wrongful conduct alleged herein and to deter such conduct in the future;

 24          9.      For a statutory penalty of $10,000, pursuant to Labor Code § 98.6, et seq.;

 25           10.    For a statutory penalty of $10,000, pursuant to Labor Code § 1102.5, et seq.;

 26   As to the Sixth Cause of Action for Failure to Pav Regular and Minimum Wages:

 27           11.    For payment of unpaid minimum wage compensation pursuant to Labor Code §§ 200,

 28   201, 1194, 1194.2, 1197, Industrial Welfare Commission Order No. 9-2001, and 8 Code of Regulations



                                                      -30-
                                             complaint FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 42 of 107 Page ID #:42




  1   §11090, in the amount of approximately $35,000.00, and liquidated damages in the amount of
  2   approximately $20,000.00.
  3   As to the Seventh Cause of Action for Failure to Pav Overtime Wages
  4          12.     For payment of unpaid overtime compensation pursuant to Labor Code §§510, Industrial
  5   Welfare Commission Order No. 9-2001, and 8 Code of Regulations § 11090, in the amount of no less than
  6   $25,000.00;
  7   As to the Eighth Cause of Action for Failure to Provide Meal and Rest Periods:
  8          13.     For payment of meal and rest period compensation pursuant to Labor Code §226.7, 512,
  9   in the amount of no less than $5,258.40;
 10   As to the Ninth Cause of Action for Failure to Provide Itemized Wage and Hour Statements:
 II          14.     For damages pursuant to Labor Code §226 in the amount of no less than $4,000.00;
 12   As to the Tenth Cause of Action for Waiting Time Penalties:
 13          15.     For waiting time penalties pursuant to Labor Code §§201-203 in the amount of no less
 14   than $3,540.00;

 15   As to the Eleventh Cause of Action for Failure to Permit Inspection of Personnel and Payroll Records:

 16          16.     As a result of Defendants’ failure and refusal to comply with Labor Code §1198.5,
 17   Plaintiff is entitled to recover from Defendants a civil penalty of $750.00;

 18          17.     As a result of Defendants’ failure and refusal to comply with Labor Code §226(f), Plaintiff

 19   is entitled to recover from Defendants a civil penalty of $750.00;

 20   As to the Twelfth Cause of Action for Penalties Pursuant to Labor Code $2699:

 21           18.    For civil penalties pursuant to Labor Code §2699(f)> in addition to and entirely

 22   independent and apart from other penalties in the Labor Code and for Labor Code violations without a

 23   specific civil penalty, in the amount of $100 for each aggrieved employee per pay period for each

 24   violation, and $200 for each aggrieved employee per pay period for each subsequent violation;

 25           19.    For civil penalties pursuant to Labor Code §558, in addition to and entirely independent

 26   and apart from other penalties in the Labor Code, as follows:

 27

 28


                                                         -31-
                                             complaint FOR      DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 43 of 107 Page ID #:43




  1                 a. For any violation, fifty dollars ($50) for each aggrieved underpaid employee for each
  2                     pay period for which the employee was underpaid, and an additional penalty amount
  3                     sufficient to recover the underpaid wages;
  4                  b. For each subsequent violation, one hundred dollars ($100) for each aggrieved
  5                     underpaid employee for each pay period for which the employees was underpaid, and
  6                     an additional penalty amount sufficient to recover the underpaid wages; and
  7                 c. For these amounts to be paid to the aggrieved employees;
  8          20.    For civil penalties under Labor Code § 1197.1, in addition to and entirely independent and
  9   apart from any other penalty provided in the Labor Code, for each violation of Labor Code §1197, in the
 10   amount of $100 for each aggrieved employee per pay period for each violation and $250 for each
 11   aggrieved employee per pay period for each subsequent violation;
 12          21.    For civil penalties under Labor Code §210, in addition to and entirely independent and
 13   apart from any other penalty provided in the Labor Code, in the amount of $100 for each aggrieved
 14   employee per pay period for each violation, and $200 for each aggrieved employee per pay period for
 15   each subsequent violation;
 16          22.    for civil penalties under Labor Code §225.5, in addition to and entirely independent and
 17   apart from any other penalty provided in the Labor Code, for each violation of Labor Code §221, in the
 18   amount of $100 for each aggrieved employee per pay period for each violation, and $200 for each

 19   aggrieved employee per pay period for each subsequent violation;
 20          23.     For civil penalties under Labor Code §226.3, in addition to and entirely independent and

 21   apart from any other penalty provided in the Labor Code, in the amount of $250 for each aggrieved

 22   employee per pay period for each violation, and $1,000 for each aggrieved employee per pay period for

 23   each subsequent violation;

 24          24.     For civil penalties under Labor Code §§203 and/or 256, in addition to and entirely

 25   independent and apart from any other penalty provided in the Labor Code, in the amount of one day of

 26   pay, at the same rate, for each day that an aggrieved employee was paid late, at the time of termination,

 27   until payment was/is made, up to a maximum of thirty (30) days;

 28



                                                     -32-
                                            complaint FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 44 of 107 Page ID #:44




  1          25.     For prejudgment interest on all amounts recovered herein pursuant to Labor Code §218.6,
  2   Labor Code §1194(a), and/or Civil Code §3287;
  3          26.     For reasonable attorneys’ fees and costs incurred pursuant to Labor Code §2699(g)(l) and
  4   any other applicable statute; and
  5          27.     For such relief as this Court may deem just and proper, including reasonable attorneys’
  6   fees and costs incurred;
  7          WHEREFORE, Plaintiff further seeks judgment against Defendants, and each of them, in an
  8   amount according to proof, as follows:
  9   As to the Thirteenth Cause of Action for Unfair Business Practices:
 10          28.     For an accounting, under administration of Plaintiffs and/or the receiver and subject to
 11   Court review, to determine the amount to be returned by Defendants, and the amounts refunded to the
 12   “aggrieved employees” who are owed monies by Defendants;
 13          29.     For injunctive relief compelling Defendants to report to federal and state authorities,
 14   wages earned by Plaintiff, and other employees, and pay all state and federal taxes owing, employer
 15   matching funds, unemployment premiums, social security, Medicare, and workers' compensation
 16   premiums, all this in an amount according to the proof;
 17          30.     For restitutionary disgorgement of profits garnered as a result of Defendants’ unlawful
 18   conduct, and failure to pay wages and other compensation in accordance with the law;

 19   As to All Causes of Action:
 20          31.     For costs of suit, attorneys’ fees, and expert witness fees pursuant to the FEHA, Labor

 21   Code, Civil Code §1021.5, and/or any other basis;

 22          32.     For post-judgment interest; and

 23          33.     For any other relief that is just and proper.

 24   DATED: June II, 2020                                 GUERRA & CASILLAS, LLP
 25
 26                                                        By:         ix
 27                                                              Tizoc Perez-Casillas, Esq.
                                                                 Attorney for Plaintiff
 28                                                              OCTAVIO GOMEZ



                                                        -33-
                                               complaint FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 45 of 107 Page ID #:45




  1                                        JURY TRIAL DEMANDED
  2         Plaintiff demands trial of all issues by jury.
  3
      DATED: June 11,2020                                    GUERRA & CASILLAS, LLP
  4
  5
                                                             By:
  6                                                                Ruben uuerfJlT^qr
                                                                   Tizoc Perez-Casillas, Esq.
  7                                                                Attorney for Plaintiff
                                                                   OCTAVIO GOMEZ
  8
  9
 10
 II
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24

 25
 26
 27

 28



                                                         -34-
                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 46 of 107 Page ID #:46




                EXHIBIT “B”
Electronically FILED by Superior Court of California, County of Los Angeles on 08/06/2020 11:53 AM Sherri R. Carter, Executive Officer/Clerk of Court, by D. Ramos,Deputy Clerk
                                    Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 47 of 107 Page ID #:47



                                      1        RYAN L. EDDINGS, Bar No. 256519
                                               SYED H. MANNAN, Bar No. 328218
                                      2        LITTLER MENDELSON, P.C.
                                               5200 North Palm Avenue, Suite 302
                                      3        Fresno, CA 93704.2225
                                               Telephone: 559.244.7500
                                      4        Fax No.:      559.244.7525
                                               reddings@littler.com
                                      5        smannan@littler.com

                                      6        Attorneys for Defendant
                                               FIRST TRANSIT, INC.
                                      7

                                      8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                      9                                          COUNTY OF LOS ANGELES
                                  10          OCTAVIO GOMEZ, an individual,                           Case No. 20STCV22910
                                  11                            Plaintiff,                            DEFENDANT FIRST TRANSIT, INC.’S
                                                                                                      GENERAL DENIAL AND AFFIRMATIVE
                                  12                  v.                                              DEFENSES TO PLAINTIFF’S COMPLAINT
                                  13          FIRST TRANSIT, INC.; and DOES 1                         ASSIGNED FOR ALL PURPOSES TO
                                              through 20, inclusive,                                  JUDGE JOHN P. DOYLE
                                  14
                                                                Defendants.                           Trial Date: TBD
                                  15                                                                  Complaint Filed: June 17, 2020
                                  16

                                  17

                                  18                         Defendant FIRST TRANSIT, INC. (“Defendant”), answering the Complaint of

                                  19          Plaintiff OCTAVIA GOMEZ (“Plaintiff”) for itself alone and for no other Defendants, hereby answers

                                  20          Plaintiff’s unverified Complaint (the “Complaint”) as follows:

                                  21                                                   GENERAL DENIAL

                                  22                         Pursuant to the provisions of the California Code of Civil Procedure section 431.30(d),

                                  23          Defendant denies generally and specifically each and every allegation contained in the Complaint. In

                                  24          addition, Defendant denies that Plaintiff has sustained, or will sustain, any loss or damage in the

                                  25          manner or amount alleged, or otherwise, by reason of any act or omission, or any other conduct or

                                  26          absence thereof on the part of said Defendant.

                                  27          ///

                                  28          ///
  L I T T L ER ME N DE LS ON, P.C .
                                                                                                     1.
       5 2 0 0 N o r t h P a l m Av e n u e
                   S ui te 302
       F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
                559.244.7500
                                                                               PLAINTIFF’S COMPLAINT
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 48 of 107 Page ID #:48



                                    1                                           AFFIRMATIVE DEFENSES

                                    2                      Without waiving or excusing the burden of proof of Plaintiff, or admitting that

                                    3       Defendant has any burden of proof or persuasion, and incorporating herein by reference each and

                                    4       every allegation made in the General Denial, Defendant asserts the following affirmative defenses.

                                    5       Defendant is informed and believes that a reasonable opportunity for investigation and discovery will

                                    6       reveal facts in support of the following:

                                    7                                        FIRST AFFIRMATIVE DEFENSE

                                    8                      1.      As a separate and distinct affirmative defense, Defendant alleges that the

                                    9       Complaint and each cause of action set forth therein fail to state facts sufficient to constitute a cause

                                10          of action upon which relief can be granted.

                                11                                         SECOND AFFIRMATIVE DEFENSE

                                12                         2.      As a separate and distinct affirmative defense, Defendant alleges that the

                                13          Complaint and each cause of action set forth therein are barred by the doctrine of unclean hands.

                                14                                          THIRD AFFIRMATIVE DEFENSE

                                15                         3.      As a separate and distinct affirmative defense, Defendant alleges that the

                                16          Complaint and each cause of action set forth therein are barred by the doctrine of waiver.

                                17                                         FOURTH AFFIRMATIVE DEFENSE

                                18                         4.      As a separate and distinct affirmative defense, Defendant alleges that the

                                19          Complaint and each cause of action set forth therein are barred by the doctrine of estoppel.

                                20                                           FIFTH AFFIRMATIVE DEFENSE

                                21                         5.      As a separate and distinct affirmative defense, Defendant alleges that the

                                22          Complaint and each cause of action set forth therein are barred by the doctrine of laches.

                                23                                           SIXTH AFFIRMATIVE DEFENSE

                                24                         6.      As a separate and distinct affirmative defense, Defendant alleges that the

                                25          Complaint and each cause of action set forth therein are barred by the doctrine of consent.

                                26                                        SEVENTH AFFIRMATIVE DEFENSE

                                27                         7.      As a separate and distinct affirmative defense, Defendant alleges that to the

                                28          extent further investigation and discovery reveals any after-acquired evidence that bars any or certain
L I T T L ER ME N DE LS ON, P.C .
                                                                                             2.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5       DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                           PLAINTIFF’S COMPLAINT
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 49 of 107 Page ID #:49



                                    1       remedies in this action, the Complaint and each cause of action set forth therein cannot be maintained

                                    2       against Defendant.

                                    3                                      EIGHTH AFFIRMATIVE DEFENSE

                                    4                      8.      As a separate and distinct affirmative defense, Defendant alleges that the

                                    5       Complaint and each cause of action set forth therein cannot be maintained against Defendant because

                                    6       Plaintiff was an at-will employee at all relevant times, with no entitlement to continued employment

                                    7       pursuant to California Labor Code section 2922.

                                    8                                       NINTH AFFIRMATIVE DEFENSE

                                    9                      9.      As a separate and distinct affirmative defense, Defendant is informed and

                                10          believe that further investigation and discovery will reveal, and on that basis allege, that Plaintiff’s

                                11          claims are barred by her failure to comply with the terms, conditions, covenants, and promises required

                                12          to be performed by Plaintiff in accordance with the policy, or any other agreement or agreements,

                                13          including but not limited to the applicable collective bargaining agreement(s).

                                14                                          TENTH AFFIRMATIVE DEFENSE

                                15                         10.     As a separate and distinct affirmative defense, Defendant alleges that Plaintiff

                                16          failed to take a reasonable affirmative action to mitigate his damages as they are alleged in the

                                17          Complaint, and thus Plaintiff’s recovery from Defendant, if any, must be denied or reduced to the

                                18          extent that Plaintiff has failed to mitigate his damages, if any, including but not limited to his failure

                                19          to make reasonable efforts to seek and retain subsequent employment substantially similar to his

                                20          employment with Defendant.

                                21                                       ELEVENTH AFFIRMATIVE DEFENSE

                                22                         11.     As a separate and distinct affirmative defense, Defendant alleges that Plaintiff’s

                                23          claims for damages are barred, in whole or in part, by the doctrine of avoidable consequences.

                                24                                        TWELFTH AFFIRMATIVE DEFENSE

                                25                         12.     As a separate and distinct affirmative defense, Defendant alleges that the

                                26          Complaint and each cause of action set forth therein are barred, in whole or in part, because, even if

                                27          any discriminatory, retaliatory, or otherwise unlawful motive existed in connection with any actions

                                28          taken with respect to Plaintiff (which Defendant denies), Defendant would have engaged in the same
L I T T L ER ME N DE LS ON, P.C .
                                                                                            3.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5       DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                           PLAINTIFF’S COMPLAINT
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 50 of 107 Page ID #:50



                                    1       conduct absent any alleged discriminatory, retaliatory, or otherwise unlawful motive.

                                    2                                  THIRTEENTH AFFIRMATIVE DEFENSE

                                    3                      13.     As a separate and distinct affirmative defense, Defendant alleges that the

                                    4       Complaint and each cause of action set forth therein are barred, in whole or in part, because Defendant

                                    5       acted reasonably in good faith, in conformity with and in reliance on written administrative

                                    6       regulations, orders, rulings, guidelines, approvals, and/or interpretations of governmental agencies,

                                    7       and on the basis of a good-faith and reasonable belief that it had complied fully with applicable law.

                                    8                                  FOURTEENTH AFFIRMATIVE DEFENSE

                                    9                      14.     As a separate and distinct affirmative defense, Defendant alleges that the

                                10          Complaint and each cause of action set forth therein cannot be maintained against Defendant because

                                11          Defendant’s acts or omission alleged in the Complaint were protected by the managerial privilege as

                                12          all actions taken with respect to Plaintiff were undertaken and exercised with proper managerial

                                13          discretion in good faith, and for legitimate, lawful reasons.

                                14                                       FIFTEENTH AFFIRMATIVE DEFENSE

                                15                         15.     As a separate and distinct affirmative defense, Defendant alleges, without

                                16          admitting that Defendant engaged in any of the acts or omissions alleged in the Complaint, that any

                                17          such acts or omissions purportedly taken by or on behalf of Defendant were taken in good faith as a

                                18          result of business necessity, for lawful, legitimate, non-discriminatory, and non-retaliatory reasons

                                19          without malice, oppression, or fraud, and/or based on the relevant facts and circumstances known to

                                20          Defendant at the time it acted.

                                21                                       SIXTEENTH AFFIRMATIVE DEFENSE

                                22                         16.     As a separate and distinct affirmative defense, Defendant alleges that any

                                23          unlawful or wrongful acts, if any, taken by Defendant’s officers, directors, managing agents, and/or

                                24          employees were outside the course and scope of their employment and authority, and such acts, if any,

                                25          were not authorized, ratified, or condoned by Defendant, and Defendant did not know and/or should

                                26          not have known of such conduct.

                                27          ///

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              4.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 51 of 107 Page ID #:51



                                    1                                  SEVENTEENTH AFFIRMATIVE DEFENSE

                                    2                      17.     As a separate and distinct affirmative defense, Defendant alleges that the

                                    3       Complaint and each cause of action set forth therein are barred by Plaintiff’s failure to exhaust

                                    4       administrative remedies.

                                    5                                   EIGHTEENTH AFFIRMATIVE DEFENSE

                                    6                      18.     As a separate and distinct affirmative defense, Defendant alleges that the

                                    7       Complaint and each cause of action set forth therein are barred, in whole or in part, to the extent that

                                    8       they exceed the scope of the charges made by Plaintiff before the California Department of Fair

                                    9       Employment and Housing and/or the Equal Employment Opportunity Commission, if any.

                                10                                      NINETEENTH AFFIRMATIVE DEFENSE

                                11                         19.     As a separate and distinct affirmative defense, Defendant alleges that the

                                12          Complaint and each cause of action set forth therein are barred, in whole or in part, because at all

                                13          relevant times, (a) Defendant acted in good faith and exercised reasonable care to prevent and promptly

                                14          correct any discriminatory, retaliatory, or otherwise unlawful behavior (which Defendant denies

                                15          occurred), including but not limited to promulgating and maintaining anti-discrimination, anti-

                                16          retaliation and/or open-door policies with an internal grievance and/or complaint procedure, which

                                17          were communicated to Plaintiff; (b) Plaintiff unreasonably failed to take advantage of the established

                                18          internal grievance and/or complaint procedure and any preventive or corrective opportunities provided

                                19          to her by Defendant or to otherwise avoid harm; and, (c) Plaintiff’s reasonable use of Defendant’s

                                20          procedures would have prevented at least some, if not all, of the purported harm that Plaintiff allegedly

                                21          suffered.

                                22                                       TWENTIETH AFFIRMATIVE DEFENSE

                                23                         20.     As a separate and distinct affirmative defense, Defendant alleges that the

                                24          Complaint and each cause of action set forth therein cannot be maintained against Defendant because

                                25          Plaintiff’s claims are barred by the applicable statutes of limitations, including but not limited to those

                                26          set forth in California Code of Civil Procedure sections 338(a) and 339(1), California Government

                                27          Code sections 12960 and 12965, and California Business and Professions Code section 17208.

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              5.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 52 of 107 Page ID #:52



                                    1                                 TWENTY-FIRST AFFIRMATIVE DEFENSE

                                    2                      21.     As a separate and distinct affirmative defense, Defendant alleges that any

                                    3       recovery to which Plaintiff might otherwise allegedly be entitled must be offset, denied, or reduced by

                                    4       any benefits, monies, and/or compensations that Plaintiff had received or will receive from any other

                                    5       sources, including but not limited to unemployment insurance, private insurance, pension benefits,

                                    6       workers’ compensation, and any sums earned by Plaintiff in other employment.

                                    7                                TWENTY-SECOND AFFIRMATIVE DEFENSE

                                    8                      22.     As a separate and distinct affirmative defense, Defendant alleges that the

                                    9       Complaint and each cause of action set forth therein seeking recovery for the alleged physical, mental,

                                10          and/or emotional distress injuries are preempted and barred by the exclusive remedy provisions of the

                                11          California Workers’ Compensation Act, California Labor Code section 3600, et seq., and California

                                12          Labor Code section 132(a) and accordingly, this Court lacks subject matter jurisdiction over said

                                13          claims.

                                14                                    TWENTY-THIRD AFFIRMATIVE DEFENSE

                                15                         23.     As a separate and distinct affirmative defense, Defendant alleges that Plaintiff

                                16          is precluded from recovering punitive damages from Defendant, because (1) any actions, conducts,

                                17          statements, or omissions alleged in the Complaint were not taken with advance knowledge, conscious

                                18          disregard, authorization, or ratification of malice, oppression, or fraud on the part of Defendant or any

                                19          officer, director, or managing agent thereof; (2) Defendant’s good faith efforts to prevent

                                20          discrimination, retaliation, and otherwise unlawful behavior bars any award of punitive damages; and

                                21          (3) the Complaint and each cause of action set forth therein fail to plead facts sufficient to support the

                                22          recovery of punitive damages under the applicable provisions of California Civil Code section 3294,

                                23          or such other statutes of similar effect that may be applicable. (See Cal. Civ. Code, § 3294(b).)

                                24                                   TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                25                         24.     As a separate and distinct affirmative defense, Defendant alleges that Plaintiff

                                26          is not entitled to recover punitive, exemplary, and/or emotional distress damages on the grounds that

                                27          any award of punitive, exemplary, or emotional distress damages under California law in general,

                                28          and/or as applied to the facts of this specific action, violates Defendant’s constitutional rights under
L I T T L ER ME N DE LS ON, P.C .
                                                                                              6.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5       DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                           PLAINTIFF’S COMPLAINT
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 53 of 107 Page ID #:53



                                    1       provisions of the United States and California Constitutions, including but not limited to the equal

                                    2       protection and due process clauses of the Fifth and Fourteenth Amendments of the United States

                                    3       Constitution, the excessive fines and cruel and unusual punishment clauses of the Eighth Amendment

                                    4       of the United States Constitution, and Article I, Sections 7 and 17 and Article IV, Section 16 of the

                                    5       California Constitution.

                                    6                                   TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                    7                      25.     As a separate and distinct affirmative defense, Defendant alleges that it was not

                                    8       required to and/or did not fail to provide meal or rest periods pursuant to the California Labor Code,

                                    9       applicable wage orders issued by the Industrial Wage Commission, or any other basis.

                                10                                      TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                11                         26.     As a separate and distinct affirmative defense, Defendant alleges if Plaintiff did

                                12          not take meal or rest breaks, it was because he (1) failed to take breaks that were provided to him in

                                13          compliance with California law, (2) chose not to take the breaks that were authorized and permitted,

                                14          or (3) waived his right to rest breaks.

                                15                                     TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                16                         27.     Defendant alleges that Plaintiffs causes of action for meal period and rest break

                                17          liability fail, in whole or in part, because Defendant provided employees with a reasonable opportunity

                                18          to take full and uninterrupted meal periods and rest breaks and work performed by employees after

                                19          Defendant did so was voluntary on the part of employees.

                                20                                     TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                                21                         28.     As a separate and distinct affirmative defense, Defendant alleges that the

                                22          Complaint is barred, in whole or in part, to the extent that the laws asserted governing meal and rest

                                23          breaks conflict with federal or California regulation of transportation or the transportation industry.

                                24                                      TWENTY-NINTH AFFIRMATIVE DEFENSE

                                25                         29.     As a separate and distinct affirmative defense, Defendant alleges that if Plaintiff

                                26          has suffered any emotional distress as alleged in Plaintiff’s Complaint, such emotional distress was

                                27          proximately caused by factors other than Plaintiff’s employment, the actions of Defendant and/or

                                28          anyone acting on Defendant’s behalf.
L I T T L ER ME N DE LS ON, P.C .
                                                                                              7.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5       DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                           PLAINTIFF’S COMPLAINT
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 54 of 107 Page ID #:54



                                    1                                      THIRTIETH AFFIRMATIVE DEFENSE

                                    2                      30.     Defendant alleges that some or all of Plaintiff’s claims for damages are barred

                                    3       by the doctrine of set-off.

                                    4                                     THIRTY-FIRST AFFIRMATIVE DEFENSE

                                    5                      31.     As a separate and distinct affirmative defense, Defendant alleges that if Plaintiff

                                    6       suffered or sustained any loss, damage or injury, Defendant is not liable for such damages as Defendant

                                    7       would be entitled to indemnification from third persons and/or entities.

                                    8                                 THIRTY-SECOND AFFIRMATIVE DEFENSE

                                    9                      32.     As a separate and distinct affirmative defense, without admitting that any

                                10          violation took place, Defendant alleges that any alleged failure to provide Plaintiff with wage

                                11          statements in conformity with Labor Code section 226, to maintain records pursuant to Labor Code

                                12          section 1174, to pay Plaintiff timely and properly, or any other alleged violation of the California

                                13          Labor Code, was not knowing, intentional, or willful, and was the responsibility of third parties.

                                14                                        THIRTY-THIRD AFFIRMATIVE DEFENSE

                                15                         33.     As a separate and distinct affirmative defense, Defendant alleges that Plaintiff

                                16          was not suffered or permitted to work during any time for which he was not paid the appropriate wage

                                17          rate, including the proper minimum wage and overtime rates.

                                18                                    THIRTY-FOURTH AFFIRMATIVE DEFENSE

                                19                         34.     As a separate and affirmative defense to the Complaint, Defendant alleges that

                                20          Plaintiff’s claim for penalties, including waiting time penalties under Labor Code section 201-203 are

                                21          barred because (1) a good faith, bona fide dispute exists or existed as to whether additional

                                22          compensation is or was owing, (2) Defendant had not intentionally or willfully failed to pay such

                                23          additional compensation, and (3) to impose penalties in this action would be inequitable or unjust.

                                24                                        THIRTY-FIFTH AFFIRMATIVE DEFENSE

                                25                         35.     As a separate and distinct affirmative defense, Defendant alleges that Plaintiff's

                                26          Complaint cannot be maintained because purported cause of action contained therein, is barred in

                                27          whole or in part by the de minimis doctrine.

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              8.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 55 of 107 Page ID #:55



                                    1                                  THIRTY-SIXTH AFFIRMATIVE DEFENSE

                                    2                       36.    As a separate and distinct affirmative defense to the Complaint, Defendant

                                    3       alleges that Plaintiff’s claims under the Private Attorneys’ General Act are barred because PAGA is

                                    4       unconstitutional under both the United States and California Constitutions and the imposition of

                                    5       penalties pursuant to PAGA would constitute a denial of Defendant’s due process rights and right to

                                    6       a trial by jury, both substantive and procedural, in violation of the Due Process and Equal Protection

                                    7       clauses of the Fourteenth Amendment of the United States Constitution and the Due Process and Equal

                                    8       Protection clauses of Article I, Section 7 of the California Constitution.

                                    9                                THIRTY-SEVENTH AFFIRMATIVE DEFENSE

                                10                          37.    As a separate and distinct affirmative defense to the Complaint, Defendant

                                11          alleges that the Complaint and each cause of action set forth therein are barred, in whole or in part,

                                12          because Plaintiff failed to satisfy a condition precedent to commencement of a civil claim under Labor

                                13          Code section 2698, et seq.

                                14                                     THIRTY-EIGHT AFFIRMATIVE DEFENSE

                                15                          38.    As a separate and distinct affirmative defense to the Complaint, Defendant

                                16          alleges that the Complaint and each cause of action set forth therein are barred, in whole or in part,

                                17          because an award of civil penalties would result in the imposition of excessive fines in violation of the

                                18          Eighth Amendment to the United States Constitution and Article I, Section 7 of the California

                                19          Constitution.

                                20                                     THIRTY-NINTH AFFIRMATIVE DEFENSE

                                21                          39.    As a separate and distinct affirmative defense to the Complaint, Defendant

                                22          alleges that the Complaint and each cause of action set forth therein are barred, in whole or in part,

                                23          because Plaintiff lacks standing to bring his claims because Plaintiff was not injured and did not suffer

                                24          harm from the violations alleged, and is therefore not an “aggrieved employee” under the California

                                25          Private Attorneys General Act (“PAGA”) and because Plaintiff is not entitled to equitable relief

                                26          because he is no longer employed by Defendant.

                                27          ///

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              9.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 56 of 107 Page ID #:56



                                    1                                     FORTIETH AFFIRMATIVE DEFENSE

                                    2                      40.     As a separate and distinct affirmative defense, Defendant is informed and

                                    3       believes and thereon alleges that the Complaint and each cause of action alleged therein cannot be

                                    4       maintained against Defendant insofar as those claims are preempted by the National Labor Relations

                                    5       Act, 29 U.S.C. § 151 et seq., and therefore this Court lacks subject matter jurisdiction over said claims.

                                    6

                                    7                                RESERVATION OF ADDITIONAL DEFENSES

                                    8                      Defendant alleges that because the Complaint is couched in conclusory terms, all

                                    9       affirmative defenses that may be applicable cannot be fully anticipated. Accordingly, the right to

                                10          assert additional affirmative defenses, if and to the extent that such affirmative defenses are applicable,

                                11          is reserved. In addition, Defendant reserves the right to amend this answer should Defendant later

                                12          discover facts demonstrating the existence of new and/or additional affirmative defenses, and/or

                                13          should a change in the law support the inclusion of new and/or additional affirmative defenses.

                                14                                                     JURY DEMAND

                                15                         Defendant requests trial by jury on all causes of action triable to a jury.

                                16                                                          PRAYER

                                17                         WHEREFORE, DEFENDANT PRAYS FOR JUDGMENT AS FOLLOWS:

                                18                         1.      That Plaintiff takes nothing by the way of the Complaint on file herein;

                                19                         2.      That judgment be awarded in favor of Defendant;

                                20                         3.      That Plaintiff’s Complaint be dismissed in its entirety as to Defendant;

                                21                         4.      That Defendant be awarded all costs of suit incurred by it in this action;

                                22                         5.      That Defendant be awarded its reasonable attorneys’ fees; and

                                23                         6.      For such other and further relief as the Court may deem just and proper.

                                24          ///

                                25          ///

                                26          ///

                                27          ///

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              10.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 57 of 107 Page ID #:57



                                    1       Dated:             August 6, 2020

                                    2

                                    3
                                                                                      RYAN L. EDDINGS
                                    4                                                 SYED H. MANNAN
                                                                                      LITTLER MENDELSON, P.C.
                                    5                                                 Attorneys for Defendant
                                                                                      FIRST TRANSIT, INC.
                                    6

                                    7       4835-9894-0356.2
                                            8/6/20

                                    8

                                    9

                                10

                                11

                                12

                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
                                                                                    11.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5        DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                            PLAINTIFF’S COMPLAINT
                     Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 58 of 107 Page ID #:58



                      1                                          PROOF OF SERVICE

                      2                    I am a resident of the State of California, over the age of eighteen years, and not a
                            party to the within action. My business address is 5200 N. Palm Ave., Suite 302, Fresno, California
                      3     93704. On August 6, 2020, I served the within document(s):

                      4                   DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL
                                          AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
                      5                   COMPLAINT

                      6                  By personal service. I personally delivered the documents to the persons at the
                                          addresses listed below. (1) For a party represented by an attorney, delivery was
                      7                   made to the attorney or at the attorney's office by leaving the documents, in an
                      8                   envelope or package clearly labeled to identify the attorney being served, with a
                                          receptionist or an individual in charge of the office, between the hours of nine in
                      9                   the morning and five in the evening. (2) For a party, delivery was made to the
                                          party or by leaving the documents at the party's residence with some person not
                    10                    younger than 18 years of age between the hours of eight in the morning and six in
                                          the evening.
                    11

                    12                   By United States mail. I enclosed the documents in a sealed envelope or
                                          package addressed to the persons at the addresses below and (specify one):
                    13
                                            deposited the sealed envelope with the United States Postal Service, with the
                                             postage fully prepaid.
                    14

                    15                      placed  the envelope for collection and mailing, following our ordinary
                                             business practices. I am readily familiar with this business's practice for
                    16                          collecting and processing correspondence for mailing. On the same day that
                                                correspondence is placed for collection and mailing, it is deposited in the
                    17
                                                ordinary course of business with the United States Postal Service, in a sealed
                    18                          envelope with postage fully prepaid.

                    19                    I am a resident or employed in the county where the mailing occurred. The
                            envelope or package was placed in the mail at: Fresno, California.
                    20

                    21                   By overnight delivery. I enclosed the documents in an envelope or package
                                          provided by an overnight delivery carrier and addressed to the persons at the
                    22                    addresses below. I placed the envelope or package for collection and overnight
                                          delivery at an office or a regularly utilized drop box of the overnight delivery
                    23                    carrier.

                    24                   By messenger service. I served the documents by placing them in an envelope
                                          or package addressed to the persons at the addresses listed below and providing
                    25                    them to a professional messenger service for service. (A declaration by the
                                          messenger must accompany this Proof of Service or be contained in the
                    26
                                          Declaration of Messenger below.)
                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                   PROOF OF SERVICE
                     Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 59 of 107 Page ID #:59



                      1                       By fax transmission. Based on an agreement of the parties to accept service by
                                               fax transmission, I faxed the documents to the persons at the fax numbers listed
                      2                        below. No error was reported by the fax machine that I used. A copy of the
                      3                        record of the fax transmission, which I printed out, is attached.

                      4                       By electronic service. Based on a court order or an agreement of the parties to
                                               accept electronic service, I caused the documents to be sent to the persons at the
                      5                        electronic service addresses listed below.

                      6              Ruben Guerra, Esq.                             Counsel for Plaintiff
                                     Tizoc Perez-Casillas, Esq.
                      7              GUERRA & CASILLAS, LLP
                      8              617 South Olive Street, Suite 1206
                                     Los Angeles, California 90014
                      9              Telephone: (213) 437-9495
                                     Facsimile: (213) 342-5503
                    10               ruben@guerracasillas.com
                                     tizoc@guerracasillas.com
                    11

                    12

                    13                     I am readily familiar with the firm's practice of collection and processing
                            correspondence for mailing and for shipping via overnight delivery service. Under that practice it
                    14      would be deposited with the U.S. Postal Service or if an overnight delivery service shipment,
                            deposited in an overnight delivery service pick-up box or office on the same day with postage or fees
                    15      thereon fully prepaid in the ordinary course of business.

                    16                     I declare under penalty of perjury under the laws of the State of California that the
                            above is true and correct. Executed on August 6, 2020, at Fresno, California.
                    17

                    18

                    19                                                                          Jennifer A. Drudge

                    20      4846-2693-6519.1


                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
                                                                               2.
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                        PROOF OF SERVICE
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 60 of 107 Page ID #:60




                EXHIBIT “C”
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 61 of 107 Page ID #:61

                                                                                Service of Process
                                                                                Transmittal
                                                                                07/10/2020
                                                                                CT Log Number 537924766
    TO:      Andrew Pugh
             FirstGroup America, Inc.
             600 Vine St Ste 1400
             Cincinnati, OH 45202-2426

    RE:      Process Served in California

    FOR:     First Transit, Inc. (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                     OCTAVIO GOMEZ, ETC., PLTF. vs. FIRST TRANSIT, INC., ET AL., DFTS.
    DOCUMENT(S) SERVED:                  -
    COURT/AGENCY:                        None Specified
                                         Case # 20STCV22910
    NATURE OF ACTION:                    Employee Litigation - Discrimination
    ON WHOM PROCESS WAS SERVED:          C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:            By Process Server on 07/10/2020 at 14:24
    JURISDICTION SERVED :                California
    APPEARANCE OR ANSWER DUE:            None Specified
    ATTORNEY(S) / SENDER(S):             None Specified
    ACTION ITEMS:                        CT has retained the current log, Retain Date: 07/10/2020, Expected Purge Date:
                                         07/15/2020

                                         Image SOP

                                         Email Notification, Andrew Pugh Andreww.Pugh@firstgroup.com

    SIGNED:                              C T Corporation System
    ADDRESS:                             208 South LaSalle Street
                                         Suite 814
                                         Chicago, IL 60604
    For Questions:                       866-331-2303
                                         CentralTeam1@wolterskluwer.com




                                                                                Page 1 of 1 / SS
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
    Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 62 of 107 Page ID #:62

                                                                 Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date;                      FriJullO, 2020

Server Name:              Victor Mendez

Location:                  Panorama City, CA-LA




Entity Served              FIRST TRANSIT, INC.

Agent Name                 C T CORPORATION SYSTEM

Case Number                20STCV22910

Jurisdiction               CA-LA
             Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 63 of 107 Page ID #:63
                                                                                      STCV22910
Electronically FILED by Superior Court of California, County of Los Angeles on 06^^020 02:27 PM Sherri R. Carter, Executive OfTicer/Clerk of Court, by V. Delgadillo,Deputy Clerk
                                                                                                                                                                    SUM.100
                                                  SUMMONS                                                                               FOR COURT USE ONLY
                                                                                                                                     (SOLO PARA USO DE LA CORTE)
                                              (CITACION JUDICIAL)
            NOTICE TO DEFENDANT:
            (AVISO AL DEMANDADO):
            FIRST TRANSIT, INC.; and DOES 1 through
            20, inclusive,
            YOU ARE BEING SUED BY PLAINTIFF:
            (LO ESTA DEMANDANDO EL DEMANDANTE):
            OCTAVIO GOMEZ, an individual.

             NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
             below.
                You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a wriden response at this court ar>d have a copy
             served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
             case. There may be a court form that you can use fix your response. You can And these court forms and more Information at the Carifomia Courts
             Online Self-Help Center {www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
             the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
             may be taken without further wamirrg from the court
                 There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney                     \
             referral service. If you cannd afford an attorney, you may be eligibie for free legal sendees from a nonprofit legal settees program. You can locate                      ;
             these nontxofit groups at the California Legal ^rvlces Web site {www.lawhelpca}ifomia.or^, the California Courts Online Self-Help Center
             {www.courtinfo.ca.gov/selfhefp), or by contacting your local court or county bar assodation. NOTE: The court has a statutory lien for waived f^ and                       ;
             costs on any settlement or arbitration award of $10,000 or more in a chril case. The courts lien must be paid before frie court will dismiss the case.
             lAVISOI Lo han demandado. St no responde dentro de 30 dfas, fa corte puede decidiren su contra sin escuefrarsu versldn. Lea la fntormacidn a                              1
             continuaddn.
                Ttene 30 DiAS DE CALEND/^IO despuds de que le entreguen esta citacidn y papeles legates para presentar una respuesta por escrito en esta
             corte y hacer que se entregue una copta at demandante. Una carta o una Itamada fe/efrXitca no to protegen. Su respues^ por escrAo tiene que estar
             en fonnato te^ correcto si desea que procesen su caso en ta corte. £s posibfe que haya un formulario que usted pueda user para su respuesfa.                              ■;




             Puede eocortfrar estos foimulartos de la corte y mis informacidn en el Centro de Ayuda de las Cortes de Califomia (Www.sucate.ca.gov;, en la
             bibUoieca de teyes de su condado o en la corte que le quede mis cerca. SI no puede pagarta cuota de presentaddn, plda al secretano de la corte                            ;
             que le di un formulano de exencidn de page de cuotas. SI no presenta su lespuesta a tiempo. puede perder el caso por incumplimlento y la corte le
             podri quitar su sueldo, dinem y blenes sin mis advertencla.                                                                                                               ;
               Hay otms requisitos legates. Es recomendable que Bame a un abogado inmediatamente. SI no conoce a un abogado, puede llamar a un servido de
             rem^n a abogados. Si no puede pagar a un abogado, es posible que cumpla con hs requisitos para obtener serv/ck>s legales gratuftos de un                                  i
             programa de servidos legales sin Bnes de lucro. Puede encontrar estos grupos sin fines de lucro en el siBo web de California Legal Services.                              i
             (Svww.law^lpca!rfomia.org;, en el Centro de Ayuda de las Cortes de CaTifomia, (Www.sucorte.ca.gov; o poniirtdose en confaefo con la corte o el                            ;
             cofeglo de abogados locales. AV7SO;PDrley, la corte tiene derecho a redamar las cuotas y los costos exentos por Imponer un gravamen sobra
             cualquier recuperadOn de SI0,000 6 mis de vatorredbida medlante un acuerdo o una concesiOn de arbHraJe en un caso de derecho dvB. Tiene que
             pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
            The name and address of the court is;                                                                        CASE NUMBER:
                                                                                                                         (Mimero Oet Caso):
            (El nombre y direccidn de la corte es): Los Angeles Superior Court
                                                                                                                  20STCV22910
             1 UN. Hill Street
             Los Angeles, CA 90012
            The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
            (El nombre, la direccidn y el numero de tetifono del abogado del demandante, o del demandante que no tiene abogado, es):
             Guerra & Casillas. LLP | 617 S Olive St, Ste 1206, Los Angeles. CA 90014 | 213-437-9495
                                                                               Sherri R. Carter Executive Officer/ Clerk of Court
                                                                                        Clerk, by                                                                     , Deputy
            ^^a) 06/23/2020                                                             (Secretario)        V. Delgadillo                                              (Adjunto)
            (For proof of service of fftis summons, use Proof of Series of Summons (fyrm POS-010).)
            (Para prueba de enfrega de esta citatidn use el formulano Proof of Service of Summons, (POS-010)).
                                               NOTICE TO THE PERSON SERVED: You are served
                                                                                                                                                                                       ■

                                               1. I  I as an individual defendant
                                               2. I  I as the person sued under the fictitious name of (specify):                                                                      \


                                                   3.          on behalf Of fspec/^;.- FIRST TRANSIT, INC.                                                                             i
                                                        under           CCP 416.10 (corporation)               I---- 1 CCP 416.60 (minor)
                                                                        CCP 416.20 (defunct corporation)       I     I CCP 416.70 (conservatee)
                                                                I     I CCP 416.40 (assodation or partnership) |      | CCP 416.90 (authorized person)
                                                      ___ I       I other (specify):                                                                                                   f
                                                   4. r ' I by personal delivery on (date):
                                                                                                                                                                         P*g8 1 Of 1
                                                                                                                                                                                       i
             Form Adoptod (or Mandatory Use
               Judidal Cound al CaCfonila
                                                                                      SUMMONS                                                   Code of CMI Prxxiedin 1$ 412.20.465
                                                                                                                                                                WWW. coor(2n]b a.pov   i
              SUU-100 (Rev. July 1.200^
                                                                                                                                                                                       i
    Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 64 of 107 Page ID #:64
Electronically FILED by Superior Court of California. County of Los Angeles                         PM Sherri R. Carter. Executive Officer/Cletir of Court, by M. Barel.Deputy Clerit
   _____________________________________________ ^^____________________________________________________CM-Q10
     ATTORNEY OR PARTY WITHOUT ATTORNEIY fWamo^lofo Bar numixir. and otJdmss):                                                            POR COURT USE ONLY
     ■Ruben Guerra, Esq. (SBN 29\4a^ Tizoc Perez-Casillas, Esq. (SBN 309981)
      Guerra & Casillas, LLP
      617 S. Olive Sl, Ste. 1206
      Los Angeles, CA 90014
          TELEPHONE NO.: 213-437-9495             FAX NO.: 213-342-5503
     ATTORNEY poR/wamoj: Plaintiff, Octavio Gomcz
    SUPERIOR COURT OF CALIFORNIA. COUNTY OF LoS AngclCS
        STREET ADDRESS: 1 1 ] N. Hjll StrCCt
        MAILING ADDRESS: HI N. Hill StTCet
       cfTY ANDap CODE: Los Anecles, CA 90012
           BRANCH NAME: Ccptral Dlvision - Stanley Mosk
      CASE NAME:
      Gomez v. First Transit, Inc.
                                                                                             CASE NUMBER:
         CIVIL CASE COVER SHEET                          Complex Case Designation
    I / I Unlimited     I   I Limited
                                                                                             20STCV2291                                                                     O
          (Amount                                          Counter           J Joinder
                               (Amount                                                       JUDGE:
          demanded             demanded is          Filed with first appearance by defendant
          exceeds $25,000)     $25,000 or less)         (Cal. Rules of Court, rule 3.402)      DEPT:

                                  Items 1-6 below must be completed (see instructions on page 2).
    1. Check one box below for the case type that best describes this case:
        Auto Tort                                              Corrtract                                         Provisionally Complex Civil Litigation
        I____i Auto (22)                                           I Breach of contract/warranty (06)            (Cal. Rules of Court, rules 3.400-3.403)
        I    i Uninsured motorist (46)                              I Rule 3.740 collections (09)                I     I Antitrust/Trade regulation (03)
        Other PI/PDAWD (Personal Injury/Property                    I Other collections (09)                     I     I Constnjction defect (10)
        Damage/Wrongful Death) Tort                             ___ I   Insurance coverage (18)                  r     I Mass tort (40)
        I          I Asbestos (04)                                  I Other contract (37)                        I     I Securities litigation (28)
        I          I Product liability (24)                     teal Property                                    I     I Environmenlat/Toxic tort (30)
        I          I Medical malpractice (45)                       I Eminent dorriain/lnversc                   I    I Insurance coverage claims arising from the
        (ZZl Other Pi/PD/WD (23)                               ____ condemnation (14)                                   above listed provisionally complex case
                                                                    I Wrongful eviction (33)                            types(41)
            Non-PI/PD/WD (Other) Tort
        j____I Business tort/unfair business practice (07)          I Other real property (26)                    Enforcement of Judgment
        I    I Civil rights (08)                                Jnlawful Detainer                                I    I Enforcement of judgment (20)
        I          I Defamation (13)                              I Commerdal (31)                                Miscellaneous Civil Complaint
        I          I Fraud (16)                                 ZD Residential (32)                              eZD RICO (27)
        LJ Intellectual properly (19)                               I Drugs (38)                                  I    I Other complaint (not spedfied above) (42)
        I          I Professional negligence (25)              Judicial Review                                    Miscellaneous Civil Petition
         I    1 Other non-Pl/PDAVD tort (35)                            Asset forfeiture (05)
                                                                                                                  I   I Partnership and corporate governance (21)
          Employment                                                I Petition re: arbitration award (11)               Other petition (nof spec//?ed above; (43)
         I / \ Wrongful termination (36)                            I Writ of mandate (02)
                     Other employment (15)                          1 Other judicial review (39)
     2. This case I      I is  I / I is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
        factors requiring exceptional judicial management;
            a.           Large number of separately represented parties              d. I       I Large number of witnesses
            b. I    I Extensive motion practice raising difficult or novel           e. I   I Coordination with related actions pending in one or more courts
                 ___ issues that will be time-consuming to resolve                      ___ in other counties, states, or countries, or in a federal court
            c. I    I Substantial amount of documentary evidence                     f. t__ I Substantial postjudgment judicial supervision

     3. Remedies sought fcheck a//fha/app/y;: a.I / I monetary b.l / I nonmonetary: declaratory or injunctive relief                                            c. iV I punitive
     4. Number of causes of action (specr^;: Ten (10)
     5. This case I      I is  I / I is not a class action suit.
     6. If there are any known related cases, file and serve a notice of related case. (You may use formCM-015.)
    Date: 06/11/2020
    Ruben Guerra
                                        fTYPE or PRINT NAME)
                                                                                                ►               [SIGN>rrURE
                                                                                                                                       OR attorneyr^artytT

                                                                            NOTICE
       • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
         under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
         in sanctions.
       • File this cover sheet in addition to any cover sheet required by local court rule.
       • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on ail
         other parties to the action or proceeding.
       • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                            I
     Form Adoated la Mandatory Use                                                                                            Cal. Rules of Couc rules 2.30, 3.220. 3.400-3.403, 3.740;
       Judicial Council of California                           CIVIL CASE COVER SHEET                                                Cal. Standards of Judicial Administratjon, std. 3.10
        CM4310 (Rev. July 1, 2007)                                                                                                                                 www.cDurl/nto.ea.sov'
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 65 of 107 Page ID #:65

                                                                                                                                       CM-010
                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
  To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
  complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
  statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
  one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
  check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
  To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
  sheet must be filed only wi&i your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
  its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
  To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
  owed in a sum stated to be certain that is not more than $25,000, exdusive of Interest and attorney’s fees, arising from a transaction in
  which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
  damages. (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
  attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
  time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
• case will be subject to the requirements for service and obtaining a judgment in njle 3.740.
  To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
  case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
  completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
  complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
   plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
  the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                         Contract                                             Provisionally Complex Civil Litigation (Cal.
    Auto (22)-Personal Injury/Property               Breach of Conlract/Warranty (06)                ' Rules of Court Rules 3.400-3.403)
        Damage/Wrongful Death                            Breach of Rental/Lease                             Antitrust/Trade Regulation (03)
    Uninsured Motorist (46) (// the                            Contract (not unlawful detainer              Construction DefeO (10)
        case involves an uninsured                                or wrongful eviction)                     Claims Involvtf^ Mass Tort (40)
        motorist claim subject to                        ContractWarranty Breach-Seller                     Securities Litigation (28)
        arbitration, check this item                           Plaintiff (not fraud or negligence)          Environmenlal/Toxic Tort (30)
        instead of Auto)                                  Negligent Breach of Contract/                     Insurance Coverage Claims
Other PI/PDAVD (Personal Injury/                              Warranty                                           (arising from provisionally comptex
Property Damage/Wrongful Death)                           Other Breach of Contra ct/Warranty                     case type listed above) (41)
                                                     Collections (e.g.. money owed, open                Enforcement of Judgment
 Tort
    Asbestos (04)                                         book accounts) (09)                               Enforcement of Judgment (20)
         Asbestos Property Damage                         Collection Case-^iler Plaintiff                        Abstract of Judgment (Out of
                                                          Other Promissory Note/CoIlecUons                            County)
         Asbestos Personal Injury/
                                                               Case                                              Confessksn of Judgment (non­
               Wrongful Death
                                                     Insurance Coverage (not provisionally                            domestic relations)
    Product Liability (not asbestos or
                                                          complex) (yS)                                          Sister State Judgment
          loxic/environmental) (24)
    Medical Malpracfice (45)                              Auto Subrogation                                       Administrative Agency Award
          Medical Malpractice-                            Other Coverage                                             (not unpaid taxes)
                                                     Other Contract (37)                                         Petition/Certification of Entry of
                Physicians & Surgeons
                                                          Contractual Fraud                                          Judgment on Unpaid Taxes
          Other Professional Health Care
                Malpractice                               Other Contract Dispute                                 Other Enforcement of Judgment
                                                  Real Property                                                       Case
    Other Pl/PD/WD (23)
                                                     Eminent Domain/Inverse                             Miscellaneous Civil Complaint
          Premises Liability (e.g., slip
                                                          Condemnation (14)                                 RICO (27)
                and ^ll)
                                                     Wrongful Eviction (33)                                 Other Complaint (not spedTied
          Intentior^al Bodily Injury/PD/WD
                                                                                                                 above) (42)
                (e.g., assault, varidalism)          Other Real Property (e.g.. quiet title) (26)
                                                                                                                 Declaratory Relief Only
          Intentior^l Infliction of                       Writ of Possession of Real Property                    Injunctive Relief Only (non­
                Emotional Distress                        Mortgage Foreclosure                                        harassment)
          Negligent Infliction of                         Quiet Title
                Emotional Distress                                                                                Mechanics Lien
                                                          Other Real Pnaperty (noi eminent
                                                                                                                 Other Commercial Complaint
          Other PI/PO/WD                                  domain, landlordAenant, or
                                                                                                                     Case ('non-tort/non-compfex^
 Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                                Other Civil Complaint
     Business Tort/Unfair Business                Unlawful Detainer                                                 (non-tort/non-complex)
        Practice (07)                                 Commercial (31)
                                                                                                        Miscellaneous Civil Petition
     Civil Rights (e.g.. discrimination,              Residential (32)                                     Partnership and Corporate
         false anest) (not civil                      Dnjgs (38) (if the case Involves illegal                  Governance (21)
          harassment) (08)                                drugs, check this item; othenMse,                Other Petition (not spedCied
     De^mation (e.g., slander, libel)                     report as Commercial or Residential)                  above) (43)
           (13)                                   Judicial Review                                               Civil Harassment
     Fraud (16)                                       Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Property (19)                       Petition Re: Arbi^lion Award (11)                         Elder/Dependent Adull
     Professional Negligence (25)                     Writ of Mandate (02)                                           Abuse
         Legal Malpractice                                Writ-Administrative Mandamus                          Election Contest
         Other Professional Malpractice                   Writ-Mandamus on Limited Court                        Petition for Name Change
              (not medical or legal)                          Case Matter                                       Petition for Relief From Late
      Other Non-P!/PD/WD Tort (35)                        Writ-Other Limited Court Case                              Claim
 Employment                                                   Review                                            Other Civil Petition
     Wrongful Termination (36)                        Other Judicial Review (39)
     Other Employment (15)                                 Review of Health Officer Order
                                                           Notice of Appeal-Labor
                                                              Commissioner Appeals
 CWd10(Rev.Juty1,2007]                                                                                                                          Page 2 of 2
                                                      CIVIL CASE COVER SHEET
  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 66 of 107 Page ID #:66


 SHORT TITLE; Qomez V. First Transit, Inc.                                                             CASE NUMBER




                              CIVIL CASE COVER SHEET ADDENDUM AND
                                      STATEMENT OF LOCATION
               (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

              This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court




     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
             Column A that corresponds to the case type indicated In the Civil Case Cover Sheet.


     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


     Step 3: In Column C, circle the number which explains the reason for the court filing location you have
             chosen.

                                           Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.      7. Location where petitioner resides.

2. Permissive filing in central district                                              8. Location wherein defendant/respondent functions wholly.

3. Location where cause of action arose.                                              9. Location where one or more of the parties reside.

4. Mandatory personal injury filing in North District.                               10. Location of Labor Commissioner Office.
                                                                                     11. Mandatory filing location {Hub Cases - unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                     non-collection, limited collection, or personal injury).
6. Location of property or permanerrtly garaged vehicle.




                             Auto (22)              □ A7100 Motor Vehicle - Personal Injury/Property DamageAVrongful Death                   1, 4.11

   ■2
   3 'S
      O
   < •-              Uninsured Motorist (46)        □    A7110 Personal Injuty/Property Damage/Wrongful Death - Uninsured Motorist           1.4.11


                                                    □ A6070 Asbestos Property Damage                                                         1.11
                          Asbestos (04)
                                                    □ A7221 Asbestos - Personal InjuryAA/rongful Death                                       1,11


    2 £                Product Liability (24)       □ A7260 Product Liability (not asbestos or toMc/environmentaf)                           1.4.11
    ^ CD
    — «>
        o                                                                                                                                    1.4. 11
                                                    □ A7210 Medical Malpractice t Physicians & Surgeorrs
                    Medical Malpractice (45)                                                                                                 1, 4. 11
    £                                               □ A7240 Other Professional Health Care Malpractice
    1 I
    Io ?a>                                          □ A72S0 Premises Liability (e.g., slip and fall)
                                                                                                                                             1.4,11
                         Other Personal
         <0
                         Injury Property            □ A7230 Intentional Bodily Injury/Property DamageAVrongful Death (e.g.,
    « E                                                     assault, vandalism, etc.)
                                                                                                                                             1.4. 11
    f    CO
                        Damage WTor>gfu1
    O O                    Death (23)                                                                                                        1.4, 11
                                                    □ A7270 Intentional Infliction of Emotional Distress
                                                                                                                                             1.4, 11
                                                    □ A7220 Other Personal Injury/Property OamageAAtrongful Death




    LASC CIV 109 Rev. 12/18
                                                  CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.3

    For Mandatory Use
                                                     AND STATEMENT OF LOCATION                                                               Page 1 of 4
 Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 67 of 107 Page ID #:67


SHORT TITLE: Qomcz V, Fifst Transit, Inc.                                                      CASE NUMBEK




             BP    Business Tort (07)          □   A6029 - Other Commercial/Business Tort (not fraud/breach of contract)           1.2.3

                    Civil Rights (08)          □ A6005 Civil Rights/Discrimination                                                 1.2.3

   s—
   q: s             Defamation (13)            □   A6010 Defamation (slander/iibel)                                                1.2.3

   •§■1)                Fraud (16)             □ A6013 Fraud (no contract)                                                          1,2.3
   i I
   o</> s                                      □ A6017 Legal Malpractice                                                            1.2.3
    w m
              Professional Negligence (25)
   £ S’                                        □   A6050 Other Professional Malpractice (not medical or legal)                      1.2.3
    6o ere
   z o
                        Other (35)             □   A6025 Other Non-Persona! Injury/Property Damage tort                             1.2.3


               Wrongful Termination (36)       tZl A6037 Wrongful Termination                                                       1.2.3

     E
     >«                                        □ A6024 Other Employment Complaint Case                                              1.2.3
     Q.          Other Employment (15)
     E                                         □ A6109 Labor Commissioner Appeals                                                   10
     UJ


                                               □ A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                    2.5
                                                           eviction)
              Breach of Contract/Warranty                                                                                           2.5
                                               □ A6008 ContractA/Varranty Breach -Seller Plaintiff (no fraud/negligence)
                          (06)
                    (not insurance)                                                                                                 1.2.5
                                               □ A6019 Negligent Breach of ContractAMarranty (no fraud)
                                                                                                                                    1.2.5
                                               □ A6028 Other Breach of ContractAVarranty (not fraud or negligence)

                                               O A6002 Collections Case-Seller Plaintiff                                            5. 6.11
     2                Collections (09)
                                               □ A6012 Other Promissory Note/Collections Case                                       5.11
     o
     u
                                               □   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6.11
                                                         Purchased on or after January 1.20141

                Insurance Coverage (18)        □   A6015 Insurance Coverage (not complex)                                           1.2. 5.8


                                               □   A6009 Contractual Fraud                                                          1.2, 3.5

                   Other Contract (37)         □ A6031 Tortious Interference                                                        1.2, 3,5

                                               □ A6027 Other Contract Dispute(not breach/insurance/fraud/negiigence)                1.2.3, 8. 9

                 Eminent Domain/Inverse
                                               □   A7300 Eminent Domain/Condemnation               Number of parcels.               2.6
                   Condemnation (14)

                  Wrongful Eviction (33)       □   A6023 Wrongful Eviction Case                                                     2.6
      o
     a.
      re                                       □   A6018 Mortgage Foreclosure                                                       2.6

                 Other Real Property (26)      □ A6032 Quiet ntte                                                                   2.6

                                               □   A6060 Other Real Property (not eminent domain, landlord/tenanl, foreclosure)     2.6

              Unlawful Detainer-Commercia]
                                               □   A6021 Unlawful Detainer-Commercial (not dnjgs or wrongful eviction)              6.11
                          (31)
      re
      c
     sre
               Unlawful Detainer-Residential
                                               □ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)               6, 11
     O                     (32)
     3             Unlawful Detainer-
     ■5                                        □ A6020FUnlawful Detainer-Post-Foreclosure                                           2,6, 11
                  Posl-Foredosure (34)
      «c
     3         Unlawful Detainer-Drugs (38)    □ A6022 Unlawful Detainer-Dnjgs                                                      2,6. 11



                                               CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
  LASCCIV109 Rev. 12/18
                                                  AND STATEMENT OF LOCATION                                                         Page 2 of 4
  For Mandatory Use
 Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 68 of 107 Page ID #:68


SHORT TITLE: Gomez V. First Transit, Inc.                                                        CASE NUMBER




                                                                                                                       ni^
                      Asset Forfeiture (05)        □ A6108 Asset Forfeiture Case                                       2. 3.6


                   Petition re Arbitration (11)    □ A6115 Petition to Compel/ConfiiTTWacate Arbitration               2,5
     Ci
     >a>
    cc                                             □ A61S1 Writ - Administrative Mandamus                               2.8

    1                 Writ of Mandate (02)         □ A6152 Writ' Mandamus on Limited Court Case Matter                  2

    1                                              □ A6153 Writ - Oilier Limited Court Case Review                      2


                   Other Judicial Review (39)      □ A6150 OtherWril/Judicial Review                                    2.8


                 Antitrust/Trade Regulation (03)   □ A6003 Antitrust/Trade Regulation                                   1.2.8
     c
     o
                    Constnjction Defect (10)       □ A6007 Construction Defect                                          1.2.3

     s             Claims Involving Mass Tort
                              (40)
                                                   □ A6006 Claims Involving Mass Tort                                   1.2,8
    E
    o
    O               Securities Litigation (28)     □ A6035 Securities Litigation Case                                   1.2,8
        >*
        O
                           Toxic Tort
        g              Environmental (30)
                                                   □ A6036 Toxic Tort/Environmental                                     1,2, 3.8
    J2
     o            Insurance Coverage Claims
    o.                                             □ A6014 Insurance Coverage/Subrogation (complex case only)           1.2.5.8
                    from Complex Case (41)

                                                   □   A6141 Sister State Judgment                                      2. 5.11

                                                   D A6160 Abstract of Judgment                                         2.6
   a>       a>
   E        E             Enforcement              □ A6107 Confession of Judgment (non-domestic relations)              2.9
   S -g*                of Judgment (20)           □ A6140 Administrative Agency Award (not unpaid taxes)               2.8
   S ^
   £ *0                                            □ A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2.8

                                                   □ A6112 Other Enforcement of Judgment Case                           2, 8.9


                            RICO (27)              □ A6033 Racketeering (RICO) Case                                     1.2,8
     m
   S C
                                                   □ A6030 Declaratory Relief Only                                      1.2.8

   If                  Other Complaints            □ A6040 Injunctive Relief Only (not domestic/harassment) '           2,8


   I        u
                   (Not Specified Above) (42)      □ A6011 Other Commercial Complaint Case (non-tort/non-complex)

                                                   □ A6000 OUier Civil Complaint (norvtort/norvcomplex)
                                                                                                                        1.2.8

                                                                                                                        1.2,8

                     Partnership Corporation
                                                   □ A6113 Partnership and Corporate Governance Case                    2.8
                        Governance (21)

                                                   □ A6121 Civil Harassment With Damages                                2.3.9



   li                                              □ A6123 Workplace Harassment With Damages

                                                   □ A6124 Elder/Dependent Adult Abuse Case With Damages
                                                                                                                        2. 3,9

                                                                                                                        2, 3.9

   Is
   s 5
                       Other Petitions (Not
                      Specified Above) (43)        □ A6190 Election Contest

                                                   □ A6110 Petition for Change of Name/Change of Gender
                                                                                                                        2

                                                                                                                        2,7
                                                   □ A6170 Petition for Relief from Late Claim Law                      2.3.8
                                                   □ A6100 Other Civil Petition                                         2.9




                                                   CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
  LASC CIV 109 Rev, 12/18
                                                      AND STATEMENT OF LOCATION                                         Page 3 of 4
  For Mandatory Use
  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 69 of 107 Page ID #:69


                Gomez v. First Transit. Inc.                                               CASENUMBER    -




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
        (No address required for class action cases).

                                                                       ADDRESS;
   REASON:                                                                                     1950 East Washington
    O1.02.D3.D4.D5.D6.D7. DS-a 9.D10.D11.



   CfTY:                                       STATE;     ZIP CODE;


   Los Angeles                                 CA         90021

Step 5; Certification of Assignment: I certify that this case is properly filed in the Central                       District of
        the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)).




  Dated;. 06/11/2020
                                                                                        (SIGNATURE OF ATTORNEY/fIlI^G PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

           1.   Original Complaint or Petition.
       2.       If filing a Complaint, a completed Summons form for issuance by the Clerk.

       3.       Civil Case Cover Sheet. Judicial Council form CM-010.

       4.       Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
                02/16).
           5.   Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.

       6.       A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
                minor under 18 years of age will be required by Court in order to issue a summons.

       7.       Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
                must be served along with the summons and complaint, or other initiating pleading in the case.




                                               CIVIL CASE COVER SHEET ADDENDUM                                              Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                                  AND STATEMENT OF LOCATION                                                   Page 4 of 4
  For Mandatory Use
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 70 of 107 Page ID #:70

          STAT£ OF CALfPORNiA | BusiQfi^Qffl}smngr         flnfl                              GAVtN NEWSOM GOVERNOR
                                                                                                  KEVIN KISH, DIRECTOR
          Department OF Fair Employment & Housing
          2216 Kausen Drive. Suite 100 I Elk Grove I CA I 95758
          (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California's Relay Service at 711
          http://www.dferi.ca.gov I Email: contact.center(^feh.ca.gov


   June 12,2020

  Tizoc Perez-Casillas
  617 SOUTH OLIVE STREET SUITE 1206
  Los Angeles, California 90014

   RE:    Notice to Complainant’s Attorney
          DFEH Matter Number: 202006-10404212
          Right to Sue: Gomez / First Transit, Inc.

   Dear Tizoc Perez-Casillas:

   Attache(d is a copy of your complaint of (jiscrimination filed with the Department of Fair
   Employment and Housing (DFEH) pursuant to the California Fair Employment and
   Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
   Notice of Case Closure and Right to Sue.

   Pursuant to Government Code section 12962, DFEH will not serve these
   documents on the employer. You must serve the complaint separately, to all named
   respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
   information regarding filing a private lawsuit in the State of California. A courtesy "Notice
   of Filing of Discrimination Complaint" is attached for your convenience.

   Be advised that the DFEH does not review or edit the complaint form to ensure that it
   meets procedural or statutory requirements.

   Sincerely;

   Department of Fair Employment and Housing
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 71 of 107 Page ID #:71

          STATP OP CALtPORNiA | Busififtss. Cofisuni&r Servy^g^QjjJHotJsin9*A9gncv            fiAVIN NgWSnM finVgRNOR

          Department of Fair Employment & Housing                                                 KEVIN KISH, DIRECTOR

          2216 Kausen Drive. Suite 100 I Elk Grove I CA I 95758
          (800) 884.1684 (Voice) I (800) 700-2320 (TTY) [ California’s Relay Service at 711
          http:/Avww.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


   June 12, 2020

   RE:    Notice of Filing of Discrimination Complaint
          DFEH Matter Number: 202006-10404212
          Right to Sue: Gomez / First Transit, Inc.

   To All Respondent(s):

   Enclose(d is a copy of a complaint of discrimination that has been filed with the
   Department of Fair Employment and Housing (DFEH) in accordance with Government
   Code section 12960. This constitutes service of the complaint pursuant to Government
   Code section 12962. The complainant has requested an authorization to file a lawsuit.
   This case is not being investigated by DFEH and is being closed immediately. A copy of
   the Notice of Case Closure and Right to Sue is enclosed for your records.

   Please refer to the attached complaint for a list of all respondent(s) and their contact
   information.

   No response to DFEH is requested or required.

   Sincerely,


   Department of Fair Employment and Housing
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 72 of 107 Page ID #:72

         STATE OF CAI IPORNIA I Business Consumer Services ami Hmisirw Aonncv                GAVIN NFWSQM finvFRNQR
                                                                                                 KEVIN KISH. DIRECTOR
         Department of Fair Employment & Housing
         2218 Kausen Drive. Suite 100 I Elk Grove I CAI 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
         http://w\ivw.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


  June 12, 2020

  Octavio Gomez
  617 S Olive St 1206
  Los Angeles, California 90014

  RE;    Notice of Case Closure and Right to Sue
         DFEH Matter Number: 202006-10404212
         Right to Sue: Gomez / First Transit, Inc.

  Dear Octavio Gomez,

  This letter informs you that the above-referenced complaint was filed with the
  Department of Fair Employment and Housing (DFEH) has been closed effective June
  12, 2020 because an immediate Right to Sue notice was requested. DFEH will take no
  further action on the complaint.

  This letter is also your Right to Sue notice. According to Government Code section
  12965, subdivision (b), a civil action may be brought under the provisions of the Fair
  Employment and Housing Act against the person, employer, labor organization or
  employment agency named in the above-referenced complaint. The civil action must be
  filed within one year from the date of this letter.

  To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
  Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
  DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
  whichever is earlier.

   Sincerely,


   Department of Fair Employment and Housing
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 73 of 107 Page ID #:73




 1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                             BEFORE THE STATE OF CALIFORNIA
 2                   DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                     Under the California Fair Employment and Housing Act
 3
                                  (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Octavio Gomez                                            DFEH No. 202006-10404212

 6                               Complainant,
 7   vs.

 8    First Transit, Inc.
      600 Vine Street. Ste. 1200
 9    Cincinnati, Ohio 45202
10                         Respondents
11
12   1. Respondent First Transit, Inc. is an employer subject to suit under the
     California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
13
     2. Complainant Octavio Gomez, resides in the City of Los Angeles State of
14
     California.
15
     3. Complainant alleges that on or about July 3, 2019, respondent took the following
16 adverse actions:
17 Complainant was harassed because of complainant's age (40 and over).
18
     Complainant was discriminated against because of complainant's age (40 and
19   over) and as a result of the discrimination was terminated.

20   Complainant experienced retaliation because complainant reported or resisted
     any form of discrimination or harassment and as a result was terminated.
21
22
     Additional Complaint Details: On or around November 1,2017 FIRST TRANSIT
23   INC. ("Respondent”) hired OCTAVIO GOMEZ (“Gomez”) to work as a driver.
     Gomez was a full-time, non-exempt employee, and performed all of his job duties
24   satisfactorily before he was ultimately terminated on or about July 20, 2019. At the
     time of his termination, Gomez was 70 years old.
25

26
                                                 -1-
27
                                 Complaint-DFEH No. 202006-10404212
28   Date Filed: June 12. 2020
 Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 74 of 107 Page ID #:74




 1
 2   As a driver for Respondent, Gomez was in charge of driving a multi-passenger
     vehicle in which he was tasked to transport persons who were elderly or disabled.
 3
     The routes were predetermined whereby Gomez was scheduled to arrive at a
4    particular stop at a certain time. Because of traffic or other intervening variables,
     arriving at a stop at a particular time with exactitude was not always possible;
 5   however, Gomez typically arrived within a reasonable approximation, usually within
     2 or 3 minutes prior to or after the schedule arrival time.
 6

 7

 8   For months prior to Gomez’s termination, Respondent, by and through its
     management, agents, or other employees, knowingly and intentionally began to
 9   discriminate and harass Gomez by imposing groundless and baseless discipline and
     eventually terminated him for the purpose of replacing him with younger employees.
10
11
12 Frequently during Gomez’s tenure, “Valerie,” the Road Supervisor, would tail or
     follow closely behind Gomez, while he was on his route and hyperscrutinize
13 Gomez’s driving. Valerie would force Gomez to pull over by signaling him to do so,
     and then she would board the passenger vehicle he was driving to chastise Gomez
14
     in front of passengers. Valerie yelled at Gomez in such a loud and rude manner that
15   some of the passengers, who were regular passengers, voiced concern as to why
     she felt it necessary to address Gomez that way.
16
17
18 On one such occasion, Valerie accused Gomez of being 15 minutes too early, which
     was false. In fact, Gomez had not even been on his route for 15 minutes, so It would
19   have been Impossible for him to be that early.

20

21   On a separate occasion, Valerie again tailed Gomez and forced him to stop while he
22   was on his route. She yelled at him in front of the passengers again and accused
     him of “capping,” meaning he had purposely taken a shortcut in an effort to avoid
23   picking up passengers. This was patently false, and Gomez is informed and
     believes and thereon alleges that Valerie knew this to be false. The truth was that
24   the roads were being repaired on Gomez’s regular route, which necessarily required
     him to take an alternate route, pursuant to the “detour” signs posted on the road.
25
     Gomez had previously informed Respondent that a “re-route” was required because
26

27                                                -2-
                                 Complaint - DFEH No. 202006-10404212
28   Date Filed: June 12. 2020
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 75 of 107 Page ID #:75




 1   of the road work, but that did not stop Valerie from making these knowingly false
     accusations against Gomez.
 2

 3

 4   Another one of the Route Supervisors, “Margarita,” also engaged in similar
     harassing conduct. For example, she accused Gomez of refusing to pick up a
 5   passenger who was in a wheelchair, but that too was false. She yelled at Gomez in
     front of his coworkers prior to the start of his shift.
 6

 7

 8   In or around July 2019, Gomez complained about the harassment, the obvious false
     accusations, the frequent tailing and stops while he was on his route, and he
 9   complained about not having received his breaks on time or a premium payment in
     lieu thereof, and complained about not having been properly for hours worked. He
10   made these complaints to “Bert,” to “Heidi,” and to “Narcisa," all of whom were in
11   positions of authority and could and should have acted to remedy and/or prevent
     further harassment, retaliation, and discrimination, which they failed to do.
12

13
     On or around July 3, 2019, Gomez was terminated from his position with
14
     Respondent.
15

16
     Respondents harassed and retaliated against Gomez by subjecting him to a hostile
17   work environment as set forth above, by failing to take action on the harassment as
     it was reported by Gomez, and finally by terminating him from his position after he
18
     reported the harassing and hostile behaviors to his superiors.
19

20
     Gomez’s termination was substantially motivated by Gomez’s age, engagement in
21   protected activities, and/or his complaints about wage and hour violations.
22   Respondents failed to address in any meaningful or effective manner, failed to
     remedy, and failed to prevent such unlawful conduct as alleged herein against
23   Gomez.

24

25

26

27                                                -3-
                                 Complaint - DFEH No. 202006-10404212
28   Date Filed: June 12, 2020
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 76 of 107 Page ID #:76




 1 Based on the events set forth above, Gomez believes that Respondent
   discriminated, and retaliated against and terminated him based upon his age and/or
 2 engagement in protected activity. Respondent also failed or refused to stop and
   prevent discrimination, and retaliation against Gomez, and wrongfully terminated
 3
   him.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                            -4-
                               Complaint-DFEH No. 202006-10404212
28 Date Filed: June 12, 2020
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 77 of 107 Page ID #:77




 1 VERIFICATION
2    I, Tizoc Perez-Casillas, am the Attorney in the above-entitled complaint. I have read
     the foregoing complaint and know the contents thereof. The matters alleged are
 3
     based on information and belief, which I believe to be true.
4
     On June 12, 2020, I declare under penalty of perjury under the laws of the State of
 5   California that the foregoing is true and correct.

 6                                                                Los Angeles, California
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
                                                  -5-
27
                                 Complaint ~ DFEH No. 202006-10404212
28
     Date Filed: June 12. 2020
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 78 of 107 Page ID #:78

                                                                                                  2019-GEN'0l4-00

                                                                                     FILED
                                                                              Soperlor Court of CaUlbrola
  I                                                                              County of LfOs Aogetes
  2                                                                                 m 63 2019
  3
                                                                          Shnrii R^Carter, Entire Ofnecf/Clerk
                                                                           By,                      .tPcpaty
 4                                                                               ^Uzallodo Ikftu

  5
                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
  6
                                    FOR THE COUNTY OF LOS ANGELES
  7

  8   IN RE LOS ANGELES SUPERIOR COURT )                 FIRST AMENDED GENERAL ORDER
      - MANDATORY ELECTRONIC FILING )
  9   FOR CIVIL                        )
 10                                                  )
                                                     )
 11
 12          On December 3,2018, the Los Angeles County Superior Court mandated electronic filing of all
 13   documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los
 14   Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
 15   Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)
 16   All electronically filed documents in Umited and Non-Complex Unlimited cases are subject to the
 17   following:
 18   1) DEFINITIONS
 19      a) “Bookmark” A bookmark, is a PDF document navigational tool that allows the reader to
 20          quickly locate and navigate to a designated point of interest within a document.
 21      b) ^fliiog Portal” The official court website includes a webpage, referred to as the efiling
 22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
 23      c) "Electronic Envelope” A transaction dirough the electronic service provider for submission
 24          of documents to the Court for processing which may contain one or more PDF documents
 25          attached.
 26      d) ^‘Electronic Filing” Electronic Filing (eFiling) is the electronic transmission to a Court of a
 27          document in electronic form. (California Rules of Court, rule 2.250(b)(7).)
 28
                                                             1
                         FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR QVIL
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 79 of 107 Page ID #:79

                                                                                              2019^EN-014<00



 I     e) *^lectronic Filing Service Provider” An Electronic Filing Service Provider (EFSP) is a
 2        person or entity that receives an electronic filing from a party for retransmission to the Court.
 3        In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
 4        agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
 5     f) **0ectronic Signature” For purposes of these local rules and in conformity with Code of
 6        Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
 7        (b)(2), Government Code section 68150, subdivision (g), and California Rules of Court, rule
 8        2.257, the term “Electronic Signature” is generally defined as an electronic sound, symbol, or
 9        process attached to or logically associated with an electronic record and executed or adopted
10        by a person with the intent to sign the electronic record.
11     g) “Hyperlink” An electronic link providing direct access from one distinctively marked place
12        in a hypertext or hypermedia document to another in the same or different document.
13     b) ^Tollable Document Formaf* A digital document format that preserves all fonts,
14        formatting, colors and graphics of the original source document, regardless of the application
15        platform used.
16   2) MANDATORY ELECTRONIC FILING
17     a) Trial Court Records
18        Pursuant to Government Code section 68150, trial court records may be created, maintained,
19        and preserved in electronic format Any document that the Court receives electronically must
20        be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21        official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
22     b) Represented Litigants
23        Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
24        electronically file documents with the Court through an approved EFSP.
25     c) Public Notice
26        The Court has issued a Public Notice with effective dates the Court required parties to
27        electronically file documents through one or more approved EFSPs. Public Notices containing
28        effective dates and the list of EFSPs are available on the Court’s website, at www.lacourt.ors.
                                                           2
                     RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC HLING FOR CIVIL
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 80 of 107 Page ID #:80

                                                                                                 20I9-GEN-OI4^



 1        d) Documents in Related Cases
 2           Documents in related cases must be electronically filed in the eFiling portal for that case type if
 3           electronic filing has been implemented in that case type, regardless of whether the case has
 4           been related to a Civil case.
 5   3) EXEMPT LITIGANTS
 6        a) Pursuant to California Rules of Court, rule 2.253(b)(2}, self-represented litigants are exempt
 7           from mandatory electronic filing requirements.
 8        b) Pursuant lo Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
 9           Court, rule 2.253(b)(4), any party may make application to the Court requesting to be excused
10           from filing documents electronically and be permitted to file documents by conventional
11           means if the party shows undue hardship or signiEcant prejudice.
12   4) EXEMPT FILINGS
13        a) The following documents shall not be filed electronically:
14           i)    Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
15                 Civil Procedure sections 170.6 or 170J;
16           ii)   Bonds/Undertaking documents;
17           iii) Trial and Evidentiary Hearing Exhibits
18           iv)   Any ex parte iqiplication that is filed concurrently with a new complaint including those
19                 that will be handled by a Writs and Receivers department in the Mosk courthouse; and
20           v)    Documents submitted conditionally under seal. The actual motion or application shall be
21                 electronically filed. A courtesy copy of the electronically filed motion or application to
22                 submit documents conditionally under seal must be provided with the documents
23                 submitted conditionally under seal.
24        b) Lodgments
25           Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26   paper form. The actual document entitled, “Notice of Lodgment,” shall be filed electronically.
27   //
28   //

                                                              3
                        RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 81 of 107 Page ID #:81

                                                                                               2019-GEN-01<M)0



 1   5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
 2     Electronic filing service providers must obtain and manage registration information for persons
 3     and entities electronically filing with the court.
 4   6) TECHNICAL REQUIREMENTS
 5     a) Electronic documents must be electronically filed in PDF, text searchable format when
 6         technologically feasible without impairment of the document's image.
 7     b) The table of contents for any filing must be bookmarked.
 8     c) Electronic documents, including but not limited to, declarations, proofs of service, and
 9        exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10         3.1110(f)(4). Electronic bookmarks must include links to the first page of each bookmarked
11         item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
12         bookedmarked item and briefly describe the item.
13     d) Attachments to primary documents must be bookmarked. Examples include, but are not
14         limited to, the following:
15         i)    Depositions;
16         ii)   Declarations;
17         iii) Exhibits (including exhibits to declarations);
18         iv) Transcripts (including excerpts within transcripts);
19         v)    Points and Authorities;
20         vi)   Citations; and
21         vii) Supporting Briefs.
22     e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23         encouraged.
24     f) Accompanying Documents
25         Each document acompanying a single pleading must be electronically filed as a separate
26         digital PDF document.
27     g) Multiple Documents
28         Multiple documents relating to one case can be uploaded in one envelope transaction.
                                                            4
                      FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC HUNG FOR CIVIL
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 82 of 107 Page ID #:82

                                                                                                20I9-GEN-OI4MX)



 1      h) Writs and Abstracts
 2         Writs and Abstracts must be submitted as a separate electronic envelope.
 3      i) Sealed Documents
 4         If and when a judicial officer orders documents to be filed under seal, those documents must be
 5         filed elecux)nicalty (unless exempted under paragraph 4); the burden of accurately designating
 6         the documents as sealed at the time of electronic submission is the submitting party's
 7         responsibility.
 8      j) Redaction
 9         Pursuant to California Rules of Court, rule 1.201, it is the submitting pany’s responsibility to
 10        redact confidential information (such as using initials for names of minors, using the last four
 11        digits of a social security number, and using the year for date of birth) so that the information
 12        shall not be publicly displayed.
 13   7) ELECTRONIC FILING SCHEDULE
 14     a) Filed Date
 15        i) Any document received electronically by the court between 12:00 am and 11:59:S9 pm
 16            shall be deemed to have been effectively filed on that court day if accepted for filing. Any
 17            document received electronically on a non-court day, is deemed to have been eHecUvely
 18            filed on Che next court day if accepted. (California Rules of Court, rule 2.253(b)(6); Code
 19            Civ. Proc. § 1010.6(b)(3).)
 20         U) Notwithstanding any other provision of this order, if a digital document is not filed in due
 21            course because of: (1) an interruption in service; (2) a U*ansmission error that is not the
 22            fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
 23            order, either on its own motion or by noticed motion submitted with a declaration for Court
 24            consideration, that the document be deemed filed and/or that the document’s filing date
 25            conform to the attempted transmission date.
 26   8) EX PARTE APPLICATIONS
 27     a) Ex parte applications and all documents in support thereof must be electronically filed no later
 28         than 10:00 a.m. the court day before the ex parte hearing.
                                                        5
                        HRST AMENDED GENERAL ORDER RE MANDATORY ELECTltONIC FIUNG FOR CIVIL
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 83 of 107 Page ID #:83

                                                                                              2019-GEN-014-00



  1     b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
 2          day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
 3          application must be provided to the court the day of the ex parte hearing.
 4    9) PRINTED COURTESY COPIES
 5      a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
 6          be delivered to the courtroom by 4:30 p.m. the same business day the document is efiled. If
 7          the eflling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
 8          by 10:00 a.m. the next business day.
 9      b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
 10         electronic submission) is required for the following documents:
 11         i)    Any printed document required pursuant to a Standing or General Order;
 12        ii)    Pleadings and motions (including attachments such as declarations and exhibits) of 26
 13               pages or more;
 14        iii)   Pleadings and motions that include points and authorities;
 15        iv)    Demurrers;
 16         v)    Anti*SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
 17        vi)    Motions for Summary Judgment/Adjudication; and
 18       vii)    Motions to Compel Further Discovery.
 19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
 20         additional documents. Courtroom specific courtesy copy guidelines can be found at
 21         www.lacouri.ofg on the Civil webpage under "Courtroom Information.”
 22   10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
 23     a) Fees and costs associated with electronic filing must be waived for any litigant who has
 24         received a fee waiver. (California Rules of Court, rules 2.253(b)0» 2.258(b), Code Civ. Proc. §
 25          1010.6(d)(2).)
 26      b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
 27         section 1010!6, subdivision (b)(6), and California Rules of Court, rule 2.2S2(0» may be
 28         electronically filed in any authorized action or proceeding.
                                                        6
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECmONIC RUNG FOR CIVIL
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 84 of 107 Page ID #:84

                                                                                                2019-GEN-014^



 1    1) SIGNATURES ON ELECTRONIC FILING
 2       For purposes of this General Order, all electronic filings must be in compliance with California
 3       Rules of Court, rule 2.2S7. This General Order applies to documents filed within the Civil
 4       Division of the Los Angeles County Superior Court.
 5
 6           This First Amended General Order supersedes any previous order related to electronic filing,
 7    and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
 8    Supervising Judge and/or Presiding Judge.
 9
10    DATED: May 3.2019            (
                                  I3                       KEVIN C. BRAZILE


                                       mi
 11                                                 ie
                                                           PresidingJudge
12                                fc                i
 13                                    ^ • s©
 14
 IS
 16
 17

 18

 19
20
21
22

23
24

25
26
27

 28

                                                             1
                        RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC HUNG TOR CIVIL
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 85 of 107 Page ID #:85
                                                   4

                                                  >




                                      VOLUWTARY EFFilCeENT LITIIGATtON STIPULATIONS



         tI
        Suputar Court or Coltemla
                                         The Eariy Organizational Meeting Stipulation. Discovery
                                      Resolution Stipulation, and Motions in Umlne Stipulation are
        Ceontjp of Leo Angalao        voluntary stipulations entered Into by the parties. The parties
                                      may enter into one, two, or all three of the stipulations;



       tosAi^baCeuMy
       Bsr AooocifllkBi
       UHigffonSacMcw
                          ■           however, they may not alter the stlputalions as written,
                                      because the Court wants to ensure uniformity of application.
                                      These stipulations are meant to encourage cooperation
       LesAngalsi County             I between the parties and to assist In resolving issues In a
       Bar ABanctatfonljfecf and
       Gmidoirnonl Low Ssedoa         manner that promotes economic case resolution and Judicial
                                      effidency.
        ®iin
                                         The    following organizations endorse        the   goal of
       Consum ABemayo
       AABoetBtlon of Los Aitgotas
                                     promoting efficiency In negation and ask that counsel
                                     consider using these stipulations as a voluntary way to
                                     promote commun/catons and procedures among counsel
        i mm 8
       m
       8ouU»n CslUsmls
       Dabnso CouRMl
                                     and with the court to fairiy resolve issues in that cases.

                                      ^Los Angeles County Bar Association Utigation Section^


                                                ^ Los Angeles County Bar AssocSation
                                                 Labor and Employment Law SectionO

      AseoelaOimer
      Raftlncsa Trial Lewycra
                                         <^Consumer Attorneys Association of Los Angeles^


                                               ^Southern California Defense Counsel^


                                               OAssociation of Business Trial Lawyers^
      CaStontaEn^ojmMint
      LcwyMO AaaBcfgdon
                                          <^CaIllfomia Employment Lawyers Association^

         LAcivuorrcw)
        lASCA^rovBd4*11
        FerOpIta^Use
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 86 of 107 Page ID #:86




     «u4Mtt«BMUte«ancRKTaa»*AiTiMii«B;f AHcauar                        tv*> c aw tdAaZii                             (haOiW to CM « • to




              TEtSPKONe NO.;                             FAX NO. (OpUOoq;
     S^MAQ. ADOaeSS (Optanal):
        ATTOfUffiV PDA tHttgui>
     SUPERtOR COURT OF CALIFORW8A. COUNTY OP LOS ANGELES
     coiMntouseA&oA£ss:                     -------^------- ------------------------------------------------

     PLAiimH':

     OEFEMlAMTr


                                                                                                               CAsewusw
                      STEPULAT10N - DISCOVERY RESOLUTHON

         This stipulation Is Intended fio provide a fosd and infonna! resolution of discovery issues
         through IMed paperwork and an Informal conference with the Court to aid In the
         resolution of the issues.

         The parties agree that:

          1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
             the rno\ring party first makes a wr^ten request for an informal Discovery Conference pursuant
             to the terms of this stipulation.

         2. At Ihe informal Discovery Conference the Court wi!) cor\slder Ihe dispute presented by parlies
            and determine whether it can be resolved Informally. Nothing set forth herein will preclude a
            party from making a record at the conclusion of an Informal Discovery Corifarence either
            oraHyorlnwriling.

         3. Following a reasonabJe and good failh altempl al an Informal resolulion of each bsue !o be
            presented, a party may request an Informal Discovery Conference pursuant to the following


                  a. The party requesting the Informal Discovery Conference will:
                      I.    FHo a RequesI for Informal Discovery Conference with the clerk's office on the
                            approved form (copy attached) and deliver a courtesy, conformed copy lo Ihe
                            assigned department;

                     ii.    Include a brief summary of the dispute and spader the relief requested; and

                    HI.     Serve the opposing party pursuant lo any authorized or agreed method of service
                            that ensures that the opposing party receives the Request for Informal Discovery
                            Conference rro later than Ihe next court day following the filing.

                  b. Any Answer to a Request far Informal Discovery Conference must:

                     I.     Also be fifed on the approved form (copy attached):

                    il.     Include a brief summary of why the requested relief should be denied;
        LACrV038(R3w)
        LASCAppfOV9tf04/ll
        Fw OcliondUse
                                       STIPULATION - DISCOVERY RESOLUTION
                                                                                                                                     Poge I of 3
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 87 of 107 Page ID #:87




                  IQ.    8e Hied MrKhln tvw (2) court days of receipt of the Request: and

                 iv.     Be served on the opposing party pursuant to any authorized or agreed upon
                         method of sendee that erasures Uut the opposing party receives the Answer no
                         later then the ne»l court day following the filing.

            c. No other pleadings, inctudlrig but not Bmtled to exhibits, declarations, or attachments, will
               be accepted.

           d. tf the Court has not granted or denied the Request for Informal Discovery Conference
              within ten (10) days following the filing of the Request, then it shall be deemed to have
              been der>l^. If the Court acts on the Request. 6ie parties wdl be notilied whether the
              Request for Informal Discovery Conference has been granted or denied and. tf granted,
              the dale and time of the Informal Discovery Conference, which must be within twenty (20)
              days of the filing of the Request for Informal Discovery Conference.

            B. If (ho conference Is not heW within twenty (20) days of the nting of the Request for
               hifdimal Dlscoveiry Conference, unless axterided by agreement of the parlies and the
               Court, then the Request for the Ir^formal Discovery Conference shall be deemed to have
               been denied at that time.

        4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
           without the Court having acted or (c) the Cnformal Discovery Conference is concluded without
           resolving the dispute, then a party may file a discovery motion to address unresolved Issues.

       5. The parlies hereby further agree that the time for making a motion to compel or other
          discovery motion Is tolled from the date of filing of Ihe Request for Informal Discovery
          Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
          fSlng of the Request for Informal Discovery Conference, whichever Is eariier, unless exteruled
          by Order of the Court.

           It is the undarslandir>g and Intent of the parlies that this stipulation shall, for each discovery
           dispute to which it applies, constitule a writing memorializing a 'spadne later dale to which
           the propounding (or demanding or requesting) party and the responding party have agreed in
           writing." within the meaning of Code Civil Procedure secllons 2030.300(c). 2031.320fc). and
           2033.2g0(c).

       6. Nothlr^ herein wiO preclude any party from applying ex parte for appropriate relief. Including
          an order shortening lime for a motion to be heard concerning discovery.

       7. Any party may terminate this stipulation by giving twenty-one (21) days notice of Intent to
          terminate the stipulation.

       8. References to “days" mean caferwJar days, unless otherwise rmled. If the dale for performing
          any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then (he lime
          for performing that act shall be extended to the next Court day.



       LACIV 035 (now)
       LASC Approved 04)11         STflPULATION - DISCOVERY RESOLUTION
       For Optiona) Um                                                                              Page 2 ol 3
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 88 of 107 Page ID #:88
                                              f
                                                    %



                                                                        CAltHHm




        The folfowing parties stipulate:


        Date:
                                                         >
                     (TYPE OR PRVIT NAklE)                            (ATTORNEY FdR t^MtnifF)
        Date:
                                                         >
                     (TYPE on PRINT NAME!                            (ATTORNEY POR OEFer©«Nl|
        Dale:


                     (TYPE dn Pf^HT NAU^                             lATTORNfiY FOR OeFENDAWr)
        Date:
                                                         >
                     (TYPE OH PRINT NAAIE)                           lAnORKCY POR Q6FENOANT)
        Date:


                     (TYPE OR PRMT MAKE)                      (AntWNETfOfl
        Date:
                                                         >
                     (TYPE OR PRPa NAME)                      (ATTORNeYfCR
        Date;
                                                          r
                     fFTPE OR PHtf/T NMiE)                    (ArTOW*£Y FOR




        LAdVOStnaw)
        LASCAppneod 04/11
        ForOpb^Usa
                                      STIPULATSON - DISCOVERY RESOLUTION
                                                                                                 P>{J8 3 of 3
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 89 of 107 Page ID #:89




     Wia AM JASt lA 9 4n GS3M9V ^   rv «1 Wtft * n M4 V               •tA»ta*0»«AOCA                       9^9




              mSPHONENO^                                  FAX NO. lOpUDra^
     E-AMO. MjaRSAS (Qpttnil);
        ATTCR>ffiy FCa Pteart:
     SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
     CDUmHOUSEAOQRESS:                                               -----      “' ■ '   —

     KABim^

     OEFENOuv^


                                                                                             CAKrAMEK
               STIPULATION ~ EARLY ORGANIZATIONAL ftflEETING

          This stipulation Is Iniendad do encourage cooperation among the parties at an early stage In
          the litigation and to assist the partlea in efficient case resolution.
          The parties agree that:

          i. The parties commit to conduct an Initial conference (Irvperson or via teleconference or via
             videoconference) within 15 days from the dale this stipulation ts signed, to discuss end considor
             wjietoer there can be element on the following:

               a Are motions to challenge the pteatflmgs necessary? If the tssua can be resolved by
                 amendment as of right, or if the Court would allow leave to amend, could an amended
                 complaint resolve most or all of the Issues a demurrer might othenrise r^e? If so, the parties
                 agree to v«>fk Bwough pleading issues so that a demuner need only raise Issues they cannot
                 resolve. Is the Issue that U>e defendant seeks to raise amerrabla to resotuUon on demiOTar. or
                 wuld some other type of motion be preferable? CouW a votunlaiy targeted exchange of
                 documents or Information by any party cure an uncertainty fri the pleadings?

               b. Initial mutual aacharjges cS documents at the 'core' of the fitlgaOon. (For example. In an
                  employment case, the employment records, personnel file and documents relallrtg to the
                  conduts In question could be considered ’core.* In a personal Injury case, an Incident or
                  police report, medical records, arwl repair or maintenance records could be considered
                  'core.’);

              c. Exchange of names and contact information of witnesses;

              d. Any Insurance agreemerti that may be available to satisfy part or all of a judgmenl, or to
                 indemnify or reimburse for payments made to satisfy a judgmenl;

              e. Exchar^e of any other tnfofmalion that mtghl be helpful to (acHitate understanding, hand&tg,
                 or rssofailion of the case In a manner that preserves ob^scUons or privileges by agreement;

              f.   ^ntfolllng Issues of law lhal, If resolved early, will promote effictertty and economy In other
                   phases of the case. Also, when and how such Issues can be presented to the Court;

              g. Whether or when the case should be scheduled with a setttement officer, wtet discovery or
                 court ruling on legal Issues Is reasortably required to make settlement discusstons meaningful,
                 and vrtrather the parties wish to use a sittlr^ Jur^e or a i^ivate mediator or other cations as
         LACIV 229 (R«r 02/15}
         LASC Approved 04/11          STIPULATION - EARLY ORGANIZATIONAL MEETING
         ForOpth^Uso
                                                                                                          Pass 1 0/2
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 90 of 107 Page ID #:90




        Mai tnu                                                                         CMC lAMtA




                    discussed In Ihe "Aftemattve Dispute Resoiulion (ADR) Infonnn^lon Package* served with the
                    complaint:

               h. Computatlor> of damages, IrKrluding documents, not prfvlieged or protected from dlsdasu^e, on
                  vi^tch such computation is based;

               I.   Whether the case is sullabis for the Ertpedited Jury That procedures (see Information ^
                    www.tecoort.ony under "Crwr and then under 'Genera/ /n/brmsffon*).

        2.          The time for a (trending party to respond to a comptalnl or cross-complaint wlD be extended
                    Id ___________________ for (ho compfaint. and________                         for fta cross'
                             (NSCRT OATBJ                                        (MSERT OATE)
                    complaint, which Is comprised of the 30 days to respond under Government Code § 8Bai6(b),
                    and the 30 days permitted by Cods of CM! Procedure section 1054(a). good cause having
                    been found by the Civil Supervising Judge due to the case management benefits provided by
                    this Stipulation. A copy of the General Order can be four>d at wwwJacourt.aro under '‘CMT.
                    click on ‘General Information”, then dick on ‘Vohmtary Efficient Litigation Stipulations'.

        3.          The parties will prepare a iolnl report tilted 'Joint Status Report Pursuant to initial Conference
                    and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                    results of their meet and confer and advising the Court of any way it may assist the parties’
                    emclenl conduct or resolution of the case. The parties shall attach the Join! Status Report to
                    the Case Management Conference statement, and f3e the documents when the CMC
                    statement is due.

        4.          f^ofvcnces to'days* mean calendar days, ur^ess otherwise noted. If the date for performing
                    any act pursuant to this sUpulallon falls on a Saturday. Sunday or Court holiday, (hen Ihe time
                    for performing that act shall be extended lo fiie next Court day

       The foltowing parties stipulate:
       Oslo:
                                                                      >
                      (TYPE OR PRIMT NAME)                                        (ATTORNEY FOR PLAB^F)
       O^K
                                                                      >
                      fTYPE OR PRMT NAME)                                        (ATTORNEY FOR DEFENDANT)
       Date:
                                                                      >
                      fTYPE OR PRINT NAME)                                       (ATTORNEY FOR OEFENOANT)
       Dale:
                                                                     >
                      (TYPE OR PRINT NAME)                                       (ATTORNEY FOR OEFENOANT)
       Date:

                      (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
       Date;
                                                                     >
                      (TYPE OR PRINT NAME)                                 (ATTORNEY FOR                          J
       Date:
                                                                     >
                      (TYPE OR PRINT NAME)                                 (ATTORNEY FOR

       lAClV229(Rov02/«S)
       LASCAyonnsd 04/11         STfPULATtOM - EARLY ORGAWIZATfONAL MEETING                                  Pa9s2o/2
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 91 of 107 Page ID #:91




     ■uftMeMsauicv^noaqvtMPAArTtMKWi >n9«o                              i<*fi btfiMuisui




             TmEPHTMENa*                                   PAX NO lOpStBMS):
     C-MA^ AOORUS (Optettt);
       ATTOWKSY POW IWamol:
     SUPERrOR COURT OF CAUFORNIA. COUPmr OF LOS ANGELES
     COllRmoU5EAOOR£SS:

     PlAIKTiFf:

     OEFCNtMNT.

                                                                                                     CAueawotn.
                         INFORMAL DISCOVERY CONFERENCE
                    {pwsuent to Ihe Discovery Resolution SUputatton of parties)
          1. This (document relates to:

                      g Request for Intormai Discovery Conference
                       Answer to Request for Informal Discovery Conference
          2. Deadline for Couq to decide on Reouest:                     (kiMi dale                   fO catanOv days (oQ9Y4ng fiSog ol
                  BwReQuosl)
          3. Deadline for Court lo hold Informal Discovery Conference:                                          (insart data 20 ofdndar
                  days Mlwring (cOng of Oio RoquasT).

          4. For a Request for Informal Discovery Confererice, briefly describe Ihe nature of tb®
             diacovery dispute, Including the foots and legal arguments at Issue. For an Answer lo
             Request for finfomial Discovery Conference, briefly doecrlbo why the Court should deny
             the requested discovery, Including the facts and legal arguments at Issue.




                                                                                                                                      i




         LACIV 094 (tow)
         LASCAfpmvBd 04/11                     INFORMAL DISCOVERY CONFERENCE
         For Oplbful li£8                (pursuant lo Ihe Discovery Resolution Stipulallon of Ihe parlies)
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 92 of 107 Page ID #:92




     ■■<iimirrwmo>anaamto3p«a»T»»iinu» anoaMn             OUttaUMUtOKB




             TEie^KOKS KOj                      FAX NO (O^dn^:
     E<uaA AOWass (O^flvsq:
       ATroaW^Cflflf^«n«|;
     SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
     COURTHOUSE ADDRESS:

     PLAtNTiPF;


     OEFENOAr4T;


                                                                                 CASENiAiaSr
                   STIPULATION AMD ORDER - MOTIONS IN LIMINE


          This stipulation Is intended to provide fast and informal resolution of evidentiary
          issues through diligent efforts Go define and discuss such issues and limit paperwork.

          The parties agree that:
          1. At least ___ days before the final status conference, each party v^ifl provide all other
             parlies with a list containing a one paragraph explanation of each proposed motion in
             limine. Each one paragraph explanation must identify the substance of a single proposed
             motion In limine and the grounds for the proposed motion.

          2. The parties thereafter will meet and confer, eilher in person or via teleconference or
             videoconference, concerning ail proposed motions In limine. In that meet and confer, lha
             parties wBI determine:

              a. Whether the parties can slipulale to any of the proposed molbns. If the parlies so
                 sUpulale, they may file a stipulation and proposed older with the Court.

              b. Whether any of the proposed motions can be briefed and submlHed by means of a
                 short joint statement of Issues. For each motion which can be addressed by a short
                 joint statement of Issues, a short Joint slalemenl of Issues must be filed with the Court
                 10 days prior to the final status conference. Each side's portion of the short joint
                 statement of issues may not exceed three pages. The parties wifi meet and confer to
                 agree on a date and manner for exchanging Ihe parties' respective portions of the
                 short joint statement of issues and 8ie process for filing the short joint statement of
                 issues.

         3. All proposed motions In Hmlne that are not either the subject of a stipulation or briefed via
            a short joint statement of Issues wifi be briefed and filed In accordance with (he Catifomia
            Rules of Court and the Los Angeles Superior Court Rules.



         LADV 075 (nsw)
         lASC Ajtpfovo^ OVI f    STIPULATION AND ORDER - MOTIONS IN UfWINE
         ForOp(toralUM
                                                                                                 PdQd 1 of 2
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 93 of 107 Page ID #:93




        Bffiai ms                                                 CASCtaMOtA




        The following parittes stllpuSate:
        Dale;


                    (TYPE OR PRINT NAME)                      (ATTORNEY FOR PLAINTIFF)
        Dale:


                    (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
        Dale;
                                                     >
                    (TYPE OT PRI^^■ NAME)                    (ATTORNEY FOR DEFENDANT)
        Date:


                    (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
        Dale:
                                                     V
                    (TYPE OR PRINT NAME)                 (ATTORNEY FOR
        Dele:
                                                     >
                    (TYPE OR PRINT NAME)                 (ATTORNEY FOR
        Date:


                    (TYPE OR PRINT NAME)                 (ATTORNEY FOR                       J


        THE COURT SO ORDERS.

          Date:
                                                                  JUCtCIAL OFFICER




        LAClV075(rr9w)
        LA^ Aopnvod 04/19     STIPULATOW AMD ORDER - MOTIONS 8N LIMINE               Poijo 2 al 2




                                                                                         \
 Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 94 of 107 Page ID #:94



                    Superior Court of California, County of Los Angeles


           5av


           ^'5
                       aB»igaarpii^»aMmin                                             ■j




                                                                                            L-i?
                                                                                             m^i




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantaees of ADR
    •    Saves Time: ADR is faster than going to trial.
    •    Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
    •    Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
    •    Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
    •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
   •     No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:

    1.   Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
         settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

   2.    Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
         strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
         acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                 Mediation may be appropriat^when the parties
                    • want to work out a solution but need help from a neutral person.
                    • have communication problems or strong emotions that interfere with resolution.
                 Mediation may    be appropriate when the parties
                    • want a public trial and want a judge or jury to decide the outcome.
                    • lack equal bargaining power or have a history of physical/emotional abuse.



   LASC CIV 271 Rev. 01/20
   For Mandatory Use                                                                                                      1
 Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 95 of 107 Page ID #:95




                                                                                                                       •M
                                                                                                                       'ii       i




  m                                                                                                                               s
                                   •B:
                                    vTtt'




  m-
  r"!'                       ■‘O
                   3
                       "1*
                                            grc
                             bi;             r-^’


  :«A                                               RE^bgi?ilfedf»'   :»^;-i*pSd;spva^a&gg^p§a^g^aidg^m



         3.   Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
              person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
              trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
              information about arbitration, visit http://www.courts.ca.gov/proeram5-adr.htm

         4.   Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
              date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
              make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
              a settlement. For information about the Court's MSC programs for civil cases, visit
              http://www.l3court.org/division/civil/CI0047.aspx



Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.a5px
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm




LASC CIV 271 Rev. 01/20
For Mandatory Use



                                                                                                                                  2
    Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 96 of 107 Page ID #:96
                                                                                                   Reserved for Oerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGFXES
  COURTHOUSE ADDRESS:
                                                                                                              FILED;
 Stanley Mosk Courthouse                                                                        ■'Super or-CoLiitd^DfoiTiia.
 111 North Hill Street, Los Angeles, CA 90012                                                      County of Lp'^ Aii^teS''

                                                                                                          *   “   .1     ^




                   NOTICE OF CASE ASSIGNMENT                                               Sheirifl C^^.ETOafveOfejia: / OeidtCoirt
                                                                                                                                    :6s^0
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   20STCV22910

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE               DEPT      ROOM       ■j;;           ASSIGNED JUDGE                         DEPT         ROOM
   ^     John P. Doyle                     58                    4-
                                                                 ■■F''




    Given to the Plaintifi/Cross-Complainant/Attomey of Record        Sherri R. Carter, Executive Officer / Clerk of Court
    on 06/17/2020                                                            By M. Barel                                        , Deputy Clerk-
                 (Date)
LACIV190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
     Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 97 of 107 Page ID #:97

                                  Instructions for handling unlimited civil cases
The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1,2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to ajudge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards: ‘

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.
This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV190 (Rev 6/18)          NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC /^proved 05/06
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 98 of 107 Page ID #:98




                EXHIBIT “D”
                                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 99 of 107 Page ID #:99



                                    1        RYAN L. EDDINGS, Bar No. 256519
                                             SYED H. MANNAN, Bar No. 328218
                                    2        LITTLER MENDELSON, P.C.
                                             5200 North Palm Avenue, Suite 302
                                    3        Fresno, CA 93704.2225
                                             Telephone: 559.244.7500
                                    4        Fax No.:      559.244.7525
                                             reddings@littler.com
                                    5        smannan@littler.com

                                    6        Attorneys for Defendant
                                             FIRST TRANSIT, INC.
                                    7

                                    8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                    9                                         COUNTY OF LOS ANGELES
                                10          OCTAVIO GOMEZ, an individual,                  Case No. 20STCV22910
                                11                            Plaintiff,                   DEFENDANT FIRST TRANSIT, INC.’S
                                                                                           NOTICE TO PLAINTIFF OF REMOVAL OF
                                12                 v.                                      CIVIL ACTION TO FEDERAL COURT
                                13          FIRST TRANSIT, INC.; and DOES 1                ASSIGNED FOR ALL PURPOSES TO
                                            through 20, inclusive,                         JUDGE JOHN P. DOYLE
                                14
                                                              Defendants.                  Trial Date: TBD
                                15                                                         Complaint Filed: June 17, 2020
                                16

                                17

                                18                        TO PLAINTIFF AND TO PLAINTIFF’S COUNSEL OF RECORD:

                                19                        PLEASE TAKE NOTICE THAT on August 7, 2020, Defendant FIRST TRANSIT,

                                20          INC. (“Defendant”), filed a Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, in the

                                21          United States District Court for the Central District of California. A true and correct copy of

                                22          Defendant’s Notice of Removal is attached hereto as Exhibit 1.

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
                                                                                           1.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5      DEFENDANT FIRST TRANSIT, INC.’S NOTICE TO PLAINTIFF OF REMOVAL OF CIVIL ACTION TO
              559.244.7500
                                                                                 FEDERAL COURT
                              Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 100 of 107 Page ID #:100



                                    1
                                            Dated:             August 7, 2020
                                    2

                                    3

                                    4                                                   RYAN L. EDDINGS
                                                                                        SYED H. MANNAN
                                    5                                                   LITTLER MENDELSON, P.C.
                                                                                        Attorneys for Defendant
                                    6                                                   FIRST TRANSIT, INC.

                                    7
                                            4826-8510-6628.1
                                    8

                                    9

                                10

                                11

                                12

                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
                                                                                      2.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5       DEFENDANT FIRST TRANSIT, INC.’S NOTICE TO PLAINTIFF OF REMOVAL OF CIVIL ACTION TO
              559.244.7500
                                                                                  FEDERAL COURT
                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 101 of 107 Page ID #:101



                      1                                          PROOF OF SERVICE

                      2                    I am a resident of the State of California, over the age of eighteen years, and not a
                            party to the within action. My business address is 5200 N. Palm Ave., Suite 302, Fresno, California
                      3     93704. On August 7, 2020, I served the within document(s):

                      4                   DEFENDANT FIRST TRANSIT, INC.’S NOTICE TO
                                          PLAINTIFF OF REMOVAL OF CIVIL ACTION TO FEDERAL
                      5                   COURT

                      6                  By personal service. I personally delivered the documents to the persons at the
                                          addresses listed below. (1) For a party represented by an attorney, delivery was
                      7                   made to the attorney or at the attorney's office by leaving the documents, in an
                      8                   envelope or package clearly labeled to identify the attorney being served, with a
                                          receptionist or an individual in charge of the office, between the hours of nine in
                      9                   the morning and five in the evening. (2) For a party, delivery was made to the
                                          party or by leaving the documents at the party's residence with some person not
                    10                    younger than 18 years of age between the hours of eight in the morning and six in
                                          the evening.
                    11

                    12                   By United States mail. I enclosed the documents in a sealed envelope or
                                          package addressed to the persons at the addresses below and (specify one):
                    13
                                            deposited the sealed envelope with the United States Postal Service, with the
                                             postage fully prepaid.
                    14

                    15                      placed  the envelope for collection and mailing, following our ordinary
                                             business practices. I am readily familiar with this business's practice for
                    16                          collecting and processing correspondence for mailing. On the same day that
                                                correspondence is placed for collection and mailing, it is deposited in the
                    17
                                                ordinary course of business with the United States Postal Service, in a sealed
                    18                          envelope with postage fully prepaid.

                    19                    I am a resident or employed in the county where the mailing occurred. The
                            envelope or package was placed in the mail at: Fresno, California.
                    20

                    21                   By overnight delivery. I enclosed the documents in an envelope or package
                                          provided by an overnight delivery carrier and addressed to the persons at the
                    22                    addresses below. I placed the envelope or package for collection and overnight
                                          delivery at an office or a regularly utilized drop box of the overnight delivery
                    23                    carrier.

                    24                   By messenger service. I served the documents by placing them in an envelope
                                          or package addressed to the persons at the addresses listed below and providing
                    25                    them to a professional messenger service for service. (A declaration by the
                                          messenger must accompany this Proof of Service or be contained in the
                    26
                                          Declaration of Messenger below.)
                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                   PROOF OF SERVICE
                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 102 of 107 Page ID #:102



                      1                       By fax transmission. Based on an agreement of the parties to accept service by
                                               fax transmission, I faxed the documents to the persons at the fax numbers listed
                      2                        below. No error was reported by the fax machine that I used. A copy of the
                      3                        record of the fax transmission, which I printed out, is attached.

                      4                       By electronic service. Based on a court order or an agreement of the parties to
                                               accept electronic service, I caused the documents to be sent to the persons at the
                      5                        electronic service addresses listed below.

                      6              Ruben Guerra, Esq.                             Counsel for Plaintiff
                                     Tizoc Perez-Casillas, Esq.
                      7              GUERRA & CASILLAS, LLP
                      8              617 South Olive Street, Suite 1206
                                     Los Angeles, California 90014
                      9              Telephone: (213) 437-9495
                                     Facsimile: (213) 342-5503
                    10               ruben@guerracasillas.com
                                     tizoc@guerracasillas.com
                    11

                    12

                    13                     I am readily familiar with the firm's practice of collection and processing
                            correspondence for mailing and for shipping via overnight delivery service. Under that practice it
                    14      would be deposited with the U.S. Postal Service or if an overnight delivery service shipment,
                            deposited in an overnight delivery service pick-up box or office on the same day with postage or fees
                    15      thereon fully prepaid in the ordinary course of business.

                    16                     I declare under penalty of perjury under the laws of the State of California that the
                            above is true and correct. Executed on August 7, 2020, at Fresno, California.
                    17

                    18

                    19                                                                          Jennifer A. Drudge

                    20      4846-2693-6519.1


                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
                                                                               2.
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                        PROOF OF SERVICE
Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 103 of 107 Page ID #:103




                 EXHIBIT “E”
                              Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 104 of 107 Page ID #:104



                                    1        RYAN L. EDDINGS, Bar No. 256519
                                             SYED H. MANNAN, Bar No. 328218
                                    2        LITTLER MENDELSON, P.C.
                                             5200 North Palm Avenue, Suite 302
                                    3        Fresno, CA 93704.2225
                                             Telephone: 559.244.7500
                                    4        Fax No.:      559.244.7525
                                             reddings@littler.com
                                    5        smannan@littler.com

                                    6        Attorneys for Defendant
                                             FIRST TRANSIT, INC.
                                    7

                                    8                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                    9                                          COUNTY OF LOS ANGELES
                                10          OCTAVIO GOMEZ, an individual,                     Case No. 20STCV22910
                                11                             Plaintiff,                     DEFENDANT FIRST TRANSIT, INC.’S
                                                                                              NOTICE TO STATE COURT OF REMOVAL
                                12                 v.                                         OF CIVIL ACTION TO FEDERAL COURT
                                13          FIRST TRANSIT, INC.; and DOES 1                   ASSIGNED FOR ALL PURPOSES TO
                                            through 20, inclusive,                            JUDGE JOHN P. DOYLE
                                14
                                                               Defendants.                    Trial Date: TBD
                                15                                                            Complaint Filed: June 17, 2020
                                16

                                17

                                18                         TO THE CLERK OF THE ABOVE-TITLED COURT:

                                19                         PLEASE TAKE NOTICE that on August 7, 2020, the above-captioned matter was

                                20          removed from the Superior Court of the State of California, County of Los Angeles, where it was

                                21          previously pending, to the United States District Court for the Central District of California, pursuant

                                22          to 28 U.S.C. §§ 1332, 1441, and 1446. A copy of the Notice of Removal filed by Defendant FIRST

                                23          TRANSIT, INC., is attached hereto as Exhibit 1.

                                24                         PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1446(d), the filing

                                25          of a Notice of Removal in the United States District Court, together with the filing of a copy of a

                                26          Notice of Filing Notice of Removal with this Court, effects the removal of this action, and this Court

                                27          may proceed no further unless and until the case is remanded.

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                             1.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5     DEFENDANT FIRST TRANSIT, INC.’S NOTICE TO STATE COURT OF REMOVAL OF CIVIL ACTION TO
              559.244.7500
                                                                                 FEDERAL COURT
                              Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 105 of 107 Page ID #:105



                                    1
                                            Dated:             August 7, 2020
                                    2

                                    3

                                    4                                                  RYAN L. EDDINGS
                                                                                       SYED H. MANNAN
                                    5                                                  LITTLER MENDELSON, P.C.
                                                                                       Attorneys for Defendant
                                    6                                                  FIRST TRANSIT, INC.

                                    7
                                            4833-7520-0708.1
                                    8

                                    9

                                10

                                11

                                12

                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
                                                                                     2.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5     DEFENDANT FIRST TRANSIT, INC.’S NOTICE TO STATE COURT OF REMOVAL OF CIVIL ACTION TO
              559.244.7500
                                                                                 FEDERAL COURT
                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 106 of 107 Page ID #:106



                      1                                          PROOF OF SERVICE

                      2                    I am a resident of the State of California, over the age of eighteen years, and not a
                            party to the within action. My business address is 5200 N. Palm Ave., Suite 302, Fresno, California
                      3     93704. On August 7, 2020, I served the within document(s):

                      4                   DEFENDANT FIRST TRANSIT, INC.’S NOTICE TO STATE
                                          COURT OF REMOVAL OF CIVIL ACTION TO FEDERAL
                      5                   COURT

                      6                  By personal service. I personally delivered the documents to the persons at the
                                          addresses listed below. (1) For a party represented by an attorney, delivery was
                      7                   made to the attorney or at the attorney's office by leaving the documents, in an
                      8                   envelope or package clearly labeled to identify the attorney being served, with a
                                          receptionist or an individual in charge of the office, between the hours of nine in
                      9                   the morning and five in the evening. (2) For a party, delivery was made to the
                                          party or by leaving the documents at the party's residence with some person not
                    10                    younger than 18 years of age between the hours of eight in the morning and six in
                                          the evening.
                    11

                    12                   By United States mail. I enclosed the documents in a sealed envelope or
                                          package addressed to the persons at the addresses below and (specify one):
                    13
                                            deposited the sealed envelope with the United States Postal Service, with the
                                             postage fully prepaid.
                    14

                    15                      placed  the envelope for collection and mailing, following our ordinary
                                             business practices. I am readily familiar with this business's practice for
                    16                          collecting and processing correspondence for mailing. On the same day that
                                                correspondence is placed for collection and mailing, it is deposited in the
                    17
                                                ordinary course of business with the United States Postal Service, in a sealed
                    18                          envelope with postage fully prepaid.

                    19                    I am a resident or employed in the county where the mailing occurred. The
                            envelope or package was placed in the mail at: Fresno, California.
                    20

                    21                   By overnight delivery. I enclosed the documents in an envelope or package
                                          provided by an overnight delivery carrier and addressed to the persons at the
                    22                    addresses below. I placed the envelope or package for collection and overnight
                                          delivery at an office or a regularly utilized drop box of the overnight delivery
                    23                    carrier.

                    24                   By messenger service. I served the documents by placing them in an envelope
                                          or package addressed to the persons at the addresses listed below and providing
                    25                    them to a professional messenger service for service. (A declaration by the
                                          messenger must accompany this Proof of Service or be contained in the
                    26
                                          Declaration of Messenger below.)
                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                   PROOF OF SERVICE
                  Case 2:20-cv-07123-GW-SK Document 1 Filed 08/07/20 Page 107 of 107 Page ID #:107



                      1                       By fax transmission. Based on an agreement of the parties to accept service by
                                               fax transmission, I faxed the documents to the persons at the fax numbers listed
                      2                        below. No error was reported by the fax machine that I used. A copy of the
                      3                        record of the fax transmission, which I printed out, is attached.

                      4                       By electronic service. Based on a court order or an agreement of the parties to
                                               accept electronic service, I caused the documents to be sent to the persons at the
                      5                        electronic service addresses listed below.

                      6              Ruben Guerra, Esq.                             Counsel for Plaintiff
                                     Tizoc Perez-Casillas, Esq.
                      7              GUERRA & CASILLAS, LLP
                      8              617 South Olive Street, Suite 1206
                                     Los Angeles, California 90014
                      9              Telephone: (213) 437-9495
                                     Facsimile: (213) 342-5503
                    10               ruben@guerracasillas.com
                                     tizoc@guerracasillas.com
                    11

                    12

                    13                     I am readily familiar with the firm's practice of collection and processing
                            correspondence for mailing and for shipping via overnight delivery service. Under that practice it
                    14      would be deposited with the U.S. Postal Service or if an overnight delivery service shipment,
                            deposited in an overnight delivery service pick-up box or office on the same day with postage or fees
                    15      thereon fully prepaid in the ordinary course of business.

                    16                     I declare under penalty of perjury under the laws of the State of California that the
                            above is true and correct. Executed on August 7, 2020, at Fresno, California.
                    17

                    18

                    19                                                                          Jennifer A. Drudge

                    20      4846-2693-6519.1


                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
                                                                               2.
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                        PROOF OF SERVICE
